            Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 1 of 123



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                                )
GLENN ALTO; EDWARD CONNOLLY, in )
his individual capacity and as trustee of the   )
Connolly 2014 Grantor Retained Annuity Trust; )
and LEWIS WILLIAM WATERS, in his                )
individual capacity and as trustee of the Lewis )
                                                      CIVIL ACTION NO. ______________
William Waters III 2014 Qualified Annuity       )
Trust,                                          )     COMPLAINT
                       Plaintiffs,              )
                                                  )   JURY TRIAL DEMANDED
v.
                                                  )
SUN PHARMACEUTICAL INDUSTRIES,                    )
INC.,                                             )
                                                  )
                       Defendant.                 )
                                                  )


       Plaintiffs Glenn Alto (“Alto”), Edward Connolly (“Connolly”), and Lewis William

Waters (“Waters” and together with Alto and Connolly, “Plaintiffs” or “Sellers”), by and through

their undersigned attorneys, bring this Complaint against Defendant Sun Pharmaceutical

Industries Inc. (“Sun Inc.,” “Defendant” or “Buyer”), and allege as follows:

                                  NATURE OF THE ACTION

       1.      This action arises from the improper and unlawful actions of Sun Inc., as well as

others acting at Sun Inc.’s behest, to deprive Plaintiffs of their rights to receive payments due

under the earn-out provisions of the Equity Purchase Agreement (the “EPA”) entered into

between the parties on May 15, 2014.

       2.      Pharmalucence, Inc. (“Pharmalucence” or the “Company”) is a Massachusetts

based company with a state-of-the-art sterile manufacturing facility located in Billerica,
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 2 of 123



Massachusetts (the “Facility”), 1 specializing in the development, production and marketing of

radiopharmaceuticals and other injectable drug products. Prior to the transaction that is the

subject of this litigation, Plaintiffs were the sole owners of Pharmalucence.

           3.      Sun Inc. is a corporation organized under the laws of Michigan and headquartered

in New Jersey. Sun Inc. is a wholly owned subsidiary of Sun Pharmaceuticals Ltd. (“Sun Ltd.,”

and, together with Sun Inc., “Sun Pharma”). Sun Inc. develops, licenses, manufactures, markets

and distributes generic, prescription and over-the-counter pharmaceuticals to the nation’s largest

wholesalers, distributors, warehousing and non-warehousing chain drugstores and managed care

providers through the United States. Prior to the transaction, neither Sun Inc. nor Sun Ltd. had

access to a sterile injectable facility in the United States.

           4.      On May 15, 2014, the Plaintiffs and Defendant entered into the EPA 2 for the sale

of Pharmalucence. Under the terms of the EPA, Sellers received $70 million at closing, and are

entitled to post-closing payments totaling $30 million, upon the achievement of certain

milestones (the “Milestone Payments”). These post-closing Milestone Payments are governed

by the EPA’s Earn-Out Schedule.

           5.      The Earn-Out Schedule identifies four Pharmalucence products that trigger a total

of $25 million in milestone payments to Plaintiffs upon filing and FDA approval within a

specified time period, including two tetrofosmin products. The Earn-Out Schedule further

provides for (i) the elimination of the milestone deadlines in the event the last Seller remaining

employed by Pharmalucence is terminated or not renewed, without cause; and (ii) the

substitution of other products for the four listed products based upon Sun Inc.’s business needs




1
    Pharmalucence also operated a manufacturing facility in Bedford, MA.
2
    The sale closed on July 15, 2014.


                                                         2
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 3 of 123



and priorities, such that Plaintiffs receive the milestone payments for the “first four products out”

of the Facility.

        6.         Defendant has violated the terms of the EPA and Earn-Out Schedule. First,

Defendant has failed and refused to make a milestone payment in the amount of $3.125 million

for the regulatory approval by the FDA of mertiatide (generic MAG-3). In addition, the

submission and acceptance of the ANDA submission for In-111 pentetreotide (generic

Octreoscan) should have been completed in the first half of 2019 based upon prior project status

updates provided to the Plaintiffs by the Defendant. Defendant has failed to inform the Plaintiffs

if this filing has occurred and the Plaintiffs have no alternative means to assess if the milestone

has been triggered. This milestone payment amounts to an additional $3.125 million due for a

total outstanding amount of $6.25 million.

        7.         These payments are due as the Defendant failed to renew the employment of

Plaintiff Alto, the last of the three Sellers employed by Pharmalucence, thus triggering the Last

Man Standing provision and eliminating the milestone deadlines under the terms of the Earn-Out

Schedule.

        8.         Second, Defendant has wrongfully prevented Plaintiffs from realizing milestone

payments from two other products by (i) wrongfully preventing the development of two of the

four products on the milestone list, and (ii) refusing to identify or acknowledge substitutions for

those products. In September 2014, the FDA issued an extensive Form 483 to Sun Ltd.

following an inspection Sun Ltd.’s Halol India manufacturing facility. As a result of insufficient

response to this regulatory action, a Warning Letter was subsequently issued resulting in the

withholding of future product approvals from the Halol facility until it came back into

compliance. The consequences for Sun Ltd.’s injectable product business were catastrophic; at




                                                   3
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 4 of 123



that time, Sun Ltd.’s entire injectable portfolio was filled from the Halol site. In July 2014, Sun

Ltd.’s management directed Plaintiff Alto to prepare the Facility for the transfer of high priority

products from its Halol India plant. The results of the September 2014 FDA inspection increased

pressure to execute the Halol product transfer in the shortest possible time. Because the Facility

was at capacity for product development and product transfer projects, this directive required

Alto to assess the status and profitability of all Pharmalucence projects and reprioritize the

manufacturing pipeline at the Facility to accommodate Sun Ltd.’s product transfer directive.

Alto performed the required assessment and recommended that Pharmalucence deprioritize the

two tetrofosmin products in order to accommodate Sun Ltd.’s new manufacturing exigencies.

Plaintiffs understood that two of the products transferred from India would be substituted for the

two tetrofosmin products for purposes of the Milestone payments, consistent with the terms of

the Earn-Out Schedule. When Sun Ltd. informed Alto that it would not acknowledge the new

products as substitutes for tetrofosmin under the Earn-Out Schedule, Alto requested that Sun Ltd.

reinstate the tetrofosmin program. Sun Ltd. refused and made clear that if Alto persisted in his

efforts to reprioritize development of the two tetrofosmin products, his actions would be viewed

as “actions against company interests”. Alto viewed Sun Ltd’s position as a direct threat to

terminate his employment if he did not comply.

       9.      In addition to Defendant and Sun Ltd.’s refusal to develop the two tetrofosmin

products, Defendant has further refused to identify any replacement products which would

trigger the milestone payments in their place.

       10.     Accordingly, Plaintiffs now bring this action to enforce their rights under the

EPA, and seek a declaration from this Court that: (i) the first four products (whether the

products specifically identified in Schedule 2.4 or Sun Pharma products) produced from the




                                                  4
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 5 of 123



Facility trigger milestone payments regardless of whether Sun Inc. provides written notice of a

substitution, and (ii) the Last Man standing provision has been triggered. Additionally, Plaintiffs

seek damages in an amount to be determined at trial caused by Defendant’s breach of the EPA

through its refusal to pay the $6.25 million, on information and belief, currently due under the

Earn-Out Schedule and refusal to pursue tetrofosmin.


                                        THE PARTIES
       11.     Plaintiff Glenn Alto is an individual who resides in and is a citizen of the state of

Massachusetts.

       12.     Plaintiff Edward Connolly is an individual who resides in and is a citizen of the

state of Massachusetts. Connolly is also the trustee of The Connolly 2014 Grantor Retained

Annuity Trust, a grantor formed annuity trust formed in the State of Massachusetts and party to

the EPA.

       13.     Plaintiff Lewis William Waters is an individual who resides in and is a citizen of

the state of Massachusetts. Waters is also the trustee of the Lewis William Waters III 2014

Qualified Annuity Trust, a grantor formed annuity trust formed in the State of Massachusetts and

party to the EPA.

       14.     Upon information and belief, Defendant Sun Pharmaceutical Industries, Inc. is a

corporation organized under the laws of Michigan and headquartered in New Jersey. Sun Inc. is

a wholly owned subsidiary of Sun Ltd., a corporation organized under the laws of, and

headquartered in, India.




                                                 5
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 6 of 123



                                JURISDICTION AND VENUE
       15.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a) because there is complete diversity of citizenship between Plaintiffs and Defendant,

and Plaintiffs seek recovery in excess of $75,000, exclusive of interests and costs.

       16.     This Court has personal jurisdiction over Defendant because it consented to

jurisdiction in this Court under the terms of the Equity Purchase Agreement.

       17.     Venue is proper in this district because Defendant has consented to venue under

the terms of the Equity Purchase Agreement.


                                 FACTUAL ALLEGATIONS

       A.      Pharmalucence Becomes The Region’s First Company To Utilize Fully
               Automated And Isolated Aseptic Technology

       18.     Pharmalucence is a leading provider of molecular imaging products for nuclear

medicine practitioners with a state-of-the-art sterile injectable manufacturing facility in Billerica,

MA.

       19.     In July 2007, Plaintiffs, long standing employees of CIS-US, Inc., acquired CIS-

US, Inc. from CIS Bio International and renamed the company Phamalucence, Inc.

       20.     Aware of the FDA’s increasingly stringent manufacturing standards for injectable

products, Plaintiffs invested significant resources in building a state-of-the-art manufacturing

facility utilizing cutting edge production equipment which exceeded the FDA’s quality and

safety requirements at the time. With a small portfolio of Pharmalucence products, Plaintiffs

also sought to use their state-of-the-art equipment for contract fill and finish services.

       21.     In 2013, Pharmalucence finished construction of the 70,000 sq. ft. Billerica

Facility, the region’s first to utilize fully automated and isolated aseptic technology in support of




                                                  6
              Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 7 of 123



a wide array of needs, from small clinical fills up to full commercial scale production for markets

worldwide.

       B.       Sun Ltd. Seeks To Acquire Aseptic Fill Facilities In The United States

       22.      Sun Ltd. is an Indian multinational pharmaceutical company headquartered in

Mumbai, India. Sun Ltd. is India’s largest drug maker and the fifth largest specialty generics

company globally. The United States is Sun Ltd.’s largest market.

       23.      In order to gain entry into the U.S. generics market, in 1997, Sun Ltd. acquired

Caraco Pharmaceutical Laboratories Ltd. (“Caraco”). Around the same time as the transaction at

issue here, Caraco’s name was changed to Sun Inc.

       24.      On information and belief, Sun Ltd. controls the operations of Sun Inc.

       25.      Sun Ltd. and Sun Inc. share the email domain name “sunpharma.com,” use the

same logo and the same business cards.

       26.      Sun Inc.’s Independent Auditors’ Report for the year ending on March 31, 2015

notes that Sun Ltd. provides substantial support to Sun Inc. and that Sun Inc. has significant

economic dependence on Sun Ltd.

       27.      Sun Ltd.’s Annual Report for 2018-19 lists Pharmalucence, but not Sun Inc., as a

subsidiary.

       28.      In or around 2013, the FDA began a well-publicized crackdown against deficient

manufacturing practices in India, where inspectors had discovered widespread manufacturing

deficiencies, and even outright fraud. In the 12 months ending September 2013, the FDA issued

at least seven warning letters to Indian pharmaceutical firms.

       29.      Upon information and belief, approximately 40 percent of Sun Ltd.’s United

States sales, and around 25 percent of the company’s profits, came from products manufactured

at from Sun Ltd.’s facility in Halol, India.


                                                 7
              Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 8 of 123



        30.     Amidst the FDA’s crackdown on Indian manufacturing facilities, on January 29,

2014, Sun Ltd. sent a non-binding proposal to Plaintiffs to acquire Pharmalucence for $100

million. Under the terms of the final Equity Purchase Agreement (EPA), Sun Ltd. offered to pay

$70 million at the time of the sale and $30 million in deferred payments to be governed by an

earn-out schedule.

        31.     As described in Sun Ltd.’s 2014-15 Annual Report, Sun Ltd. sought to acquire

Pharmalucence through its wholly owned subsidiary Sun Inc. in order to gain access to its sterile

injectable facility in the United States.

        32.     Sun Ltd. represented to Plaintiffs that it intended to build a Center of Excellence

for injectable production in the United States, centered around Pharmalucence’s Billerica facility

and its superior compliance standards, manufacturing capabilities and know how. With ample

space for real estate development around the facility, Pharmalucence’s Billerica facility

presented a unique opportunity for a manufacturing campus.

        C.      Plaintiffs And Defendant Engage In Extensive Negotiation Of The Terms Of
                The Equity Purchase Agreement

        33.     Between January 2014 and May 2014, the parties negotiated the specific terms of

the EPA. Because a significant portion of the deal consideration to be paid to Plaintiffs was

contingent upon post-closing events, much of the negotiations focused on making clear the terms

under which Plaintiffs would be entitled to payments under the Earn-Out Schedule.

                1.      Plaintiffs Are To Receive Milestone Payments On The First Four
                        Products Out Of The Pharmalucence Facility

        34.     In particular, in order to ensure that they would receive their post-closing

payments irrespective of subsequent changes to the planned use of the facility, Plaintiffs sought

to clarify the terms of the Earn-Out Schedule.




                                                  8
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 9 of 123



       35.     At the time of the closing, Sun Inc. planned to develop four of Pharmalucence’s

pipeline products: mertiatide (generic MAG-3), a 30-cc vial of tetrofosmin (generic Myoview), a

10-cc vial of tetrofosmin (generic Myoview), and In-111 pentetreotide (generic Octreoscan).

These four products were defined in the Earn-Out Schedule as the product milestones.

       36.     However, Plaintiffs insisted that the Earn-Out Schedule provide that the milestone

payments would be triggered by the first four new products to be made at and/or filed from the

Facility, irrespective of whether they are products listed on the Earn-Out Schedule, or any Sun

Inc. substitutes for those products, including Sun Inc. products transferred to the Pharmalucence

facilities or new products developed in the facilities (a “Sun Replacement Product”).

       37.     Ultimately, Sellers proposed, and Buyer agreed to, the following language for the

Earn-Out Schedule:

               In the event a product substitution occurs, the milestone timing and
               milestone payments associated with the product that was replaced (“PL
               Product”) apply to the product that was substituted in its place (“Sun
               Replacement Product”). For clarification, the next four products that are
               filed from the facility are subject to the milestones (“Product 1, Product 2,
               Product 3, Product 4”). If, for example, the PL Product in the Product 1
               slot is substituted by a Sun Replacement Product, the Sun Replacement
               Product triggers the Product 1 milestone payments (both upon filing and
               approval) and the PL Product that was originally in the Product 1 slot
               moves to the Product 2 slot and is therefore subject to the milestone timing
               and milestone payments associated with the Product 2 slot. For the
               avoidance of doubt, the milestones set forth above shall be payable based
               on the first four products submitted for approval (whether PL Products or
               Sun Replacement Products).

               In the event that Sun takes any action that materially diminishes the
               manufacturing and/or development capacity of the Facilities to the extent
               the ability to file four (4) PL or Sun Replacement Products is materially
               affected, Buyer shall continue in good faith, the development and filing of
               remaining PL Products and make any remaining Earn Out Payments on
               the earlier of (1) when the milestones are achieved within the specified
               time period, or (2) the deadline specified above as applicable to each
               milestone, regardless of whether or not milestone has been achieved.




                                                 9
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 10 of 123



               2.        The Deadlines To Achieve Each Milestone Are Removed Upon The
                         Triggering Of The Last Man Standing Provision

       38.     In order to ensure a smooth and efficient transition, Sun Inc. required each Seller

to enter into an employment agreement with Pharmalucence as a condition of the sale.

       39.     Specifically, Waters remained as an employee in order to integrate Sun Pharma’s

financial and computer systems, Connolly remained as an employee in order to spearhead site

expansion and technology implementation, and Alto remained employed as general manager of

the Billerica Facility with overall responsibility for management of the Facility, organizational

integration and transition to new leadership.

       40.     The continued employment of at least one Seller also served to ensure that

progress continued toward the Milestone Payments. Thus, the Last Man Standing provision of

the Earn-Out Schedule and Plaintiffs’ Employment Agreements were also the subject of

extended negotiations.

       41.     On May 14, 2014, Morse Barnes circulated an updated Earn-Out Schedule to

Reed Smith adding the Last Man Standing provision and noting that the protections will be

triggered if Sun terminates the employment of the last employed Seller without cause (or fails to

renew the employment of such employee past the original employment term), or such Seller

terminates his employment for good reason.

       42.     Ultimately, Sellers proposed, and Buyer agreed to, the following language

regarding the Last Man Standing provision:

               In the event (i) Buyer terminates the employment of the Individual Seller
               who remains employed with Buyer for the longest period following the
               Closing without Cause (as defined in the applicable Employment
               Agreement between Buyer and such employee), (ii) fails to renew the
               employment of such Individual Seller following the expiration of the term
               set forth in such Individual Seller’s employment agreement with Buyer or
               (iii) such Individual Seller resigns his employment with Buyer for Good
               Reason, in either case prior to the earlier of (x) the achievement of the


                                                10
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 11 of 123



               milestones set forth herein, or (y) the expiration of the time in which such
               milestones may be achieved, then Buyer shall pay the full amount of all
               potential remaining Earn-Out Payments hereunder, at the time such
               milestones are achieved, but disregarding any time limitations on the
               achievement of such milestones.

       43.     The Sellers and Buyer executed the final EPA on May 15, 2014. Pursuant to the

“Purchase and Sale” Provision of the Agreement (Section 2.1), Buyer agreed to purchase “all the

Equity Securities of Pharmalucence owned by all the Sellers, which in the aggregate represent

One Hundred Percent (100%) of the Equity Securities and interests of Pharmalucence.” A true

and correct copy of the EPA is attached hereto as Exhibit A. The sale closed on July 15, 2014.

       44.     The final Earn-Out Schedule divides the $30 million into: (1) $5 million upon

FDA approval of the sterile injectable facility, located at Billerica, Massachusetts; and (2) $25

million to be paid in 8 equal installments, on filing and approval of four new products. A true

and correct copy of the Earn-Out Schedule is attached hereto as Exhibit B.

       D.      Sun’s Halol Facility Fails FDA Inspection, And Sun Directs Alto To
               Prioritize Halol Transfers To Billerica Facility

       45.     Post-closing, the parties began the transition process for Pharmalucence’s existing

product lines and to incorporate Sun Inc’s technology and systems. One week post-closing, Sun

Inc. presented its first projection of product transfer and development objectives, including

multiple products deemed high value. Throughout the transition process, Alto, who managed the

transition of the product portfolio, reported to Kal Sundaram (“Sundaram”), CEO of Sun Ltd.

and the individual who signed the EPA on behalf of Sun Inc.

       46.     The transition process included a significant amount of work associated with

bringing the Billerica facility online, transferring technology and contract manufacturing for a

third party, and the ongoing development and product site transfer efforts for Pharmalucence’s

existing products. Together, these products strained the Billerica Facility’s existing resources.



                                                11
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 12 of 123



       47.      Within nine weeks of the acquisition, Sun Pharma management informed Alto

that Sun Ltd.’s Halol facility received an extensive notice (Form 483) of non-compliance to

current Good Manufacturing Procedures (cGMP) from an FDA inspection which had been

conducted between September 8 and September 19, 2014. Bringing the Halol facility into

compliance with FDA standards required extensive remedial action.

       48.      The FDA’s action against Sun Ltd.’s Halol facility ultimately resulted in an

embargo to the United States market of any product made there. This was a catastrophic event

for Sun Ltd., as Halol was Sun Ltd.’s sole injectable product facility, accounting for a large

portion of Sun Ltd.’s United States revenue and up to 25% of overall company profit, the

financial impact of which dwarfed the entirety of Pharmalucence’s revenue and financial

contribution.

       49.      Sun Pharma management informed Alto that as a result of the Halol inspection

outcome, Sun Ltd.’s priorities for Pharmalucence manufacturing plans had intensified, with its

highest priority being to transfer production of high value products formerly made in Halol to the

Billerica Facility. Alto was directed to prepare for the transfer of manufacturing and production

of the high value products on an expedited basis from the Halol facility to the Billerica Facility.

       50.      In assessing the resources necessary to expedite execution of the directive from

Sun Pharma, Alto determined that Pharmalucence did not have the resources necessary to both

(i) accomplish Pharmalucence’s existing projects, and (ii) transfer production of the Sun Ltd.

products from Halol to the Billerica Facility as directed by Sun Pharma.

       51.      Therefore, in September of 2014, with the assistance of Pharmalucence’s

executive management and subject matter experts, Alto conducted an evaluation of then-current

Pharmalucence projects to determine which should be de-prioritized to make room for the Sun




                                                 12
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 13 of 123



Ltd. products to be transferred from its Halol facility. That evaluation took into account

projected return on investment, technical risk, regulatory expediency, strategic importance,

project complexity and Defendant’s development priorities.

       52.     As a result of that process, and with the understanding that the transferred Halol

products would trigger the substitution clauses of the Earn-Out Schedule, on or about September

16, 2014, Alto recommended to Sun Pharma that it discontinue development of tetrofosmin so

that Pharmalucence could instead devote the resources necessary to transfer products to the

Facilities from Halol.

       53.     Neither Defendant nor Sun Ltd. questioned this decision or requested additional

information justifying the discontinuation of tetrofosmin development.

       54.     In or around February 19, 2015, Sunil Mehta (“Mehta”), Head of Operations at

Sun Ltd., reported to Alto that the Halol facility would be shut down for six months to address

the observations from the September 2014 FDA inspection, which added heightened urgency to

the Halol transfer effort. In fact, Halol did not receive FDA clearance for renewal of drug supply

to the United States until June 2018.

       55.     On or about May 6, 2015, Sun Ltd.’s Senior Vice President of Global

Manufacturing, Benny Klener (“Klener”), stated to Alto that any attempt to prioritize

development of Pharmalucence products over transfer of Halol products would be against

company interests. Alto interpreted this statement as a threat that he would be terminated for

cause should he pursue further development of tetrofosmin.

       56.     At the time of the recommendation to discontinue the development of tetrofosmin,

Sellers understood that (i) they were responding to Buyers’ need and directive to reprioritize the

product pipeline to accommodate the need to transfer products from Halol, and (ii) their




                                                13
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 14 of 123



recommendation would not impact their earn-out rights under the “First Four Products”

provision of the Earn-out Schedule.

       E.      Sun Pharma Refuses To Acknowledge Its Obligations Under The Earn-Out
               Schedule

       57.     In accordance with the language of the Earn-Out Schedule, in February 2015,

Alto sent a memorandum to Sundaram, requesting that the first of the Sun Ltd. products

transferring to the Billerica production site be formally recognized as a substitute product for

tetrofosmin under the Earn-Out Schedule.

       58.     After receiving no reply to the February 2015 memorandum, Sellers again

reached out to Sun Ltd. in March 2015.

       59.     On April 17, 2015, Alto reiterated Sellers’ request to “update[e] Schedule 2.4 of

the Equity Purchase Agreement to reflect the new priorities established by Sun Pharma for new

product manufacturing at the Billerica site.” The proposed modification sought by Sellers

included the following substitutions: (i) Vecuronium Bromide (10 mg) CBE30 shall substitute

for ANDA, tetrofosmin, 30cc vial (generic Myoview), Milestone events #3 and #7; and (2)

Vecuronium Bromide (20 mg) CBE30 shall substitute for ANDA, tetrofosmin, 10cc vial (generic

Myoview), Milestone events #5 and #9.

       60.     Vecuronium bromide 10 mg and 20 mg were both included in the Halol product

transfer, with the 10 mg version being designated “highest priority.”

       61.     On or around April 28, 2015, Alto and Sundaram discussed Sellers’ proposed

modification to Schedule 2.4. Sundaram, on behalf of Buyer, acknowledged that transfers from

other facilities were properly considered “milestone triggers.” However, Buyer declined to

amend Schedule 2.4 due to the fact that filings for the substitute products had not yet occurred.

Additionally, Sundaram stated that all of Sellers’ rights to milestone payments for the



                                                 14
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 15 of 123



tetrofosmin products had been forfeited in September 2014, when Sellers deprioritized

tetrofosmin. Sun also stated that no product substitutions had been made.

       F.      Sun Pharma Thwarts Sellers’ Attempts To Reprioritize Tetrofosmin

       62.     Upon learning that Buyer interpreted the “First Four Products” provision as not

applicable to their recommendation that tetrofosmin be replaced, and no longer considered the

$12.5 million in milestones originally linked to the development of tetrofosmin available to

Sellers, Sellers requested that Buyer resurrect the tetrofosmin program and its payment

obligations upon completion of the tetrofosmin related milestones.

       63.     Sellers continued to ask Sun Ltd. management for updates regarding the priority

and status of Pharmalucence development projects. For example, Connolly asked Mehta for

guidance on this subject in May 2015, just prior to his departure from Pharmalucence in June of

2015. He also asked Mehta whether Sellers should secure resources for re-starting the

tetrofosmin projects.

       64.     In May 2015, Connolly and Paul Damphousse (“Damphousse”), Development

Director at Pharmalucence, discussed Buyer’s plans (or lack thereof) for restarting the

tetrofosmin projects at the Pharmalucence facilities. Damphousse informed Connolly that Mehta

did not indicate any intention to restart the tetrofosmin development efforts.

       65.     On May 29, 2015, Connolly circulated a “Development Project Priorities” list to

Damphousse, Deepak Verma (“Verma”) Vice President Operations at Sun Inc., and Kathleen

Dennis (“Dennis”), the Sun Inc. point person for project management for Pharmalucence

initiatives. The list included both the tetrofosmin 30 cc and tetrofosmin 10 cc vials.

       66.     On June 1, 2015, Alto sent a memorandum regarding these product development

program priorities to Sundaram and Mehta. Included in this memorandum was a list of product

development and transfer activities currently underway or planned at Pharmalucence. Because


                                                15
              Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 16 of 123



of a staff shortage, timelines for several projects were viewed as “at risk.” Mr. Alto provided a

prioritization of the various development projects and said that Pharmalucence would place

projects further down the list on hold until the resource deficiencies were remedied. In the same

memorandum, Mr. Alto recommended swapping tetrofosmin 10 cc vial and tetrofosmin 30 cc

vial on the list of priorities (placing the 10-cc vial in a higher spot) for a variety of strategic

reasons.

        67.     Buyer, through Mehta, rejected these proposed project priorities and stated that

resources would not change.

        68.     One week prior to his departure from Pharmalucence, Connolly emailed Mehta

requesting project priority feedback. Connolly sought to ensure that all of the projects would be

properly resourced after his departure. He specifically pointed to “milestone events” and noted

that Sun Inc. “must establish project plans and resourcing” to ensure the achievement of these

events. Mehta had yet to provide feedback regarding development project priorities, despite

previous assurances that he would do so.

        69.     On June 8, 2015, Alto sent Sundaram a memorandum regarding “Pharmalucence

Business Management.” In the “New Product Development and Transfer” section of the

memorandum, Alto noted that the tetrofosmin product was “down-prioritized” after a 2014

limited feasibility assessment triggered by Sun Ltd.’s urgent directive that Sellers reevaluate

existing priorities to accommodate the required product transfers from the rejected Halol facility.

He asked to discuss the prioritization of resource commitments for tetrofosmin with Sundaram as

soon as possible.

        70.     Additionally, Alto requested that Sun Inc. open negotiations to renew his

employment so that successful business integration could continue, and to ensure that all




                                                   16
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 17 of 123



milestone projects were adequately managed. He noted the “disagreement between the

Pharmalucence Sellers and Sun Pharma regarding milestone qualifications and triggers.”

       G.      Sun Pharma Declines To Renew Alto’s Employment, Triggering The Last
               Man Standing Provision

       71.     The following week, on June 16, 2015, Sundaram called Alto at Pharmalucence to

personally confirm that Sun Inc. would not extend Alto’s employment.

       72.     On July 14, 2015, Alto’s employment agreement with Pharmalucence expired by

its terms. A true and correct copy of Alto’s employment agreement is attached hereto as Exhibit

C.

       73.     At that time, Alto was the last Individual Seller who remained employed with

Buyer following the closing of the Pharmalucence sale.

       74.     Following the expiration of Alto’s employment agreement, and in tacit

recognition of the fact that Buyers did not allow Alto’s employment to lapse “for cause,” on July

16, 2015, Sun Pharma’s counsel sent Alto an Extended Executive Employment Agreement on

behalf of Sun Inc. She brought up the tetrofosmin business plan provided by Alto to Sun

Pharma, noting that “Sun does not wish to revisit the termination of Tetrofosmin or otherwise

move forward with the business plan as presented by Mr. Alto though you can see from the

employment agreement, Sun remains committed to the remaining Pharmalucence projects.”

       75.     On July 31, 2015, Alto responded to Sun Inc.’s offer for new employment by

memorandum to Sundaram. Alto noted that Sun Inc. had previously declined to extend his

employment on numerous occasions, and that Sun Inc.’s failure to renew Alto’s employment

triggered the Last Man Standing provision. Alto also responded to the proposed terms of Sun

Inc.’s new employment offer, categorizing its provisions as either “acceptable,” “not

acceptable,” or “of concern.”



                                               17
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 18 of 123



       76.     Of particular concern to Alto, Sun Inc.’s new employment offer amounted to a

significant demotion. Pre-sale, Alto was the President and CEO of Pharmalucence and, post-

sale, was Vice President and General Manager, which included significant control over

Pharmalucence. The new job offer listed Alto’s position and duties to be limited to overseeing

the development of certain Pharmalucence milestone projects, which he was expected to do

remotely. The proposed agreement contained specific terms limiting Alto’s presence at the

Pharmalucence site to no more than one day per week or as scheduled in advance by the CEO of

Sun Pharmaceuticals Industries, USA and in the CEO’s sole discretion.

       77.     On August 4, 2015, Alto sent another memorandum to Sundaram pertaining to

discussions he had had with Sun Inc. regarding his potential employment. Alto noted that his

renewed employment with Pharmalucence was contingent upon Sun Inc. affirming Buyer’s

obligations and Sellers’ rights under the EPA and the Earn-Out Schedule, as he understood them,

as part of his renewed employment discussions.

       H.      Sun Inc. Withholds Payments Due Under The Earn-Out Schedule

       78.     Also, on August 4, 2015, Sellers’ Counsel, Morse Barnes, sent Sun Inc. a demand

letter regarding “Milestone Payments Under Schedule 2.4 to the EPA.” This letter set forth Sun

Inc.’s obligations under the Earn-Out Schedule.

       79.     The letter also addressed the substitution of products listed on the milestone

schedule with products transferred from Buyer’s Halol India production facility. The letter noted

Sun Inc.’s Milestone Payment obligations remained unaltered and that all time limitations

applicable to the achievement of the milestone events had been removed in light of Alto’s

expired employment agreement.

       80.     Sellers demanded that Buyer acknowledge its obligations under the Earn-Out

Schedule, specifically that (1) the first four products filed from the Pharmalucence Facilities or


                                                 18
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 19 of 123



submitted for approval were subject to the milestone payments, and (2) Sun Inc.’s decision to

transfer production of the transferred products to the Facilities from the Halol facility effected a

product substitution pursuant to the Earn-Out Schedule.

       81.     On September 1, 2015, Sun Inc. responded to Sellers’ demand letter, rejecting all

demands.

       82.     On September 14, 2015, Alto sent a memorandum to Sundaram pertaining to Sun

Inc.’s new employment offer. He noted that the parties continued to disagree regarding the

requirements under the Earn-Out Schedule, and proposed a mutual settlement or the

implementation of a legal process. Alto also requested clarification of the employment position

proposed by Buyer in July 2015, and suggested that the Parties discuss additional product

development opportunities. Sundaram did not provide any response to this memorandum.

       83.     On December 6, 2016, Sellers, through their counsel, wrote to Sun Inc. to inquire

about three topics. First, Sellers asked whether Sun Inc. had made an ANDA submission for

mertiatide (generic MAG-3) with the FDA and, if so, the date of the submission and whether the

submission had been accepted. Second, Sellers asked for a status update for each of the products

listed on the Earn-Out Schedule. Finally, Sellers asked whether any other products had been

filed from the Billerica facility or submitted for approval since the completion of the transaction

described in the EPA, regardless of whether the production of such products was ongoing or was

transferred to the Billerica facility at or since the completion of the transaction described in the

EPA.

       84.     Sun Inc. did not reply. Sellers followed up on January 4, 2017 by forwarding to

Buyer the December 6, 2016 letter. Sun Inc. responded on January 5, 2017, promising to

respond “shortly.”




                                                  19
             Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 20 of 123



       85.     Buyer responded substantively on January 18, 2017, answering Sellers’ three

inquiries as follows: (1) the ANDA for generic MAG-3 was submitted to the FDA on May 2,

2016 (milestone 2), and accepted under the terms of the EPA on July 8, 2016 (milestone 6); (2)

development of In-11 pentetreotide (generic Octreoscan) was ongoing; (3) no substitution of any

of the products listed on Schedule 2.4 had occurred; and (4) no other products had been filed or

submitted for approval from the facility. With regard to its third answer, Buyer noted that

“development of tetrofosmin was halted due to the development issues communicated by Alto

and there are no current plans to further pursue this product.”

       86.     Recognizing that the failure to renew Alto’s employment triggered the Last Man

Standing Provision of the Earn-Out Schedule, thereby eliminating the time limits to achieve the

milestones, Sun Inc. made a milestone payment on January 18, 2017 for MAG-3, which was to

be achieved by December 31, 2015. Sun Inc.’s counsel communicated in her January 18, 2017

letter that the MAG-3 application was “‘Accepted’ under the terms of the EPA on July 8, 2016”

– over six months after the deadline.

       87.     On February 10, 2017, Sellers’ Counsel sent Sun Inc. a letter proposing that the

parties mediate their disagreements regarding the milestone payments.

       88.     Sun Inc.’s Counsel responded on March 3, 2017, and declined to mediate the

Parties’ disputes regarding arising out of the EPA.

       89.     On information and belief, the FDA accepted Pharmalucence’s ANDA

submission for In-111 pentetreotide during the first half of 2019, triggering Milestone Event four

(4).

       90.     On or around July 12, 2019, the FDA issued its final approval for mertiatide,

triggering Milestone Event six (6).




                                                20
              Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 21 of 123



        91.     To date, Sun Inc. has not paid the amounts due upon the achievement of

Milestone Events four (4) or six (6).



                                              COUNT I
                                        Declaratory Judgment

        92.     Plaintiffs reassert and incorporate herein each of the allegations set forth in

Paragraphs 1-91 above.

        93.     The Earn-Out Provision of the EPA states, in relevant part, “If Buyer substitutes a

product, whether that is an existing Buyer product transferred into the Facilities or a new product

developed in the Facilities, those substituted products qualify for the milestone payments. In the

event a product substitution occurs, the milestone timing and milestone payments associated with

the product that was replaced (“PL Product”) apply to the product that was substituted in its

place (“Sun Replacement Product”). For clarification the first four products that are filed from

the facility are subject to the milestones (“Product 1, Product 2, Product 3, and Product 4”).”

(emphasis added).

        94.     Defendant’s refusal to provide written notice requirement of the reprioritization

and substitution any of the products listed in the Earn-Out Schedule does not absolve Buyer of its

obligations to provide milestone payments upon the filing and approval of the first four products

from the facility.

        95.     Defendant’s counsel confirmed that the “proposed tech transfer of three of

Buyer’s products into the Billerica facility was not a substitution and therefore these products

(whose development and regulatory filing timetable is not yet fully determined) will not

automatically trigger any milestones under the EPA.”




                                                  21
              Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 22 of 123



        96.     Because Defendant has taken the position that written notice is required to effect a

substitution under the Earn-Out Schedule and products are currently being developed, this matter

is justiciable now pursuant to 28 U.S.C. § 2201.

        97.     Plaintiffs are entitled to a declaration that the first four products out of the

Pharmalucence facility trigger the milestone payments under the Earn-Out Schedule and that no

formal written substitution need take place.

                                            COUNT II
                                       Declaratory Judgment

        98.     Plaintiffs reassert and incorporate herein each of the allegations set forth in

Paragraphs 1-91 above.

        99.     The Last-Man Standing provision of the EPA states, in relevant part, “In the event

(i) Buyer terminates the employment of the Individual Seller who remains employed with Buyer

for the longest period following the Closing without Cause (as defined in the applicable

Employment Agreement between Buyer and such employee), (ii) fails to renew the employment

of such Individual Seller following the expiration of the term set forth in such Individual Seller’s

employment agreement with Buyer…then Buyer shall pay the full amount of all potential

remaining Earn-Out Payments hereunder, at the time such milestones are achieved, but

disregarding any time limitations on the achievement of such milestones.”

        100.    On July 14, 2015, Alto’s employment agreement with Pharmalucence expired by

its terms.

        101.    On July 14, 2015, Alto was the Individual Seller who remained employed with

Buyer for the longest period following the closing of the Pharmalucence sale.

        102.    Further, Defendant has waived any time limitations by the payment of the second

milestone.



                                                   22
           Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 23 of 123



       103.    Because Defendant has taken the position that the Last Man Standing provision

has not been triggered and has refused to payout the amounts due for Milestones four and six,

due to Defendant’s later offer of employment this matter is justiciable now pursuant to 28 U.S.C.

§ 2201.

       104.    Plaintiffs are entitled to a declaration the Last Man Standing provision of the

Earn-Out Schedule has been triggered, removing the date restriction from current and future

milestone payments, including upon FDA approval of In-111 pentetreotide, at any time, which

would trigger Milestone Payment eight (8).

                                          COUNT III
                                       Breach of Contract

       105.    Plaintiffs reassert and incorporate herein each of the allegations set forth in

Paragraphs 1-91 above.

       106.    On information and belief, the FDA accepted Pharmalucence’s ANDA

submission for In-111 pentetreotide during the first half of 2019, triggering Milestone Event four

(4).

       107.    Under the terms of the Earn-Out Schedule, Plaintiffs are owed $3.125 million

upon the achievement of Milestone Event four (4).

       108.    To date, Defendant has not paid Plaintiffs the amount due for the achievement of

Milestone Event four (4).

       109.    On or around, July 19, 2019, the FDA issued its final approval for mertiatide,

triggering Milestone Event six (6).

       110.    Under the terms of the Earn-Out Schedule, Plaintiffs are owed $3.125 million

upon the achievement of Milestone Event six (6).




                                                 23
           Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 24 of 123



       111.    To date, Defendant has not paid Plaintiffs the amount due for the achievement of

Milestone Event six (6).

       112.    As a result, Plaintiffs are entitled to damages in an amount not less than the $6.25

million currently due under the Earn-Out Schedule.

                                          COUNT IV
                                       Breach of Contract

       113.    Plaintiffs reassert and incorporate herein each of the allegations set forth in

Paragraphs 1-91 above.

       114.    Section 5.2 of the EPA provides, “Each of the parties hereto shall use

commercially reasonable efforts to take all action and to do all things necessary, proper, or

advisable in order to consummate and make effective the transactions contemplated by this

Agreement including without limitation satisfaction, but not waiver, of the closing conditions

described in Section 4 above.”

       115.    By refusing to develop tetrofosmin or recognize any Sun Replacement Products,

Defendant has not taken commercially reasonable efforts to make effective the transactions

contemplated by the EPA, including Schedule 2.4

       116.    As a result, Defendant has breached Section 5.2 of the EPA.

       117.    Plaintiffs are entitled to damages resulting from Defendant’s breach of Section 5.2

of the EPA.

                                       COUNT V
              Breach of the Implied Covenant of Good Faith and Fair Dealing

       118.    Plaintiffs reassert and incorporate herein each of the allegations set forth in

Paragraphs 1-91 above.

       119.    In every agreement governed by the laws of New York, there is an implied

covenant that the parties will act in good faith and fairly with one another. Contracting parties


                                                 24
            Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 25 of 123



are prohibited from behaving in a manner inconsistent with the parties’ common purpose and

justified expectations.

       120.    In particular, parties vested with discretion under a contract are obligated to act in

good faith with respect to the exercise of that discretion and are prohibited from exercising that

discretion to deprive a counterparty of the substantial value of the contract.

       121.    Defendant has refused to pursue the development of tetrofosmin denying

Plaintiffs the right to $12.5 million in milestone payments due under the Earn-Out Schedule.

       122.    Defendant’s rejection of the new development plan for tetrofosmin is a breach of

the covenant of good faith and fair dealing implied in every New York contract. At no time has

Defendant allocated any resources to the development of tetrofosmin.

       123.    Defendant’s breach of the implied covenant of good faith and fairly dealing has

caused, and continues to cause, injury to Plaintiffs, including but not limited to the Milestone

Payments due upon the filing and approval of tetrofosmin under the Earn-Out Schedule.



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request:

       A.      Actual, compensatory and consequential damages, including but not limited to the

current and remaining payments, including those for the tetrofosmin products as of their deadline

dates, due under the Earn-Out Schedule;

       B.      Pre- and post-judgment interest at the maximum rate provided by law;

       C.      A declaratory judgment that the first four products out of the Pharmalucence

facility trigger the milestone payments under the Earn-Out Schedule and that no formal written

substitution need take place;




                                                 25
            Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 26 of 123



       D.     A declaratory judgment that the Last Man Standing provision has been triggered,

removing the date restriction from future milestone payments;

       E.     Any further relief as this Court deems just and proper.



                                 JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury.



                                                   Respectfully Submitted,

                                                   GLENN ALTO, EDWARD CONNOLLY, and L.
                                                   WILLIAM WATERS,

                                                   By their attorneys,



                                                   /s/ Leah R. Milbauer

                                                   Michael T. Gass (Pro Hac Vice forthcoming)
                                                   Leah R. Milbauer
                                                   CHOATE HALL & STEWART LLP
                                                   Two International Place
                                                   Boston, Massachusetts 02110
                                                   Tel: (617) 248-5000
                                                   Fax: (617) 248-4000
                                                   mgass@choate.com
                                                   lmilbauer@choate.com
 Date: October 22, 2019




                                                   26
Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 27 of 123




                  EXHIBIT A
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 28 of 123



                                                                       Execution Copy




                             EQUITY PURCHASE AGREEMENT

                                     BY AND AMONG

                    CARACO PHARMACEUTICAL LABORATORIES LTD.,

                                           AND

                THE SELLERS LISTED ON THE SIGNATURE PAGES HERETO




                                  Dated as of May 15, 2014




{M0647321.4 }
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 29 of 123



                                EQUITY PURCHASE AGREEMENT

       This Equity Purchase Agreement (this “Agreement”) is made and entered into as of May
15, 2014, by and among CARACO PHARMACEUTICAL LABORATORIES LTD., a Michigan
corporation (the “Buyer”), on the one hand, and GLENN ALTO, EDWARD J. CONNOLLY, THE
CONNOLLY 2014 GRANTOR RETAINED ANNUITY TRUST (the “Connolly Trust”), L. WILLIAM
WATERS AND LEWIS WILLIAM WATERS III 2014 QUALIFIED ANNUITY TRUST (the “Waters
Trust”, and together with the Connolly Trust, the “Trusts”) (each, a “Seller”, and collectively,
“Sellers”) on the other hand. Buyer and each of the Sellers are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

                                              RECITALS

     A.      Sellers own all of the issued and outstanding Equity Securities (as defined below), of
Pharmalucence, Inc., a Delaware corporation (“Pharmalucence”).

     B.       Sellers own all of the Equity Securities of PI Real Estate Ventures, LLC, a
Massachusetts limited liability company (“PIREV”).

        C.       Pharmalucence is in the business of developing, making and selling Pharmalucence
Existing Products and also provides manufacture and supply services as a contract manufacturer of
its customers’ products, and in accordance with the foregoing operates certain manufacturing
facilities (the “Business”), and PIREV is the owner of certain real property which constitutes such
manufacturing facilities.

       D.        Sellers desire to sell, and Buyer desires to purchase, all of the Equity Securities of
both Pharmalucence and PIREV (Pharmalucence, together with PIREV, each a “Pharmalucence
Company”, and collectively, the “Pharmalucence Companies”) and in effect purchasing the
entirety of the Pharmalucence Companies on the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the foregoing, and the mutual promises herein
made, and in consideration of the representations, warranties and covenants herein contained, the
Parties hereby agree as follows:

                                        1.      DEFINITIONS

            “Actual Cash” has the meaning ascribed to such term in Section 2.3(a).

            “Actual Indebtedness” has the meaning ascribed to such term in Section 2.3(a).

            “Actual Net Working Capital” has the meaning ascribed to such term in Section 2.3(a).

            “Actual Transaction Expenses” has the meaning ascribed to such term in Section 2.3(a).

            “ADSP” has the meaning ascribed to such term in Section 5.9(j)(iii).

        “Affiliate” means, with respect to any particular Person, (a) any Person controlling,
controlled by or under common control with such Person, whether by ownership or control of


{M0647321.4 }                                  -1-
                   Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 30 of 123



voting securities, by contract or otherwise, (b) any Person owning or controlling fifty percent
(50%) or more of the outstanding voting securities of such other Person, (c) any partner, officer,
director, employee or shareholder of such Person or any parent, spouse, child, brother, sister or
other relative with a relationship (by blood, marriage or adoption) not more remote than first
cousin of any of the foregoing, or (d) any liquidating trust, trustee or other similar person or
entity for any Person.

            “Agency” means the Massachusetts Development Finance Agency.

            “Agreement” has the meaning ascribed to such term in the introductory paragraph.

            “Allocation” has the meaning ascribed to such term in Section 5.9(f).

            “Ancillary Agreements” has the meaning ascribed to such term in Section 3.1(b).

            “Anti-Kickback Statute” has the meaning ascribed to such term in Section 3.2(s).

       “Antitrust Laws” means the HSR Act, the Federal Trade Commission Act, as amended,
the Sherman Act, as amended, the Clayton Act, as amended, and any applicable foreign antitrust
Laws and all other applicable Laws that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or lessening of
competition through merger or acquisition.

            “Arbitrator” has the meaning ascribed to such term in Section 2.3(a).

                “Authorized Action” has the meaning ascribed to such term in Section 8.1(d).

        “Basis” means any past or present fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or transaction that forms or
could reasonably form the basis for any specified consequence.

       “Bedford Facility” means the parenteral manufacturing facility located at 5 DeAngelo
Drive, Bedford, MA 01730.

       “Billerica Facility” means the parenteral manufacturing facility located at 29 Dunham
Road, Billerica, MA 01821.

            “Bondholder” has the meaning ascribed to such term in Section 4.1(f).

      “Bonds” means the $20,000,000 Agency Recovery Zone Facility Revenue Bonds,
Pharmalucence Issue, Series 2010.

            “Business” has the meaning ascribed to such term in Recital C.

      “Business Day” means any day that is not a Saturday, a Sunday or other day on which
government offices are required or authorized by law to be closed in New York, New York.

            “Business Relation” has the meaning ascribed to such term in Section 5.7(b)(ii).



{M0647321.4 }                                    -2-
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 31 of 123



            “Business Systems” has the meaning ascribed to such term in Section 3.2(k)(vii).

            “Buyer” has the meaning ascribed to such term in the introductory paragraph.

            “Buyer Group” has the meaning ascribed to such term in Section 5.7(b)(ii).

            “Buyer Indemnifiable Losses Parties” has the meaning ascribed to such term in Section
6.1(d).

            “Buyer Parties” has the meaning ascribed to such term in Section 6.1(b)(i).

       “Cap” means the aggregate amount of the Up-Front Payment (as adjusted by any True-
Up Payment) and any Earn-Out Payment actually received by the Sellers, less the aggregate fair
market value of the Facilities (which fair market value shall not include the value of any
improvements made to the Facilities following the Closing), at the time any applicable claims for
Losses are actually paid to Buyer.

       “Cash” means the aggregate cash and cash equivalents (including bank account balances,
marketable securities and short term investments) on a consolidated basis, of Pharmalucence
Companies in each case calculated in accordance with GAAP.

        “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.).

            “Closing” has the meaning ascribed to such term in Section 2.6.

            “Closing Date” has the meaning ascribed to such term in Section 2.6.

            “Closing Date Statement” has the meaning ascribed to such term in Section 2.3(a).

            “COBRA” has the meaning ascribed to such term in Section 3.2(p)(iv).

        “Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

       “Confidential Information” means any information concerning the Business or the
businesses and affairs or otherwise of any of the Pharmalucence Companies other than any such
information that is generally available to or known by the public immediately prior to the time of
disclosure (except through the actions or inactions of the Person to whom disclosure has been
made).

            “Connolly Trust” has the meaning ascribed to such term in the introductory paragraph.

      “Contract” means any contract, license, sublicense, mortgage, purchase order, indenture,
loan agreement, lease, sublease, arrangement, agreement or instrument or any binding
commitment to enter into any of the foregoing (in each case, whether written or oral).

       “Current Assets” means the current assets of the Pharmalucence Companies, determined
on a consolidated basis in accordance with the methodology set forth in Exhibit A; provided that,


{M0647321.4 }                                 -3-
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 32 of 123



notwithstanding anything to the contrary contained herein, Current Assets shall not include (a)
Cash and (b) Taxes.

       “Current Liabilities” means the current liabilities of the Pharmalucence Companies,
determined on a consolidated basis in accordance with the methodology set forth in Exhibit A;
provided that, notwithstanding anything to the contrary contained herein, Current Liabilities shall
not include (a) Indebtedness (including accrued interest on all Indebtedness), (b) accruals for
Unit Equivalent Plan Benefits, (c) Taxes or (d) Transaction Expenses.

            “DEA” has the meaning ascribed to such term in Section 3.2(t)(ii).

            “Disclosure Schedule” has the meaning ascribed to such term in Section 3.1.

            “Earn-Out Payment” has the meaning ascribed to such term in Section 2.1.

       “Employment Agreement” means an employment agreement between Pharmalucence
and each Individual Seller to be entered in and effective as of the Closing.

                “Employment Laws” has the meaning ascribed to such term in Section 3.2(p)(i).

       “Employment Loss” means the same in this Agreement as in the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. § 2101 et seq., or any comparable foreign, state or
local Law.

            “Enterprise Value” has the meaning ascribed to such term in Section 2.1.

        “Environmental Laws” means, whenever in effect, all foreign, Federal, state and local
laws, statutes, regulations, ordinances, rules of common law and similar provisions having the
force or effect of law relating to human or worker health and safety, pollution, protection of the
environment, or the restoration of natural resources, including those relating to fines, orders,
injunctions, penalties, damages, contribution, cost recovery, compensation, losses, or injuries
resulting from the Release or threatened release of Hazardous Materials and the generation, use,
storage, transportation, or disposal of or exposure to Hazardous Materials in any manner
applicable to the Business, the Pharmalucence Companies or their respective assets, including
the following statutes, each as amended: CERCLA, the Hazardous Materials Transportation Act
(49 U.S.C. §§ 1801 et seq.); the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§
6901 et seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Clean Air
Act (42 U.S.C. §§ 7401 et seq.); the Toxic Substances Control Act of 1976 (15 U.S.C. §§ 2601 et
seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300f et seq.).

         “Equity Securities” means any (a) units, stock, shares, partnership interests, membership
interests or other equity securities or capital interests, (b) warrants, options or other rights to
purchase or otherwise acquire securities described in clause (a) of this definition, (c) equity
appreciation rights or profits interests, and (d) obligations, evidences of indebtedness or other
securities or interests convertible or exchangeable into securities described in clauses (a), (b) or
(c) of this definition




{M0647321.4 }                                   -4-
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 33 of 123



       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

        “ERISA Affiliate” means any business entity that is included in a controlled group of
entities within which any of the Pharmalucence Companies is also included, as provided in
Section 414(b) of the Code; or which is a trade or business under common control with any of
the Pharmalucence Companies, as provided in Section 414(c) of the Code; or which constitutes a
member of an affiliated service group within which any of the Pharmalucence Companies is also
included, as provided in Section 414(m) of the Code; or which is required to be aggregated with
any of the Pharmalucence Companies pursuant to regulations issued under Section 414(o) of the
Code.

            “Escrow Account” has the meaning ascribed to such term in Section 2.2(a).

      “Escrow Agent” means J.P. Morgan Chase, as the Escrow Agent under the Escrow
Agreement.

      “Escrow Funds” means SEVEN MILLION DOLLARS ($7,000,000), to be held by the
Escrow Agent in accordance with the terms of the Escrow Agreement.

            “Estimated Cash” has the meaning ascribed to such term in Section 2.2(b).

            “Estimated Indebtedness” has the meaning ascribed to such term in Section 2.2(b).

            “Estimated Net Working Capital” has the meaning ascribed to such term in Section
2.2(b).

        “Estimated Net Working Capital Adjustment” has the meaning ascribed to such term
in Section 2.2(b).

            “Estimated Payment” has the meaning ascribed to such term in Section 2.2(b).

            “Estimated Transaction Expenses” has the meaning ascribed to such term in Section
2.2(b).

        “Existing Related Party Agreements” means existing agreements (whether oral or
written) by and between any of the Pharmalucence Companies (on the one hand) and the Sellers
or any employee, officer, director or manager of any of the Pharmalucence Companies or any of
their Affiliates (on the other hand).

            “Facilities” means the Billerica Facility and the Bedford Facility.

            “FDA” has the meaning ascribed to such term in Section 3.2(t)(ii).

            “FDCA” has the meaning ascribed to such term in Section 3.2(t)(ii).

            “Federal False Claims Act” has the meaning ascribed to such term in Section 3.2(s).

            “Final Allocations” has the meaning ascribed to such term in Section 5.9(j)(iii).


{M0647321.4 }                                   -5-
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 34 of 123



            “Financial Statements” has the meaning ascribed to such term in Section 3.2(f).

         “Fundamental Representations” means Sections 3.1 (Representations and Warranties of
the Sellers), 3.2(a) (Organization, Qualification and Authority), 3.2(b) (Authorization of
Transaction), 3.2(c) (Noncontravention), 3.2(d) (Capitalization), 3.2(i) (Tax Matters), 3.2(j)(iii)
(Title to Assets), 3.2(q) (Employee Benefit Plans), 3.2(t) (Compliance with Laws), 3.2(x) (Broker’s
Fees) and 3.2(z) (Environmental).

        “GAAP” means United States generally accepted accounting principles as in effect from
time to time, applied consistently with the principles used in preparing the Financial Statements
(as defined below) for the Most Recent Fiscal Year End (as defined below).

        “Good Reason” means: (i) a material diminution of the duties assigned to an Individual
Seller in his Employment Agreement; (ii) a material reduction in an Individual Seller’s Base
Salary (as defined in his Employment Agreement) or other benefits provided for in such
Employment Agreement; (iii) relocation of an Individual Seller to an office other than the
Billerica Facility; and/or (iv) Pharmalucence’s material breach of any Employment Agreement.

        “Governmental Authority” means (a) the United States, (b) any Federal, state,
provincial, municipal, local or foreign government or any governmental or quasi-governmental
authority of any nature, (c) any body exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, standards, regulatory or taxing authority, or (d) any
subdivision, agency, department, branch, official, bureau, commission, board, court, tribunal,
judicial or arbitral body or other instrumentality or authority of any of the foregoing.

       “Gross-Up Amount Notice of Tax Objection” has the meaning ascribed to such term in
Section 5.9(j)(vi).

       “Hazardous Materials” means (a) any chemical, material or substance defined as or
included in the definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “medical waste,” “toxic pollutants,”
“contaminants,” “pollutants,” “toxic substances,” or words of similar import under any
applicable Environmental Law, (b) any oil, petroleum, petroleum product, petroleum-derived
substance, fraction of petroleum, any flammable substances or explosives, or any radioactive
materials, (c) friable asbestos and asbestos-containing materials, (d) radon gas, urea,
formaldehyde, foam insulation, dielectric fluid, and polychlorinated biphenyls, and (e) any other
chemical, material or substance regulated under any applicable Environmental Law by any
Governmental Authority.

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

            “HSR Fees” means the filing fees in connection with any filings required under the HSR
Act.

      “HSR Notifications” means the notification and report forms required to be filed under
the HSR Act.



{M0647321.4 }                                 -6-
                   Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 35 of 123



            “Income Tax Return” means any Tax Return related to Income Taxes.

            “Income Taxes” means Taxes imposed on net income.

        “Indebtedness” of any Person means any of the following: (i) all obligations of such
Person for borrowed money or which have been incurred in connection with the acquisition of
property or assets; (ii) all Liabilities secured by any Lien upon property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment of such
Liabilities; (iii) all Liabilities created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person, notwithstanding the fact that the
rights and remedies of the seller, lender or lessor under such agreement in the event of default are
limited to repossession or sale of the property; (iv) all capitalized lease obligations; (v) all
Liabilities with respect to interest rate or currency swaps, collars, caps and similar hedging
obligations; (vi) all guaranties, surety or indemnity obligations by such Person; (vii) all
Liabilities of such Person in regard to guaranties or sureties by others of such Person’s
Liabilities, regardless of whether by payment or performance, or whether such guaranties are in
the form of, without limitation, letters of credit, deposits, bonds, insurance or other forms of
security, indemnity, surety or guaranty; (viii) all Liabilities for underfunded employee pension
benefit plans and similar obligations; (ix) all Liabilities classified as non current liabilities in
accordance with GAAP; and (x) all Liabilities for accrued but unpaid interest and unpaid
prepayment penalties or premiums, expenses or other amounts that are payable in connection
with retirement or prepayment, or assumed by Buyer, in respect of any of the foregoing. For the
avoidance of doubt, “Indebtedness” shall not include any Taxes.

                “Indemnified Party” has the meaning ascribed to such term in Section 6.2(a).

            “Indemnifying Party” has the meaning ascribed to such term in Section 6.2(a).

       “Individual Seller” means each of Glenn Alto, Edward J. Connolly, or L. William
Waters.

        “Intellectual Property” means all intellectual property and proprietary rights throughout
the world, including all trademarks and service marks and registrations and registration
applications therefor (and including the goodwill associated therewith); trade names; Internet
domain name registrations; inventions (whether or not patentable), patents and patent
applications, together with all reissuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof; copyrights and registrations and registration applications
therefore, including copyrights in and software and databases; trade secrets, know-how, and
confidential and proprietary information.

        “Intellectual Property Agreements” means all Contracts related to Intellectual Property,
including all: (i) licenses of Intellectual Property by the Pharmalucence Companies to any third
party (including Existing Related Party Arrangements); or (ii) licenses of Intellectual Property by
any third party (including Existing Related Party Arrangements) to the Pharmalucence
Companies.

            “Interim Financial Statements” has the meaning ascribed to such term in Section 3.2(f).



{M0647321.4 }                                    -7-
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 36 of 123



        “Inventory” means the Pharmalucence Companies’ inventory (including packaging
materials, raw materials, work-in-process, finished goods, and stores-and-spares) whether used in
or related to the Business or otherwise, in each case, calculated in accordance with requirements
of GAAP.

       “Knowledge of Sellers”, “Sellers’ Knowledge” or any similar phrases, shall mean the
actual knowledge of each or any of the Sellers or the knowledge of each such person after
reasonable due inquiry by such person of any of the persons within the Pharmalucence
Companies who should reasonably be expected to have such knowledge.

            “Latest Annual Balance Sheet” has the meaning ascribed to such term in Section 3.2(f).

            “Latest Balance Sheet” has the meaning ascribed to such term in Section 3.2(f).

       “Law” means each provision of any Federal, state, provincial, municipal, local or foreign
law, statute, ordinance, order, judgment, common law, code, rule or regulation, enacted,
enforced, entered, promulgated or issued by any Governmental Authority.

            “Leased Real Property” has the meaning ascribed to such term in Section 3.2(j)(i).

       “Leases” means all written or oral leases, subleases, licenses, concessions and other
agreements (including all amendments, extensions, renewals, guaranties and other agreements
with respect thereto) pursuant to which any of the Pharmalucence Companies holds, uses,
occupies or possesses any Leased Real Property, including the right to all security deposits and
other amounts and instruments deposited by or on behalf of such Pharmalucence Company
thereunder.

        “Liability” means any liability (whether known or unknown, whether accrued or
unaccrued, whether absolute or contingent, whether liquidated or unliquidated, and whether due
or to become due), obligation or Indebtedness, including any liability for Taxes.

       “Lien” means any mortgage, pledge, easement, security interest, charge, claim,
conditional sale or other title retention agreement, lien or other encumbrance or right of any third
party.

            “Listed IP” has the meaning ascribed to such term in Section 3.2(k)(i).

        “Losses” means all charges, complaints, actions, suits, proceedings, hearings,
investigations, claims, demands, costs of defense, judgments, orders, decrees, stipulations,
injunctions, damages, dues, penalties, fines, costs (including costs of actions taken to bring the
Business into compliance with applicable Laws), amounts paid in settlement, Liabilities, Taxes,
Liens, losses, expenses, and fees, including all reasonable attorneys’ fees and court costs.

        “Material Adverse Effect” means any event, change or occurrence that, individually or
together with any one or more other events, changes or occurrences, has had, or could reasonably
be expected to have, a material adverse effect or impact upon the assets, condition (financial or
otherwise), results of operations, business or earnings of either of the Pharmalucence Companies,
or on the ability of any of the Parties to consummate the transactions contemplated hereby.


{M0647321.4 }                                  -8-
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 37 of 123



            “Material Contracts” has the meaning ascribed to such term in Section 3.2(l).

            “Most Recent Fiscal Year End” has the meaning ascribed to such term in Section 3.2(f).

       “Net Working Capital” shall mean the resulting amount calculated by subtracting (a)
Current Liabilities from (b) Current Assets.

            “Non-Competition Period” has the meaning ascribed to such term in Section 5.7(b)(i).

            “Nondisclosure Contract” has the meaning ascribed to such term in Section 3.2(l)(xxi).

            “Notice” has the meaning ascribed to such term in Section 2.3(a).

            “Notice Period” has the meaning ascribed to such term in Section 2.3(a).

       “Offsite Location” means real property other than real property which is Leased Real
Property, Owned Real Property, or real property on which either of the Facilities is located.

       “Ordinary Course of Business” means an action that is in the ordinary course of
business consistent with the past custom and practice of the Pharmalucence Companies.

        “Organizational Documents” means: (i) with respect to a corporation, the certificate or
articles of incorporation and bylaws; (ii) with respect to any other entity, each charter, certificate
of formation, partnership agreement, joint venture agreement, operating agreement and similar
document, as applicable, adopted or filed in connection with the creation, formation or
organization of such entity; and (iii) any amendment to any of the foregoing.

            “Outside Date” has the meaning ascribed to such term in Section 7.1(b).

            “Owned Real Property” has the meaning ascribed to such term in Section 3.2(j)(ii).

            “Party(ies)” has the meaning ascribed to such term in the introductory paragraph.

            “Permits” has the meaning ascribed to such term in Section 3.2(r).

        “Permitted Liens” means, in each case arising out of or incurred in the Ordinary Course
of Business, (i) Liens for Taxes or other governmental charges, assessments or levies that are not
delinquent, (ii) landlord’s, mechanic’s, carrier’s, workmen’s, repairmen’s or other similar Liens
for amounts not yet due and payable which are not material, individually or in the aggregate, and
(iii) zoning, entitlement, building and other land use regulations imposed by Governmental
Authorities having jurisdiction over the Leased Real Property or Owned Real Property which are
not violated by the current or contemplated occupation and use of the Leased Real Property
Owned Real Property and which do not, individually or in the aggregate, cause or have a
Material Adverse Effect, and (iv) Liens securing the payment obligations of the Pharmalucence
Companies under the Bonds in favor of the Bondholder. Notwithstanding the foregoing, except
with respect to the Liens securing the Bonds, any Lien securing Indebtedness as of the Closing
will not be a Permitted Lien.




{M0647321.4 }                                  -9-
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 38 of 123



        “Person” means any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated association, corporation, limited liability company, entity or Governmental
Authority (whether foreign, Federal, state, county, city or otherwise, including, without
limitation, any instrumentality, division, agency or department thereof).

            “Pharmalucence” has the meaning ascribed to such term in Recital A.

            “Pharmalucence Company(ies)” has the meaning ascribed to such term in Recital D.

      “Pharmalucence Existing Product(s)” means the products, as of the date of this
Agreement, for which Pharmalucence holds the applicable Regulatory Approvals as set forth on
Schedule 1.

       “Pharmalucence Intellectual Property” has the meaning ascribed to such term in
Section 3.2(k)(ii).

        “Pharmalucence Owned Intellectual Property” has the meaning ascribed to such term
in Section 3.2(k)(iii).

            “PIREV” has the meaning ascribed to such term in Recital B.

    “PIREV Purchase Price” means TWENTY ONE MILLION ONE HUNDRED
THOUSAND DOLLARS ($21,100,000).

        “Plan” means: (i) each “employee benefit plan,” as defined in Section 3(3) of ERISA,
including any “multiemployer plan” as defined in Section 3(37) of ERISA and “multiple
employer plan” as defined in Section 413(c) of the Code, each determined without regard to
whether such plan is subject to ERISA; and (ii) any other plan, fund, policy, program,
arrangement or scheme, qualified or nonqualified, whether or not considered legally binding, that
involves any pension, retirement, thrift, saving, profit sharing, welfare, wellness, medical,
voluntary employees’ beneficiary association or related trust, disability, group insurance, life
insurance, severance pay, compensation, deferred compensation, flexible benefit, excess or
supplemental benefit, vacation, summer hours, stock-related, stock option, phantom stock,
supplemental unemployment, layoff, “golden parachute”, retention, fringe benefit or incentives,
in either case which pertains to any employee, former employee, member, manager, director,
officer, or equityholder of any of the Pharmalucence Companies or any ERISA Affiliate and
(a) to which any of the Pharmalucence Companies or any ERISA Affiliate is or has been a party
or sponsoring, participating or contributing employer or by which any of them is bound as of the
date of this Agreement or (b) to which any of the Pharmalucence Companies or any ERISA
Affiliate may otherwise have any Liability, whether direct or indirect (including any such plan or
arrangement formerly maintained by or participated in or contributed to by any of the
Pharmalucence Companies or any ERISA Affiliate).

            “Pre-Closing Tax Period” has the meaning ascribed to such term in Section 5.9(a).

            “Preliminary ADSP” has the meaning ascribed to such term in Section 5.9(j)(iii).




{M0647321.4 }                                - 10 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 39 of 123



         “Preliminary Proposed Allocations” has the meaning ascribed to such term in Section
5.9(j)(iii).

        “Pro Rata Portion” means, as to each Seller, that percentage set forth next to such
Seller’s name on Schedule 2.2(a)(iii).

            “Program Fraud Civil Remedies Act” has the meaning ascribed to such term in Section
3.2(s).

            “Proposed Allocations” has the meaning ascribed to such term in Section 5.9(j)(iii).

            “RE Insurance Policies” has the meaning ascribed to such term in Section 3.2(j)(ii).

        “Registration Application” means an application for Regulatory Approval (as defined
below) required to be approved before manufacture, importation, or commercial sale, marketing
and promotion or use of a product as a drug in the U.S., including: (a) a New Drug Application,
as defined in the FDCA, and applicable regulations promulgated thereunder by the FDA and all
supplements filed pursuant to the requirements of the FDA (including all documents, data and
other information concerning a product that are necessary for, or included in, FDA approval to
market a product); (b) an application filed under Section 505(b)(2) of the FDCA, or (c) an
Abbreviated New Drug Application filed with the FDA including an application under 21 U.S.C.
Section 355(j), 21 C.F.R. 505(j).

         “Regulated Company Products” has the meaning ascribed to such term in Section
3.2(t)(ii).

        “Regulatory Approval” means an approval of the FDA necessary for the commercial
manufacture, use, storage, import, export, transport, promotion, commercialization, supply or
sale of a product in the U.S.

            “Release(s)” has the same meaning as used in CERCLA.

            “Released Claims” has the meaning ascribed to such term in Section 5.8.

            “Released Parties” has the meaning ascribed to such term in Section 5.8.

            “Releasing Parties” has the meaning ascribed to such term in Section 5.8.

            “Resolution Period” has the meaning ascribed to such term in Section 2.3(a).

            “Restricted Parties” has the meaning ascribed to such term in Section 5.7(b)(i).

            “Reviewed Financial Statements” has the meaning ascribed to such term in Section
3.2(f).

        “Section 338(h)(10) Allocation Forms” has the meaning ascribed to such term in
Section 5.9(j)(iii).




{M0647321.4 }                                 - 11 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 40 of 123



         “Section 338(h)(10) Election Forms” has the meaning ascribed to such term in Section
5.9(j)(ii).

         “Section 338(h)(10) Elections” has the meaning ascribed to such term in Section
5.9(j)(i).

       “Seller(s)” has the meaning ascribed to such term in the introductory paragraph. For the
sake of clarity, the term Seller(s) shall also include the estate of each Individual Seller in the
event of the death of such Individual Seller.

            “Seller Indemnifiable Losses” has the meaning ascribed to such term in Section 6.1(d).

            “Seller Representative” has the meaning ascribed to such term in Section 8.1(a).

            “Stark Law” has the meaning ascribed to such term in Section 3.2(t)(viii).

            “Straddle Period” has the meaning ascribed to such term in Section 5.9(b).

            “Survival Period” has the meaning ascribed to such term in Section 6.1(a)(v).

    “Target Net Working Capital” means an amount equal to THREE MILLION SIX
HUNDRED THOUSAND DOLLARS ($3,600,000).

        “Tax” and “Taxes” means any (a) taxes, charges, withholdings, fees, penalties, additions,
interest or other assessments of any kind whatsoever imposed by any Taxing Authority,
including those related to income, gross receipts, gross income, premium, windfall profits,
environmental, customs duties, stamp, severance, profits, withholding, payroll, employment,
occupation, sales, use, value added, alternative or add-on minimum, estimated, excise, services,
valuation, social security (or similar), unemployment, disability, real property, personal property,
transfer or franchise, (b) liability of the Pharmalucence Companies for the payment of any
amounts of the type described in clause (a) above arising as a result of being (or ceasing to be) a
member of any affiliated group (or being included (or required to be included) in any Tax Return
relating thereto), and (c) liability of the Pharmalucence Companies for the payment of any
amounts of the type described in clause (a) above as a result of any obligation to indemnify or
otherwise assume or succeed to the liability of any other Person.

            “Tax Gross-Up Deficit” has the meaning ascribed to such term in Section 5.9(j)(vii).

            “Tax Gross-Up Excess” has the meaning ascribed to such term in Section 5.9(j)(vii).

       “Tax Returns” means all tax returns, declarations, statements, forms or other documents
required to be filed with or supplied to any Taxing Authority.

       “Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection, or other imposition of any Tax.

            “Third Party Claim” has the meaning ascribed to such term in Section 6.3(a).




{M0647321.4 }                                 - 12 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 41 of 123



            “Top Customers” has the meaning ascribed to such term in Section 3.2(u)(i).

            “Top Suppliers” has the meaning ascribed to such term in Section 3.2(u)(ii).

        “Transaction Expenses” means the aggregate amount of all fees, costs and expenses,
incurred by or on behalf of the Pharmalucence Companies in connection with the process of
selling the Pharmalucence Companies or otherwise relating to the negotiation, preparation or
execution of this Agreement or any documents or agreements contemplated hereby or the
performance or consummation of the transactions contemplated hereby or thereby or relating to
bonuses, in each case, that have not been paid, including, without limitation, (A) all investment
banking, legal and accounting fees, costs and expenses, (B) any fees and expenses associated
with obtaining necessary or appropriate consents or approvals of any Governmental Authority,
(C) any fees or expenses associated with obtaining the release and termination of any Liens, (D)
all brokers’ or finders’ fees, (E) all sale, change-of-control, “stay-around,” retention, or similar
bonuses, compensation or payments to current or former managers, directors, employees and
other service providers of the Pharmalucence Companies paid or payable as a result of or in
connection with the transactions contemplated hereby and in existence as of the date hereof, and
(F) any Taxes borne or to be borne by the Pharmalucence Companies (including any Taxes
incurred in connection with the exercise of, or payments made in respect of, any equity incentive
compensation, Taxes payable directly or indirectly pursuant to Code Sections 280G or 4999) or
the net loss of any Tax benefit to the Pharmalucence Companies, in each case as a result of the
disallowance of any expenses pursuant to Code Sections 280G or 4999.

            “True-Up Calculation” has the meaning ascribed to such term in Section 5.9(j)(vii).

            “Transfer Taxes” has the meaning ascribed to such term in Section 5.9(e).

       “True-Up Escrow Amount” means THREE AND ONE-HALF MILLION DOLLARS
($3,500,000).

        True-Up Notice of Tax Objection” has the meaning ascribed to such term in Section
5.9(j)(vii).

            “True-Up Payments” has the meaning ascribed to such term in Section 2.3(c).

            “Trusts” has the meaning ascribed to such term in the introductory paragraph.

      “Unit Equivalent Plan” means the Pharmalucence, Inc. Unit Equivalent Plan, as
amended from time to time.

        “Unit Equivalent Plan Benefit” means the total benefit due and owing by
Pharmalucence to certain Pharmalucence employees under the Unit Equivalent Plan as a result of
the transactions contemplated by this Agreement.

       “Unit Equivalent Plan Closing Payments” means the portion of the Unit Equivalent
Plan Benefit which remains unpaid as of the Closing.

            “Up-front Payment” has the meaning ascribed to such term in Section 2.1.


{M0647321.4 }                                 - 13 -
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 42 of 123



            “Updated Disclosures” has the meaning ascribed to such term in Section 5.5(a).

            “Waters Trust” has the meaning ascribed to such term in the introductory paragraph.


                                   2.      PURCHASE AND SALE

         2.1    Purchase and Sale. Subject to the provisions of this Agreement, Buyer will
purchase, and the Sellers will sell, transfer and assign to Buyer, free and clear of any and all Liens,
(i) all the Equity Securities of Pharmalucence owned by all the Sellers, which in the aggregate
represent One Hundred Percent (100%) of the Equity Securities and interests of Pharmalucence
and (ii) all the Equity Securities of PIREV owned by all the Sellers, which in the aggregate
represent One Hundred Percent (100%) of the Equity Securities and interests of PIREV. As
consideration for the purchase of the Equity Securities at the Closing, subject to the provisions of
this Agreement and the adjustments and payments set forth in Sections 2.2, and 2.3 Buyer shall
pay up to an aggregate amount of ONE HUNDRED MILLION DOLLARS ($100,000,000) (the
“Enterprise Value”), consisting of an up-front payment of SEVENTY MILLION DOLLARS
($70,000,000) (“Up-front Payment”) to be paid in accordance with Section 2.2 and (ii) and
contingent payments equaling, in the aggregate, the amount of THIRTY MILLION DOLLARS
($30,000,000) (the “Earn-Out Payment”) to be paid in accordance with Section 2.4.

            2.2     Payments at Closing.

        (a)    Subject to adjustment pursuant to this Section 2.2 and Section 2.3, at the Closing,
Buyer shall (i) pay to Pharmalucence by wire transfer of immediately available funds the
aggregate amount of the Unit Equivalent Plan Closing Payments; provided, following receipt
from Buyer, Pharmalucence shall pay such Unit Equivalent Plan Closing Payments (net of all
applicable withholding taxes) to the applicable participants of the Unit Equivalent Plan who have
executed receipt and termination agreements, (ii) pay by wire transfer of immediately available
funds to an account or accounts to pay the Escrow Funds and True-Up Escrow Amount to an
account designated by the Escrow Agent (the “Escrow Account”), (iii) pay to the Sellers the
Estimated Payment (as hereinafter defined) by wire transfer of immediately available funds to an
account or accounts designated by Sellers set forth in Schedule 2.2(a)(iii). The “Estimated
Payment” shall be an amount equal to Seventy Million Dollars ($70,000,000) plus or minus the
Estimated Net Working Capital Adjustment, less the Estimated Indebtedness, plus the Estimated
Cash, less the Estimated Transaction Expenses, less the aggregate amount of the Unit Equivalent
Plan Closing Payments, less the True-Up Escrow Amount, less the Escrow Funds, as such
capitalized terms are hereinafter defined in 2.2(b).

        (b)     Not less than four (4) Business Days prior to the Closing Date, the Seller
Representative shall provide Buyer with a good faith estimate (subject to Buyer's review and
consent) of: (i) Net Working Capital as of the Closing (“Estimated Net Working Capital”), (ii)
the amount of Indebtedness as of the Closing (“Estimated Indebtedness”), (iii) the Unit
Equivalent Plan Benefit and the Unit Equivalent Plan Closing Payments, (iv) the amount of Cash
as of the Closing (“Estimated Cash”), and (v) the amount of Transaction Expenses as of the
Closing (“Estimated Transaction Expenses”). If the Estimated Net Working Capital exceeds
the Target Net Working Capital, the Estimated Payment shall be increased by an amount equal to


{M0647321.4 }                                - 14 -
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 43 of 123



such difference, and if the Target Net Working Capital exceeds the Estimated Net Working
Capital, the Estimated Payment shall be reduced by an amount equal to such difference (such
increase or reduction, the “Estimated Net Working Capital Adjustment”).

            2.3     Post-Closing Adjustments.

        (a)     Within sixty (60) days after the Closing Date, Buyer shall deliver to the Seller
Representative a statement (“Closing Date Statement”) setting forth a calculation of (i) the
actual Net Working Capital as of the Closing (“Actual Net Working Capital”), (ii) the actual
amount of Indebtedness as of the Closing (“Actual Indebtedness”), (iii) the actual amount of
Cash as of the Closing (“Actual Cash”), and (iv) the actual amount of Transaction Expenses as
of the Closing (“Actual Transaction Expenses”). The Actual Net Working Capital shall be
calculated in accordance with the methodology set forth on Exhibit A. If the Seller
Representative has any objections to the Closing Date Statement as prepared by Buyer, the Seller
Representative shall, within thirty (30) days after the Seller Representative’s receipt thereof (the
“Notice Period”), give written notice (the “Notice”) to Buyer specifying in reasonable detail
such objections and the basis therefor, and calculations which the Seller Representative has
determined in good faith are necessary to eliminate such objections. If the Seller Representative
does not deliver the Notice within the Notice Period, Buyer's determinations on the Closing Date
Statement shall be final, binding and conclusive on Sellers and Buyer. If the Seller
Representative provides a Notice within the Notice Period, the Seller Representative and Buyer
shall negotiate in good faith during the fifteen (15) Business Day period (the “Resolution
Period”) after the date of Buyer's receipt of the Notice to resolve any disputes regarding the
Closing Date Statement. If the Seller Representative and Buyer are unable to resolve all such
disputes within the Resolution Period, then within fifteen (15) Business Days after the expiration
of the Resolution Period, all unresolved disputes shall be submitted to an internationally
recognized accounting firm mutually acceptable to Buyer and the Seller Representative (the
“Arbitrator”), who shall be engaged to provide a final, binding and conclusive resolution of all
such unresolved disputes within thirty (30) Business Days after such engagement. The
Arbitrator shall act as an independent arbitrator to determine, based solely on the presentations
by the Seller Representative and Buyer and not by independent review, only those issues that
remain in dispute. Upon final resolution of all disputed items, the Arbitrator shall issue a report
showing its final calculation of such disputed items. The determination of the Arbitrator shall be
final, binding and conclusive on Sellers and Buyer, and the fees and expenses of the Arbitrator
shall be borne by Sellers (on the one hand) and Buyer (on the other hand) in proportion to the
amounts by which their proposals differed from the Arbitrator's final determination. In
connection with the resolution of any dispute, each Party (Sellers on one hand and Buyer on the
other) shall pay its own fees and expenses, including without limitation, legal, accounting and
consultant fees and expenses. Notwithstanding anything to the contrary in this Agreement, any
disputes regarding amounts shown in the Closing Date Statement shall be resolved as set forth in
this Section 2.3.

            (b)     The post-Closing adjustments to the Estimated Payment shall be made as follows:

                  (i)     If the Estimated Net Working Capital is greater than the Actual Net
            Working Capital, then Sellers shall pay to Buyer an amount equal to the difference
            between the Estimated Net Working Capital and the Actual Net Working Capital. If the


{M0647321.4 }                                   - 15 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 44 of 123



            Actual Net Working Capital is greater than the Estimated Net Working Capital, then
            Buyer shall pay to Sellers an amount equal to the difference between the Actual Net
            Working Capital and the Estimated Net Working Capital.

                   (ii)   If the Estimated Indebtedness is greater than the Actual Indebtedness, then
            Buyer shall pay to Sellers an amount equal to the difference between the Estimated
            Indebtedness and the Actual Indebtedness. If the Actual Indebtedness is greater than the
            Estimated Indebtedness, then Sellers shall pay to Buyer an amount equal to the difference
            between the Actual Indebtedness and the Estimated Indebtedness.

                   (iii) If the Estimated Transaction Expenses are greater than the Actual
            Transaction Expenses, then Buyer shall pay to Sellers an amount equal to the difference
            between the Estimated Transaction Expenses and the Actual Transaction Expenses. If
            the Actual Transaction Expenses are greater than the Estimated Transaction Expenses,
            then Sellers shall pay to Buyer an amount equal to the difference between the Actual
            Transaction Expenses and the Estimated Transaction Expenses.

                    (iv)   If the Estimated Cash is greater than the Actual Cash, then Sellers shall
            pay to Buyer an amount equal to the difference between the Estimated Cash and the
            Actual Cash. If the Actual Cash is greater than the Estimated Cash, then Buyer shall pay
            to Sellers an amount equal to the difference between the Actual Cash and the Estimated
            Cash.

        (c)     Any payments required to be made pursuant to Section 2.3(b)(i) through (iv)
above shall be defined as “True-Up Payments”. Undisputed True-Up Payments shall be made
within five (5) Business Days after delivery of the Notice (or, if no Notice is delivered within the
Notice Period with respect to the amounts governing such True-Up Payment, then five (5)
Business Days after the last day of the Notice Period). Disputed True-Up Payments shall be
made within five (5) Business Days after resolution of the amount of such True-Up Payment
during the Resolution Period or resolution by the Arbitrator, as applicable. All True-Up
Payments shall be made by wire transfer of immediately available funds to a bank account
designated by the recipient party (or, if wire transfer instructions are not provided prior to such
payment, by checks payable in immediately available funds). Pursuant to the terms of the Escrow
Agreement, the Escrow Agent shall pay to Buyer from the True-Up Escrow Amount any True-
Up Payments in favor of Buyer. The Seller agrees to pay any True-Up Payments to the extent the
True-Up Payments in favor of Buyer exceed the True-Up Escrow Amount, and Buyer shall have
the right, but shall not be obligated, to obtain payment of such excess amount from the Escrow
Funds or by setting off such amounts from any Earn-Out Payment, in Buyer’s sole discretion. To
the extent the True-Up Payments in favor of Buyer do not exceed the True-Up Escrow Amount,
following final resolution of all disputes relating to the True-Up Payments and final payment of
all True-Up Payments from the True-Up Escrow Amount, the remaining amount of the True-Up
Escrow Amount shall be disbursed to Sellers in accordance with the Escrow Agreement.

         2.4    Earn-Out Payments. Following the Closing, Buyer shall pay to Sellers the
amounts set forth in Schedule 2.4, minus any amounts determined to be due to Buyer pursuant to
Section 2.3 or Section 6 and not otherwise paid to Sellers before any such amounts on Schedule
2.4 (if any) become payable pursuant to Schedule 2.4. Except as set forth on Schedule 2.4, to the


{M0647321.4 }                                 - 16 -
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 45 of 123



extent any milestone set forth on Schedule 2.4 is not attained, Buyer shall have no obligation to
pay, and Sellers shall have no right to receive any portion of the Earn-Out Payment subject to the
attainment of such milestone.

         2.5     Pro Rata Portions. An amount equal to the PIREV Purchase Price shall be payable
to the Sellers in accordance with their respective interests in PIREV, as set forth on Schedule
2.2(a)(iii). All other payments to Sellers under this Section 2, and all obligations of Sellers pursuant
to this Section 2, shall be allocated among Sellers in accordance with their Pro Rata Portions.

            2.6     Closing.

                    (a)    Closing Date. Subject to the terms and conditions of this Agreement, the
            closing (the “Closing”) will be directed from the offices of Reed Smith LLP, 1717 Arch
            Street, Suite 3100, Philadelphia, PA 19103 as soon as practicable but no later than two
            (2) Business Days after the date on which all conditions to the Closing (other than those
            conditions that by their nature are to be satisfied at the Closing, but subject to the
            fulfillment or waiver of those conditions) will have been satisfied or waived, or at such
            other time, place and date as Buyer and Seller may mutually agree. The date on which
            the Closing occurs is referred to as the “Closing Date.” The Closing shall be effective as
            of 11:59 pm local Philadelphia time on the Closing Date.

                    (b)    Closing Deliveries.

                           (i)     At the Closing, the Sellers will deliver or cause to be delivered to
            Buyer the following items:

                                    (A)     original certificates evidencing all of the Pharmalucence and
                    PIREV Equity Securities (to the extent certificated), together with assignments
                    separate from certificate or other transfer documents from each of the Sellers
                    relating to such Equity Securities in a form reasonably satisfactory to Buyer;

                                    (B)    executed receipt and termination agreements with respect to
                    the Unit Equivalent Plan Benefits, duly executed by Pharmalucence and each holder
                    thereof, in form and substance acceptable to Buyer, in its sole discretion;

                                    (C)    the Escrow Agreement, which shall provide for the Escrow
                    Agent to hold (i) the Escrow Funds, such funds to be released twenty-four (24)
                    months following the Closing Date (subject to any claims thereon), and (ii) the True-
                    Up Escrow Amount, which shall be released in accordance with Section 2.3, such
                    Escrow Agreement to otherwise be in the form mutually agreed upon between the
                    Sellers and the Buyer, executed by the Seller Representative and the Escrow Agent;

                                    (D)     (i) a copy of the resolutions and/or written consents by which
                    all actions on the part of the Pharmalucence Companies necessary to approve this
                    Agreement, the Ancillary Agreements and the transactions contemplated hereby and
                    thereby were taken, certified by the Secretary or an authorized officer of each of the
                    Pharmalucence Companies; (ii) an incumbency certificate signed by an officer or
                    officers of each of the Pharmalucence Companies certifying the signature and office


{M0647321.4 }                                    - 17 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 46 of 123



                   of each officer executing this Agreement, the Ancillary Agreements or any other
                   agreement, certificate or other instrument executed pursuant hereto or thereto; (iii) a
                   copy of each Pharmalucence Company’s Organizational Documents that are filed
                   with any Governmental Authority, certified by the applicable Governmental
                   Authority as of a date which is no more than seven (7) Business Days before the
                   Closing Date; (iv) a copy of each Pharmalucence Company’s other Organizational
                   Documents, certified by the Secretary or an authorized officer of such
                   Pharmalucence Company; and (v) good standing certificates or the applicable
                   equivalent document for each of the Pharmalucence Companies, issued as of a date
                   which is no more than seven (7) Business Days before the Closing Date, by the
                   applicable Governmental Authority and any other jurisdiction in which any of the
                   Pharmalucence Companies is required to be qualified to do business as a foreign
                   entity;

                                   (E)     a non-foreign affidavit from each Seller dated as of the
                   Closing Date, sworn under penalty of perjury and in form and substance required
                   under the Treasury Regulations issued pursuant to Code Section 1445 stating that
                   such Seller is not a “foreign person” as defined in Code Section 1445;

                                    (F)   certificates, in form and substance reasonably satisfactory to
                   Buyer, signed by an officer of each of the Pharmalucence Companies, dated as of
                   the Closing Date, identifying the following documents to be delivered therewith: (i)
                   the minute books of each of the Pharmalucence Companies, which shall contain
                   minutes of all meetings (or consents to action in lieu thereof) of the managers or
                   directors and equityholders of each of the Pharmalucence Companies (or the
                   equivalent documents) through and including the Closing Date; (ii) all equity
                   certificate books and equity ledgers of each of the Pharmalucence Companies; and
                   (iii) such other documents or instruments as Buyer may reasonably request to carry
                   out the intents and purposes of this Agreement, and such minute books, records and
                   other documents shall be complete, accurate and sufficient, to the satisfaction of
                   Buyer and its counsel;

                                  (G)    resignations effective as of the Closing of the officers,
                   directors and managers of the Pharmalucence Companies identified by Buyer prior
                   to the Closing Date;

                                   (H)    the certificates, in form and substance reasonably satisfactory
                   to Buyer, required by Section 4.1 herein; and

                                 (I)    such other certificates, documents and/or instruments as
                   Buyer may reasonably request.

                           (ii)    At the Closing, Buyer will deliver or cause to be delivered to Sellers
            or other designated Person the following items:

                                   (A)    the Escrow Agreement, executed by Buyer;




{M0647321.4 }                                  - 18 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 47 of 123



                                  (B)    the Escrow Funds and the True-Up Escrow Amount in cash
                   by wire transfer of immediately available funds to an account designated by the
                   Escrow Agent;

                                   (C)    to the payees thereof, cash by wire transfer of immediately
                   available funds to accounts designated by the payees thereof, in an amount sufficient
                   to pay the Estimated Transaction Expenses;

                                 (D)    to Sellers, cash by wire transfer of immediately available
                   funds to an account or accounts designated by Sellers, in an amount equal to the
                   Estimated Payment;

                                   (E)    the certificates, in form and substance reasonably satisfactory
                   to the Seller Representative, required by Section 4.2 herein;

                                    (F)    a copy of the resolutions and/or written consents by which all
                   actions on the part of Buyer necessary to approve this Agreement, the Ancillary
                   Agreements and the transactions contemplated hereby and thereby were taken,
                   certified by the Secretary or an authorized officer of Buyer.

                         3.     REPRESENTATIONS AND WARRANTIES

        3.1    Representations and Warranties of Sellers. As a material inducement to Buyer to
enter into this Agreement and consummate the transactions contemplated hereby, each Seller
hereby represents and warrants to Buyer, on a several and not joint basis, that all of the
statements contained in this Section 3.1 are correct and complete as of the date of this Agreement
and on each day up to the Closing Date, except as set forth in Section 3.1 of the disclosure
schedule attached to this Agreement setting forth exceptions to the representations and
warranties set forth herein (the “Disclosure Schedule”). The Disclosure Schedule will be
arranged in sections corresponding to the numbered and lettered sections contained in this
Section 3.1.

                    (a)     Securities. Each Seller is the record owner of the Equity Securities as set
            forth in Section 3.1(a) of the Disclosure Schedule. Each Seller has good and marketable
            title to the Equity Securities which are to be sold by each Seller pursuant to this
            Agreement, free and clear of any and all Liens, options or similar rights of any nature.
            Sellers collectively own and control one hundred percent (100%) of the Equity Securities,
            ownership rights and interests of the Pharmalucence Companies.

                    (b)    Authorization of Transaction. Each Individual Seller, the Connolly Trust
            and the Waters Trust have the full right, capacity, power (trust power, as applicable), and
            authority to execute and deliver this Agreement and all other agreements, documents and
            instruments relating hereto (the “Ancillary Agreements”) entered into by each
            Individual Seller, the Connolly Trust and/or the Waters Trust and to perform each such
            Individual Seller’s, the Connolly Trust’s and/or the Waters Trust’s obligations hereunder
            and thereunder. This Agreement and each of the Ancillary Agreements, as applicable, to
            which such Seller is a party, have been duly executed and delivered by such Seller and,
            assuming the due authorization, execution and delivery by the other Parties hereto or


{M0647321.4 }                                  - 19 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 48 of 123



            thereto, constitute legal, valid and binding obligations of such Seller, enforceable against
            such Seller in accordance with their terms.

                    (c)     Noncontravention. Provided the filings, authorizations, consents or
            approvals listed in Section 3.1(c) of the Disclosure Schedule have been made or obtained
            neither the execution and the delivery of this Agreement or the Ancillary Agreements,
            nor the consummation of the transactions contemplated hereby or thereby will violate or
            conflict in any way with any applicable Law of any Governmental Authority to which
            each Individual Seller and each of the Trusts is subject, and in the case of the Trusts, with
            any establishing documents of such Trusts, including any trust agreements or other trust
            organizational documents, or result in the creation of any Lien upon any assets of such
            Seller pursuant to the terms thereof, or (ii) conflict with, result in a breach of, constitute a
            default under (with or without notice or lapse of time, or both), result in the acceleration of,
            create in any party the right to accelerate, terminate, modify or cancel, require any notice
            under, or result in the creation of any Lien upon any asset of such Seller pursuant to the
            terms of, any contract, agreement, lease, sublease, license, sublicense, franchise, permit,
            indenture, agreement for borrowed money, instrument of Indebtedness, Lien or other
            arrangement to which such Seller is a party or by which such Seller is bound or to which
            any of such Seller’s assets are subject. Except for (i) such filings, authorizations, consents
            or approvals as the failure of which to obtain or make would not reasonably be expected
            to have a Material Adverse Effect and (ii) those filings, authorizations, consents or
            approvals set forth in Section 3.1(c) of the Disclosure Schedule, such Seller is not
            required to give any notice to, make any filing with, or obtain any authorization, consent, or
            approval of any Governmental Authority or any other Person in order for the Parties to
            consummate the transactions contemplated by this Agreement and in order that such
            transactions not constitute a breach or violation of, or result in a right of termination or
            acceleration or any encumbrance on such Seller’s assets pursuant to the provisions of, any
            agreement, arrangement or understanding or any license, franchise or permit.

                    (d)    No Injunctions. Each Seller is not a party to, subject to or bound by any
            agreement or any judgment, order, writ, prohibition, injunction or decree of any
            Governmental Authority which would prevent the execution or delivery of this
            Agreement or the Ancillary Agreements by such Seller, or the sale of the Equity
            Securities pursuant hereto.

                    (e)     Brokers’ Fees. Except as set forth in Section 3.1(e) of the Disclosure
            Schedule, such Seller has no Liability to pay any fees or commissions to any broker,
            finder, or agent with respect to the transactions contemplated by this Agreement.

        3.2     Representations and Warranties Concerning the Pharmalucence Companies. As a
material inducement to Buyer to enter into this Agreement and consummate the transactions
contemplated hereby, each of the Sellers hereby represents and warrants to Buyer, on a joint and
several basis, that all of the statements contained in this Section 3.2 are correct and complete as
of the date of this Agreement and as of the Closing Date, except as set forth in Section 3.2 of the
Disclosure Schedule attached to this Agreement setting forth exceptions to the representations
and warranties set forth herein. The Disclosure Schedule will be arranged in sections
corresponding to the numbered and lettered sections contained in this Section 3.2.


{M0647321.4 }                                    - 20 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 49 of 123



                    (a)     Organization, Qualification and Authority. Each of the Pharmalucence
            Companies (i) is a corporation or limited liability company, as applicable, duly
            incorporated, validly existing and in good standing under the Laws of the jurisdiction of
            its organization, (ii) has all requisite corporate or limited liability company, as applicable,
            power and authority to own, lease and operate its assets and conduct its business as they
            are now being operated and conducted, and (iii) is in good standing and is duly qualified
            to conduct business as a foreign entity under the Laws of the jurisdictions listed on
            Section 3.2(a) of the Disclosure Schedule, which are all the jurisdictions in which the
            failure to be so qualified could reasonably be expected to have a Material Adverse Effect
            on such Pharmalucence Company. True and correct copies of each Pharmalucence
            Company’s Organizational Documents, in each case as amended to date, have been
            delivered to Buyer. Section 3.2(a) of the Disclosure Schedule sets forth a correct and
            complete list of the officers, directors, managers and/or similar functionaries of each of
            the Pharmalucence Companies.

                    (b)     Authorization of Transaction. The execution, delivery and performance of
            this Agreement and the Ancillary Agreements by the Pharmalucence Companies and the
            consummation of the transactions contemplated hereby and thereby have been duly and
            validly authorized by all requisite action, and no other proceedings on such Pharmalucence
            Company’s part are necessary to authorize the execution, delivery or performance of this
            Agreement or the Ancillary Agreements. This Agreement and each of the Ancillary
            Agreements, as applicable, to which each of the Pharmalucence Companies is a party have
            been duly executed and delivered by such Pharmalucence Company and, assuming the due
            authorization, execution and delivery by the other parties hereto or thereto, constitute legal,
            valid and binding obligations of such Pharmalucence Company, enforceable against such
            Pharmalucence Company in accordance with their terms.

                     (c)    Noncontravention. Provided the filings, authorizations, consents or approvals
            listed in Section 3.2(c) of the Disclosure Schedule have been made or obtained, neither the
            execution and the delivery of this Agreement or the Ancillary Agreements, nor the
            consummation of the transactions contemplated hereby or thereby will (i) violate or conflict
            in any way with any applicable Law of any Governmental Authority to which any of the
            Pharmalucence Companies is subject or any provision of the Organizational Documents of
            any of the Pharmalucence Companies, or result in the creation of any Lien upon any assets
            of any of the Pharmalucence Companies pursuant to the terms thereof, or (ii) conflict with,
            result in a breach of, constitute a default under (with or without notice or lapse of time, or
            both), result in the acceleration of, create in any party the right to accelerate, terminate,
            modify or cancel, require any notice under, or result in the creation of any Lien upon any
            asset of any of the Pharmalucence Companies pursuant to the terms of, any contract,
            agreement, lease, sublease, license, sublicense, franchise, permit, indenture, agreement for
            borrowed money, instrument of Indebtedness, Lien or other arrangement to which such
            Pharmalucence Company is a party or by which such Pharmalucence Company is bound or
            to which any of its assets are subject. Except for (i) such filings, authorizations, consents or
            approvals as the failure of which to obtain or make would not reasonably be expected to
            have a Material Adverse Effect and (ii) those filings, authorizations, consents or approvals
            disclosed in Section 3.2(c) of the Disclosure Schedule, the Pharmalucence Companies are
            not required to give any notice to, make any filing with, or obtain any authorization, consent,


{M0647321.4 }                                    - 21 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 50 of 123



            or approval of any Governmental Authority or any other Person in order for the Parties to
            consummate the transactions contemplated by this Agreement and in order that such
            transactions not constitute a breach or violation of, or result in a right of termination or
            acceleration or any encumbrance on the Pharmalucence Companies’ assets pursuant to the
            provisions of, any agreement, arrangement or understanding or any license, franchise or
            permit.

                    (d)      Capitalization. Section 3.2(d) of the Disclosure Schedule sets forth (i) the
            number of authorized Equity Securities of each of the Pharmalucence Companies, and (ii)
            the number of issued and outstanding Equity Securities of each of the Pharmalucence
            Companies, and the holders of such Equity Securities. No current or former manager,
            director, officer, or equityholder of any of the Pharmalucence Companies has asserted or, to
            Sellers’ Knowledge, threatened, any claim, suit, action or proceeding against the
            Pharmalucence Companies or any other manager, officer or director thereof. The
            Pharmalucence Companies have never authorized, offered, sold or issued any Equity
            Securities other than the Equity Securities of the Pharmalucence Companies. All offerings,
            sales and issuances by the Pharmalucence Companies of any Equity Securities have been
            properly conducted in full compliance with, in accordance with or in reliance upon
            exemptions from all applicable foreign Federal and state securities Laws and all applicable
            state corporation Laws. All of the Equity Securities have been duly authorized, validly
            issued, fully paid, and nonassessable, and are not subject to any preemptive rights that
            Sellers, the Pharmalucence Companies and any other applicable party have not waived.
            Except as disclosed in Section 3.2(d) of the Disclosure Schedule, there are no currently
            outstanding or authorized options, warrants, rights, contracts, rights of first refusal or first
            offer, calls, puts, rights to subscribe, conversion rights, or other agreements or commitments
            to which any of the Pharmalucence Companies is a party or which are binding upon the
            Pharmalucence Companies providing for the issuance, disposition, or acquisition of any of
            the Equity Securities of the Pharmalucence Companies. Except as disclosed in Section
            3.2(d) of the Disclosure Schedule, there are no outstanding or authorized equity
            appreciation, phantom equity, or similar rights with respect to the Pharmalucence
            Companies, and there are no contractual or statutory preemptive rights or similar restrictions
            with respect to the issuance or transfer of any Equity Securities of the Pharmalucence
            Companies. Except as disclosed in Section 3.2(d) of the Disclosure Schedule, there are no
            voting trusts, proxies, or any other agreements, restrictions or understandings with respect to
            the voting of any of the Equity Securities of the Pharmalucence Companies.

                    (e)     Subsidiaries. None of the Pharmalucence Companies owns or holds the
            right to acquire any stock, membership interest, partnership interest, joint venture interest
            or other Equity Securities in any other Person.

                   (f)     Financial Statements; Books and Records.

                           (i)   Attached hereto as Section 3.2(f) of the Disclosure Schedule are
                   correct and complete copies of: (a) the reviewed consolidated balance sheet of
                   each of the Pharmalucence Companies as at December 31, 2013 (the “Most
                   Recent Fiscal Year End”) (such balance sheet, the “Latest Annual Balance
                   Sheet”) and at December 31, 2012, and the related reviewed consolidated


{M0647321.4 }                                    - 22 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 51 of 123



                  statements of income, stockholders’ equity and cash flow of the Pharmalucence
                  Companies for the fiscal years ended December 31, 2013 and December 31, 2012
                  (collectively, the “Reviewed Financial Statements”); and (b) the unaudited
                  consolidated balance sheet of the Pharmalucence Companies as at April 30, 2014
                  (such balance sheet, the “Latest Balance Sheet”) and the related unaudited
                  consolidated statement of income of the Pharmalucence Companies for the four
                  (4) month fiscal period then ended (collectively, the “Interim Financial
                  Statements”). The Reviewed Financial Statements and the Interim Financial
                  Statements are herein sometimes collectively referred to as the “Financial
                  Statements.” Each of the Financial Statements was prepared on the basis of and
                  in accordance with the books and records of the Pharmalucence Companies kept
                  in the Ordinary Course of Business (which books and records are accurate and
                  complete in all material respects), and fairly presents in all material respects the
                  financial condition of the Pharmalucence Companies on a consolidated basis as of
                  its respective date, and the consolidated results of operations and cash flows of the
                  Pharmalucence Companies for the periods related thereto, in each case in
                  accordance with GAAP, using the same accounting methods, policies, practices
                  and procedures, with consistent classifications, judgments and estimation
                  methodology, as were used in the preparation of the Latest Annual Balance Sheet,
                  except in the case of the Interim Financial Statements for the absence of footnote
                  disclosure and year-end adjustments, none of which would be material,
                  individually or in the aggregate.

                          (ii)    The books and records of the Pharmalucence Companies are and
                  have been properly prepared and maintained in form and substance adequate for
                  preparing reviewed financial statements in accordance with GAAP and accurately
                  reflect all contracts and transactions to which any of the Pharmalucence
                  Companies is or was a party or by which any of the Pharmalucence Companies or
                  any of their businesses or assets are or were affected. The minute books of the
                  Pharmalucence Companies correctly reflect all resolutions adopted and all other
                  material actions taken at all meetings or through written consents of the governing
                  bodies (including committees thereof) and the equityholders of the
                  Pharmalucence Companies. The equity transfer book and/or equity ledger of each
                  of the Pharmalucence Companies is complete and correctly reflects all issuances
                  and transfers of the Equity Securities of the Pharmalucence Companies. All title
                  deeds relating to the assets of the Pharmalucence Companies, and executed copies
                  of all agreements to which the any of the Pharmalucence Companies is a party,
                  and the original copies of all other documents which are related in any manner to
                  the Business (including a copy of every note, lien, charge, mortgage, or other
                  instrument evidencing or creating any Lien over any property of the
                  Pharmalucence Companies) are in the possession of the Pharmalucence
                  Companies.

                         (iii) The Pharmalucence Companies do not have any Liabilities not
                  otherwise reflected in the Financial Statements, relating to state and federal
                  Medicaid/Medicare rebates and payments, credits, chargebacks, rebates,
                  discounts, allowances, incentives, price adjustments, returns or allowances


{M0647321.4 }                                 - 23 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 52 of 123



                    granted or credited for returns from customers of rejected, damaged, defective or
                    outdated product, or any other similar payments in connection with the sale of any
                    products by or on behalf of Pharmalucence or its Affiliates.

                    (g)   Recent Events. Since the Most Recent Fiscal Year End, none of the
            Pharmalucence Companies has experienced or suffered, and there is no Basis to believe
            any of the Pharmalucence Companies may experience or suffer, any Material Adverse
            Effect. Without limiting the generality of the foregoing, except as reflected on the Latest
            Balance Sheet, since the Most Recent Fiscal Year End, none of the Pharmalucence
            Companies has, other than as set forth in Section 3.2(g) of the Disclosure Schedule:

                            (i)      sold, leased, transferred or assigned any of its assets, tangible or
            intangible, other than in the Ordinary Course of Business;

                           (ii)     accelerated, terminated, modified, canceled or committed any breach
            of any contract, lease, sublease, license, or sublicense (or series of related contracts, leases,
            subleases, licenses, and sublicenses) either involving more than $25,000 or otherwise
            outside the Ordinary Course of Business;

                            (iii)  canceled, compromised, waived, or released any right or claim (or
            series of related rights and claims) either involving more than $25,000 or outside the
            Ordinary Course of Business;

                            (iv)   experienced any damage, destruction, or loss to its property in excess
            of $25,000 in the aggregate (whether or not covered by insurance);

                            (v)     created or suffered to exist any Lien upon any of its assets, tangible
            or intangible, outside the Ordinary Course of Business or securing any Liability in excess of
            $25,000;

                            (vi)    issued, sold, or otherwise disposed of any Equity Securities;

                           (vii) declared, set aside, or paid any dividend or distribution with respect
            to its Equity Securities (whether in cash or in kind) or redeemed, purchased, or otherwise
            acquired any Equity Securities;

                            (viii) entered into any transaction, arrangement or contract with, or
            distributed or transferred any property or other assets to, any manager, officer, director,
            equityholder or other insider or Affiliate of such Pharmalucence Company (other than
            salaries and employee benefits in the Ordinary Course of Business);

                           (ix)    made or committed to make any capital expenditures or entered into
            any other material transaction outside the Ordinary Course of Business or involving an
            expenditure in excess of $25,000;

                         (x)    entered into, amended or modified in any respect (beyond any
            amendments and modifications reflected in true and complete copies of such Plans delivered



{M0647321.4 }                                    - 24 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 53 of 123



            to Buyer) any Plan, or announced or otherwise committed to any such entry, amendment or
            modification;

                            (xi)    entered into or engaged in any negotiations to enter into any
            employment agreement or collective bargaining agreement, made or granted any wage or
            salary increase in excess of $25,000 for any management or any non-management employee
            or paid or committed to pay any bonus to any officer or employee, or announced or
            otherwise committed to any such entry, increase or payment;

                           (xii) changed the manner in which the Business has been conducted,
            including, without limitation, collection of accounts receivable, purchases of raw materials
            and other Inventory or payment of accounts payable;

                           (xiii) changed the accounting principles, methods or practices or any
            change in the depreciation or amortization policies or rates;

                           (xiv) changed the relationship with any customer or supplier which might
            reasonably be expected to result in a Material Adverse Effect;

                            (xv) agreed to any changes with respect to the documents or financial
            matters relating to the Bonds; or

                           (xvi)   committed (orally or in writing) to any of the foregoing.

                   (h)     Indebtedness; Undisclosed Liabilities.

                           (i)    Set forth in Section 3.2(h) of the Disclosure Schedule is a true and
            complete list of (A) all Contracts relating to Indebtedness to which any of the
            Pharmalucence Companies is a party or guarantor, and (B) in each case, the amounts
            outstanding in respect of such Indebtedness as of the Latest Balance Sheet Date (and, at
            Closing, as of the Closing Date). Except as set forth in Section 3.2(h), none of the
            obligations pursuant to such Contracts are subject to acceleration by reason of the
            consummation of the transactions contemplated hereby or by any of the Ancillary
            Agreements, nor would the execution of this Agreement or the consummation of the
            transactions contemplated hereby or by any of the Ancillary Agreements result in any
            default under such Contracts.

                             (ii)    The Pharmalucence Companies do not have any Liabilities (whether
            accrued, absolute, contingent, unliquidated or otherwise, whether known or unknown,
            whether due or to become due and regardless of when asserted), and there is no Basis for
            any present or future charge, complaint, action, suit, proceeding, hearing, investigation,
            claim, or demand against the Pharmalucence Companies giving rise to any such Liabilities,
            except for: (A) Liabilities set forth on the Latest Balance Sheet; (B) Liabilities which have
            arisen after the date of the Latest Balance Sheet in the Ordinary Course of Business (none of
            which relates to any breach of contract, breach of warranty, tort, infringement, or violation
            of law or arose out of any charge, complaint, action, suit, proceeding, hearing, investigation,
            claim, or demand); (C) Liabilities under Material Contracts (as defined below) (in each case,



{M0647321.4 }                                   - 25 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 54 of 123



            none of which is a Liability resulting from breach of such Material Contract); and (D)
            Liabilities for Transaction Expenses.

                   (i)     Tax Matters.

                           (i)    The Pharmalucence Companies have timely filed, or have timely
            filed for extensions to file, all Tax Returns required to be filed thereby through the
            Closing Date. Such Tax Returns are (a) true and (B) correct and complete in all material
            respects and the Pharmalucence Companies have timely paid and discharged all Taxes
            whether or not shown as due on such Tax Returns. The Pharmalucence Companies have
            withheld, collected and paid over to the appropriate Governmental Authorities or are
            properly holding for such payment all Taxes required by Law to be withheld or collected.

                          (ii)    No Pharmalucence Company is or was a member of an affiliated
            group within the meaning of Section 1504(a) of the Code (or any similar group defined
            under a similar provision of state, local, or foreign Law) filing a consolidated Federal
            Income Tax Return, nor does any Pharmalucence Company have any liability for the
            Taxes of any Person (other than the Pharmalucence Companies) under Treasury
            Regulation Section 1.1502-6 or any analogous or similar provision of Law.

                          (iii)   No action, suit, proceeding or audit by any Taxing Authority is
            pending against or with respect to any Pharmalucence Company regarding Taxes or has
            been threatened against or with respect to any Pharmalucence Company regarding Taxes.

                           (iv)   No Pharmalucence Company is a party to or bound by any Tax
            allocation or Tax sharing agreement with any Person, and no Pharmalucence Company
            has any current or potential contractual obligation to indemnify any other Person with
            respect to Taxes.

                          (v)    No claim has ever been made in writing by a Taxing Authority in a
            jurisdiction where a Pharmalucence Company does not file Tax Returns that such
            Pharmalucence Company is or may be subject to taxation by such jurisdiction.

                          (vi)   No claim has been made, asserted or threatened in writing, by the
            Internal Revenue Service that interest on the Bonds is not exempt from federal income
            taxation.

                            (vii) Section 3.2(i)(vi) of the Disclosure Schedule lists all Federal, state,
            local, and foreign Tax Returns filed (or required to be filed) with respect to the
            Pharmalucence Companies for taxable periods ending on or after January 1, 2011,
            indicates those Tax Returns that have been audited, and indicates those Tax Returns that
            currently are the subject of audit. Buyer has been provided correct and complete copies of
            all Income Tax Returns, examination reports, and statements of deficiencies assessed
            against, or agreed to by any of the Pharmalucence Companies since January 1, 2012. No
            Pharmalucence Company has waived any statute of limitations in respect of Taxes or
            agreed to any extension of time with respect to a Tax assessment or deficiency, which
            waiver or agreement is still in effect.



{M0647321.4 }                                  - 26 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 55 of 123



                           (viii) The unpaid Taxes of the Pharmalucence Companies (A) did not, as
            of the date of the Latest Balance Sheet, exceed the reserve for Tax liability set forth on
            the face of the Latest Balance Sheet (rather than in any notes thereto) and (B) do not
            exceed that reserve as adjusted for operations and transactions through the Closing Date
            (other than the transactions contemplated by this Agreement) in accordance with the past
            custom and practice of the Pharmalucence Companies in filing their Tax Returns.

                          (ix)    There are no Liens for Taxes (other than for Taxes not yet due and
            payable) upon the assets of any Pharmalucence Company.

                            (x)    No Pharmalucence Company will be required to include any item
            of income in, or exclude any item of deduction from, taxable income for any taxable
            period (or portion thereof) ending after the Closing Date as a result of any (A) change in
            method of accounting for a taxable period ending on or prior to the Closing Date under
            Code Section 481(c) (or any corresponding or similar provision of state, local or foreign
            law); (B) “closing agreement” as described in Code Section 7121 (or any corresponding
            or similar provision of state, local or foreign law); (C) deferred intercompany gain or any
            excess loss account described in Treasury Regulations under Code Section 1502 (or any
            corresponding or similar provision of state, local or foreign law); (D) installment sale
            made prior to the Closing Date; (E) prepaid amount received on or prior to the Closing
            Date; or (F) election under Code Section 108(i).

                           (xi)    Pharmalucence has been a validly electing S corporation within the
            meaning of Sections 1361 and 1362 of the Code (and any corresponding provisions of
            state Law) since January 1, 2008, and will continue to be a validly electing S corporation
            up to and including the Closing Date.

                          (xii) PIREV is treated as a partnership for federal income tax purposes
            within the meaning of Treasury Regulation Section 301.7701-3.

                           (xiii) Pharmalucence has not in the past 10 years (A) acquired assets
            from another corporation in a transaction in which the Pharmalucence Tax basis for the
            acquired assets was determined, in whole or in part, by reference to the Tax basis of the
            acquired assets (or any other property) in the hands of the transferor or (B) acquired the
            stock of any corporation that is a qualified subchapter S subsidiary.

                           (xiv) Within the past three (3) years, no Pharmalucence Company has
            distributed Equity Securities of another Person, or has had its Equity Securities
            distributed by another Person, in a transaction that was purported or intended to be
            governed in whole or in part by Sections 355 or 361 of the Code.

                           (xv) No Pharmalucence Company is or has been a party to any
            “reportable transaction,” as defined in Section 6707A(a) of the Code and Section 1.6011-
            4(b) of the Treasury Regulations.

                            (xvi) No Pharmalucence Company is a party to any Contract or Plan that
            has resulted or would result, separately or in the aggregate, in the payment of any “excess



{M0647321.4 }                                  - 27 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 56 of 123



            parachute payment” within the meaning of Code Section 280G (or any corresponding
            provision of state, local or foreign Law).

                            (xvii) No amount that could be received (whether in case or property or
            the vesting of property), as a result of the consummation of the transactions contemplated
            by this Agreement would not be deductible by reason of Code Section 280G or would be
            subject to an excise tax under Code Section 4999.

                   (j)     Title and Condition of Properties.

                            (i)     Leased Real Property. Section 3.2(j)(i) of the Disclosure Schedule
            sets forth a brief description of all leasehold or subleasehold estates and other rights to
            hold, use, possess or occupy any land, buildings, structures, improvements, fixtures or
            other interest in real property held by any of the Pharmalucence Companies (the “Leased
            Real Property”), and all Leases relating thereto. Except as set forth in Section 3.2(j)(i)
            of the Disclosure Schedule, other than the Leased Real Property, the Pharmalucence
            Companies have never leased any real property for manufacturing or other operational
            purposes. Except as set forth in Section 3.2(j)(i) of the Disclosure Schedule: (A) all
            Leases relating to the Leased Real Property are legal, valid, binding and enforceable and
            in full force and effect, subject to proper authorization and execution of such Lease by the
            other party and the application of any bankruptcy or creditor’s rights Laws; (B) the
            transactions contemplated by this Agreement do not require the consent to assignment of
            any other party to any of the Leases, will not result in a breach or default under any of the
            Leases, and will not otherwise cause any of the Leases to cease to be enforceable and in
            full force and effect on identical terms following the Closing; (C) the Pharmalucence
            Companies are not and no other party is in breach or default under any such Lease; (D)
            such Lease has not been assigned by the Pharmalucence Companies (other than
            collaterally, by the landlord thereunder), supplemented, or amended except as set forth in
            Section 3.2(j)(i) of the Disclosure Schedule; (E) the Pharmalucence Companies have not
            subleased, licensed or otherwise granted any Person the right to use or occupy such
            Leased Real Property or any portion thereof; (F) (x) the current uses of and existing
            structures located on the Leased Real Property are in material compliance with all
            applicable zoning and other land use or occupancy requirements, and any covenants,
            conditions or agreements affecting the Leased Real Property, and (y) the Pharmalucence
            Companies, to the extent required by any applicable Laws, are in possession of all
            material certificates of occupancy with respect to the Leased Real Property issued by the
            appropriate Governmental Authorities; (G) no construction, alteration, or other leasehold
            improvement work with respect to such Lease remains to be paid for or performed by any
            party to such Lease except for any such work required by the parties thereunder as part of
            the maintenance, repair and replacement obligations, including without limitation with
            respect to casualty damage; (H) the improvements located on the Leased Real Property
            are in good condition and are structurally sound, and all mechanical and other systems
            located therein are in an operating condition good for the use to which the same are put
            by the Pharmalucence Companies in the current operation of the Business, subject to
            normal wear, and no condition exists requiring material repairs, alterations or corrections,
            and no maintenance or repairs to the improvements or the mechanical or other systems
            located therein have been unreasonably deferred; and (I) the Pharmalucence Companies


{M0647321.4 }                                  - 28 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 57 of 123



            have all necessary access to and from the Leased Real Property as is reasonably adequate
            for the current operation thereof. The Pharmalucence Companies hold, subject to the
            terms and conditions of the Leases described on Section 3.2(j)(i) of the Disclosure
            Schedule, good leasehold title to, and actual and exclusive possession of, the Leased Real
            Property, free and clear of Liens other than Permitted Liens. The Pharmalucence
            Companies have delivered or made available to Buyer complete and accurate copies of
            each of the Leases for the Leased Real Property, and none of the Leases have been
            modified in any material respect or extended, except to the extent that such modifications
            or extensions are disclosed by the copies delivered or made available to Buyer.

                            (ii)     Owned Real Property. Section 3.2(j)(ii) of the Disclosure
            Schedule sets forth a brief description of all real property of PIREV (such real property,
            collectively, the “Owned Real Property”). PIREV has good and marketable fee simple
            (or reasonably equivalent) title to each parcel of Owned Real Property listed as owned by
            it on Section 3.2(j)(ii) of the Seller Disclosure Schedule, free and clear of all Liens, other
            than Permitted Liens. Sellers have not received written notice of any pending
            condemnation proceeding, and to the Knowledge of Sellers, there is no condemnation
            proceeding threatened in writing, with respect to any of the Owned Real Property on
            which any manufacturing facilities of Pharmalucence are located. Sellers now have in
            full force and effect insurance coverages relating to the Owned Real Property as set forth
            on Section 3.2(v) of the Disclosure Schedule (the “RE Insurance Policies”), and Sellers
            are current on the payment of all policy premiums with respect thereto. Neither of the
            Pharmalucence Companies nor the Sellers have received any written notice from any
            insurance carrier alleging any defects or inadequacies with respect to any Owned Real
            Property that, if not corrected, would result in termination or cancellation of insurance
            coverage or increase in the normal and customary cost of any or all of the RE Insurance
            Policies. Except as set forth in Section 3.2(j)(ii) of the Disclosure Schedule: (A) Neither
            Sellers nor the Pharmalucence Companies have leased, licensed, contracted to sell, or
            otherwise granted to any Person (other than intercompany leases) the right to use, occupy
            or acquire any parcel of Owned Real Property (B) all title relating to the Owned Real
            Property are legal, valid, binding and enforceable and in full force and effect, subject to
            the application of any bankruptcy or creditor’s rights Laws; (C) title to all or any portion
            of such Owned Real Property has not been assigned by PIREV; (D) the Pharmalucence
            Companies have not leased, licensed or otherwise granted any Person the right to use or
            occupy such Owned Real Property or any portion thereof; (E) (x) the current uses of and
            existing structures located on the Owned Real Property are in material compliance with
            all applicable zoning ordinances and regulations and other land use or occupancy
            requirements, and any covenants, conditions, permits, approvals, or agreements affecting
            the Owned Real Property; (y) there are no outstanding notices of uncorrected violations
            of or defaults under any laws, statutes, ordinances, rules, regulations, other land use or
            occupancy requirements, covenants, conditions, permits, approvals or agreements with
            regard to the Owned Real Property, and the Pharmalucence Companies, to the extent
            required by any applicable Laws, are in possession of all material certificates of
            occupancy with respect to the Owned Real Property issued by the appropriate
            Governmental Authorities, and Sellers have received no written notice to the contrary;
            (F) the improvements located on the Owned Real Property are in good order, condition
            and repair and are structurally sound, and all mechanical and other systems located


{M0647321.4 }                                   - 29 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 58 of 123



            therein are in an operating condition good for the use to which the same are put by the
            Pharmalucence Companies in the current operation of the Business, subject to normal
            wear, and no condition exists requiring material repairs, alterations or corrections, and no
            maintenance or repairs to the improvements or the mechanical or other systems located
            therein have been unreasonably deferred; (G) all Owned Real Property abuts a public
            way or ways the Pharmalucence Companies have all necessary access to and from the
            Owned Real Property as is reasonably adequate or legally required for the current
            operation thereof. The Pharmalucence Companies have delivered or made available to
            Buyer complete and accurate copies of each of the deeds for the Owned Real Property,
            and none of the deeds have been modified in any material respect, except to the extent
            that any such amendments are disclosed by the copies delivered or made available to
            Buyer; (H) there are no actions, suits or proceedings pending, or to the Sellers’
            Knowledge, threatened by any organization, person, individual, company or
            Governmental Authority against Sellers or otherwise affecting the Owned Real Property;
            (I) neither Seller has granted any unexpired option, right of first refusal, right of first
            offer or any other unexpired right in favor of any person or entity to purchase, lease or
            otherwise own or control the Owned Real Property and, to the Sellers’ Knowledge, no
            person or entity has any such right with respect to the Owned Real Property; and (J)
            Sellers have not entered into, permitted, or consented to, and to the Sellers’ Knowledge,
            no other party has entered into, permitted or consented to, any agreements, with a
            municipality or any other governmental entity or a private party that would affect or
            impair the development of the Owned Real Property or increase the cost of owning or
            developing the Owned Real Property.

                           (iii)   Title to Assets. The Pharmalucence Companies own good and
            marketable title, free and clear of all Liens (other than Permitted Liens), to all of the
            personal property and assets reflected on the Latest Balance Sheet or acquired by any of
            them after the Latest Balance Sheet Date, except for (1) assets which have been sold to
            customers since the Latest Balance Sheet Date in the Ordinary Course of Business; (2)
            assets which have been sold outside the Ordinary Course of Business as disclosed on
            Section 3.2(g) of the Disclosure Schedule; and (3) Liens securing Liabilities reflected on the
            Latest Balance Sheet (which will be released at Closing).

                            (iv)   Inventories. All Inventory of the Pharmalucence Companies
            consists of items of a quantity and quality useable and/or saleable in the Ordinary Course
            of Business, except for items of obsolete material and materials below standard quality,
            all of which have been written down on the Latest Balance Sheet to estimated realizable
            market value and which items, prior to being written down, did not (and do not now)
            constitute a material portion of the Inventory either in quantity or value and all such write
            downs did not materially and adversely affect the financial condition or earnings of the
            Pharmalucence Companies. With the exception of items of below standard quality which
            have been written down to their estimated realizable market value, the Inventory is free
            from material defects in materials and/or workmanship. The product mix of the
            Inventory is not materially out of balance in relation to prior years and is consistent with
            the Pharmalucence Companies’ expectations of the demands of their customers. Since
            the Latest Balance Sheet Date, there has not been a material change in the level of the
            Inventory other than in the Ordinary Course of Business, or the method of valuing the


{M0647321.4 }                                   - 30 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 59 of 123



            Inventory. All Inventory (other than Inventory in transit) is located at a Leased Real
            Property or Owned Real Property location.

                           (v)      Condition and Sufficiency of Assets.        All of the Pharmalucence
            Companies’ equipment, tooling and other tangible personal property and assets are in good
            condition and repair, except for ordinary wear and tear not caused by neglect, and are
            useable in the Ordinary Course of Business and have been maintained and serviced in the
            Ordinary Course of Business. Except as set forth on Section 3.2(j)(v) of the Disclosure
            Schedule, to the Sellers’ Knowledge there is no material item of plant, machinery or
            equipment which is reasonably expected to require replacement in the twelve month period
            following the Closing Date. The personal property and assets shown on the Latest Balance
            Sheet or acquired after the date of the Latest Balance Sheet, the lease rights under the leases
            of personal property and the Intellectual Property owned or used by the Pharmalucence
            Companies under valid license, constitute all the assets and services used by the
            Pharmalucence Companies in operating their business as it is currently operated by the
            Pharmalucence Companies, and all such assets are located at the Leased Real Property or
            Owned Real Property locations. Except as set forth in Section 3.2(j)(v) of the Disclosure
            Schedule, neither Sellers nor any other employees, officers, managers, directors or
            independent contractors of any of the Pharmalucence Companies nor their respective
            Affiliates owns any rights in any assets, tangible or intangible, which are used by the
            Business.

                   (k)     Intellectual Property.

                           (i)     Section 3.2(k)(i) of the Disclosure Schedule sets forth a list of all
            (A) trademark and service mark registrations and pending registration applications, and
            Internet domain name registrations, (B) patents and pending patent applications, and (C)
            copyright registrations and pending registration applications, in each case, which are
            owned by the Pharmalucence Companies (“Listed IP”), including, to the extent
            applicable, the registration or application number for each item and the jurisdiction in
            which the item has been registered or applied for. All renewal and maintenance filings
            and fees in respect of the Listed IP that are due prior to the Closing Date (if applicable)
            have been, or will be made or paid, and all registrations therefor are valid and
            enforceable.

                            (ii)  Except as set forth on Section 3.2(k)(ii) of the Disclosure
            Schedule, the Pharmalucence Companies own, or have the right to use pursuant to an
            Intellectual Property Agreement, all Intellectual Property necessary for the operation of
            the Business (“Pharmalucence Intellectual Property”), and all Pharmalucence
            Intellectual Property will, immediately subsequent to the Closing Date, continue to be
            owned and/or used by the Pharmalucence Companies on terms which are identical to
            those pursuant to which the Pharmalucence Companies, immediately prior to the Closing
            Date, own and/or have the right to use such item.

                          (iii) Except for Intellectual Property which is, in whole or in part,
            owned by third parties and subject to an Intellectual Property Agreement or in the public
            domain, the Pharmalucence Companies are the sole and exclusive owners, with all right,


{M0647321.4 }                                   - 31 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 60 of 123



            title and interest in and to, the Pharmalucence Intellectual Property, free and clear of any
            Liens other than Permitted Liens. All such owned Pharmalucence Intellectual Property is
            herein referred to as “Pharmalucence Owned Intellectual Property.”

                          (iv)    Except as set forth on Section 3.2(k)(iv) of the Disclosure
            Schedule, each Intellectual Property Agreement is in full force and effect and there is no
            default or breach thereunder by the Pharmalucence Companies, as applicable, or, to
            Sellers’ Knowledge, any other party which could reasonably be expected to have a
            Material Adverse Effect.

                            (v)     Except as set forth on Section 3.2(k)(v) of the Disclosure
            Schedule: (A) to Sellers’ Knowledge the Pharmalucence Companies have not infringed,
            misappropriated, diluted or otherwise violated, and are not now infringing,
            misappropriating, diluting or otherwise violating, the Intellectual Property of any third
            parties; (B) there is no claim pending or threatened against the Pharmalucence
            Companies with respect to the alleged infringement, misappropriation, dilution or other
            violation by the Pharmalucence Companies of the Intellectual Property of any third
            parties; and (C) to Sellers’ Knowledge, no third party is infringing, misappropriating,
            diluting or otherwise violating any Pharmalucence Owned Intellectual Property and no
            claim against a third party with respect to the alleged infringement, misappropriation,
            dilution or other violation of any Pharmalucence Owned Intellectual Property is currently
            pending or, to Sellers’ Knowledge, threatened.

                           (vi)   The Pharmalucence Companies have taken commercially
            reasonable actions to maintain the confidentiality of their trade secrets and Confidential
            Information.

                            (vii) The computer systems, including software, presently used by the
            Pharmalucence Companies in the conduct of their Businesses (collectively, the “Business
            Systems”) are sufficient for the needs of the Business as presently conducted. The
            Pharmalucence Companies maintain data recovery, security, disaster recovery, and
            business continuity plans, procedures and facilities as set forth on Section 3.2(k)(vii) of
            the Disclosure Schedule. In the last twelve (12) months, there has not been any material
            failure with respect to any of the Business Systems that has not been remedied or
            replaced in all material respects.

                   (l)    Contracts. Section 3.2(l) of the Disclosure Schedule lists each of the
            following Contracts to which any of the Pharmalucence Companies is a party (“Material
            Contracts”):

                           (i)    any Contract (or group of related Contracts) for the lease of
            personal property from or to third parties with annual payments exceeding $25,000 or
            with a term exceeding one year;

                          (ii)   any Contract concerning a partnership, distributorship, agency,
            marketing agreement or joint venture;




{M0647321.4 }                                  - 32 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 61 of 123



                            (iii) any Contract (or group of related Contracts) under which any of
            the Pharmalucence Companies has (A) created, incurred, assumed, or guaranteed (or may
            create, incur, assume, or guarantee) Indebtedness, or (B) imposed (or may impose) a Lien
            on any of such entity’s assets, tangible or intangible;

                         (iv)   all Contracts under which a material amount of work by any of the
            Pharmalucence Companies is not yet complete, or under which such Pharmalucence
            Company otherwise has ongoing material obligations;

                            (v)     all Contracts with any Affiliates of the Pharmalucence Companies
            (other than the Pharmalucence Companies themselves), Sellers, or any of their respective
            Affiliates or any of their respective managers, directors or officers;

                          (vi)   all collective bargaining agreements, labor contracts, or other
            agreements or understandings with any labor organization or labor union;

                            (vii) all agreements with any officer, manager, individual employee,
            consultant, independent contractor or other Person that (A) describes any terms or
            conditions of employment or engagement of such Person for the performance of services,
            including but not limited to any employment agreement, retention agreement, severance
            agreement, compensation agreement, change of control agreement, consulting agreement,
            bonus agreement and independent contractor agreement, (B) imposes upon any officer,
            manager, individual employee, consultant, independent contractor or other Person any
            obligation with respect to the assignment of inventions or the nondisclosure or
            confidentiality of proprietary or confidential information or trade secrets, or (C) restricts
            the activities of any officer, manager, individual employee, consultant, independent
            contractor or other Person during or after his or her employment or engagement by such
            Pharmalucence Company, including any agreement that restricts any such Person’s
            ability to compete with any Person, provide services to any Person, solicit any Person’s
            employees, or solicit any Person’s actual or prospective customers, suppliers, or vendors;

                          (viii) any guaranty of any obligation for borrowed money or otherwise,
            other than endorsements made for collection in the Ordinary Course of Business, or any
            agreement or commitment with respect to the lending or investing of funds to or in other
            Persons;

                           (ix)    any Contract or group of related Contracts with the same party (or
            group of related parties) either (A) requiring payments after the date hereof to or by such
            Pharmalucence Company of more than $25,000 or (B) not terminable by such
            Pharmalucence Company on sixty (60) days or less notice;

                          (x)     any Contract, the benefits of which are contingent or the terms of
            which are materially altered upon the occurrence of a transaction of the nature
            contemplated by this Agreement involving such Pharmalucence Company;

                          (xi)   any other Contract or group of related Contracts not entered into in
            the Ordinary Course of Business or the breach, default or termination of which would
            have a Material Adverse Effect;


{M0647321.4 }                                  - 33 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 62 of 123



                            (xii) any Contract to which such Pharmalucence Company is a party
            which is capable of being terminated by the other party upon the occurrence of a
            transaction of the nature contemplated by this Agreement;

                           (xiii) any Contract that restricts the right of the Pharmalucence
            Companies to engage in any line of business or compete with any Person or otherwise to
            freely engage in operations anywhere in the world (including any Contract providing for
            non-solicitation or employees or other business relations, providing for exclusivity or
            requirements supply terms or for “most favored nation” pricing or other terms),

                           (xiv) any Contract related to Intellectual Property (other than licenses of
            generally available, non-customized computer software granted to the Pharmalucence
            Companies with a total replacement cost of less than $25,000);

                          (xv) any Contract which involves payment by any party of amounts
            determined by reference to fluctuations in any retail prices or other index or in the rate of
            exchange for any currency;

                         (xvi) any Contract with any (A) Governmental Authority, or (B) Top
            Customer or Top Supplier (as such terms are defined below); or

                         (xvii) any Contract which cannot be fulfilled or performed in the
            Ordinary Course of Business by such Pharmalucence Company on time;

                           (xviii) any Contract requiring indemnification of another Person;

                           (xix) any Contract requiring consent from, or including a notifying
            obligation, to a third party in the event of a change-in-control of either Pharmalucence
            Company;

                             (xx) any Contract which, as of the date hereof and as of the Closing, is
            of a loss-making nature (that is, likely to result in a loss to such Pharmalucence
            Company) on completion of performance ascertained by reference to gross margin (being
            sales less attributable labor, materials and overheads in accordance with GAAP); and

                          (xxi) any other Contract the termination of which would reasonably be
            expected to have a Material Adverse Effect.

                    The Pharmalucence Companies have delivered or otherwise made available to
            Buyer a correct and complete copy of each written Material Contract (including all
            amendments thereto). With respect to each written Material Contract or any contract that
            contains a confidentiality or nondisclosure obligation (“Nondisclosure Contract”): (A) the
            Material Contract and Non-Disclosure Contract is legal, valid, binding, enforceable, and
            in full force and effect; (B) the Material Contract and Nondisclosure Contract will
            continue to be legal, valid, binding, and enforceable and in full force and effect on
            identical terms immediately after the Closing Date; (C) none of the Pharmalucence
            Companies nor, to the Knowledge of Sellers, any other party to the Material Contract or
            Nondisclosure Contract, is in material breach or default (including, with respect to any


{M0647321.4 }                                  - 34 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 63 of 123



            express or implied warranty), and no event has occurred which with notice or lapse of
            time or both would constitute a material breach or default or permit termination,
            modification, or acceleration, under the Material Contract; and (D) no party has
            repudiated any provision of any such Material Contract or Nondisclosure Contract.
            Section 3.2(l) of the Disclosure Schedule sets forth a description of all of the material
            terms of each oral Contract which, if reduced to written form, would be required to be
            listed in the Disclosure Schedule under the terms of this Section 3.2(l), and all such oral
            Contracts shall be deemed to be included in Material Contracts. Correct and complete
            copies of the general forms of purchase or (for goods and services) sale used by the
            Pharmalucence Companies have been delivered to Buyer, along with a description of any
            variances therefrom or modifications thereto. Section 3.2(1) of the Disclosure Schedule
            sets forth the full amount of payments to the Pharmalucence Companies with respect to
            products not yet completed and delivered and services not yet performed by the
            Pharmalucence Companies.

                    (m)     Notes and Accounts Receivable. All notes and accounts receivable of the
            Pharmalucence Companies are reflected properly on the Pharmalucence Companies’
            books and records, such receivables are valid receivables, and subject to no set-offs or
            counterclaims, and are current and collectible in the aggregate amount shown and will be
            collected in accordance with their terms at their recorded amounts, subject only to the
            reserve for bad debts set forth on the face of the Latest Balance Sheet, as adjusted for
            operations and transactions in accordance with the past custom and practice of the
            Pharmalucence Companies. Since the date of the Latest Balance Sheet, there has not
            been a material change in the aggregate amount of, or the aging thereof, of the accounts
            receivable of the Pharmalucence Companies.

                    (n)    Powers of Attorney. There are no outstanding powers of attorney executed
            by or on behalf of any of the Pharmalucence Companies except as set forth in Section 3.2(n)
            of the Disclosure Schedule.

                      (o)     Litigation. Section 3.2(o) of the Disclosure Schedule sets forth each instance
            in which any of the Pharmalucence Companies: (i) is (or within the past five (5) years has
            been) subject to any unsatisfied judgment, order, decree, stipulation, injunction or charge; or
            (ii) is (or within the past five (5) years has been) a party to or, to the Knowledge of Sellers,
            is threatened to be made a party to, any charge, complaint, action, suit, proceeding, hearing,
            or investigation of or in any court or quasi-judicial or administrative agency of any Federal,
            state, local, or foreign jurisdiction or before any arbitrator. None of the charges, complaints,
            actions, suits, proceedings, hearings, and investigations set forth in Section 3.2(o) of the
            Disclosure Schedule could reasonably be expected to result in material Liability for the
            Pharmalucence Companies. To Seller’s Knowledge, there exists no Basis on which any
            such charge, complaint, action, suit, proceeding, hearing, or investigation that could
            reasonably be expected to result in material Liability may be brought or threatened against
            any of the Pharmalucence Companies.

                   (p)     Employees; Employment Matters.




{M0647321.4 }                                    - 35 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 64 of 123



                            (i)     No group of employees has informed any of the Pharmalucence
            Companies, any of the Sellers or any manager, officer or director of the Pharmalucence
            Companies of any plans to terminate his, her or their employment with the
            Pharmalucence Companies generally or as a result of the transactions contemplated
            hereby or otherwise. Except as set forth on Section 3.2(p)(i) of the Disclosure Schedule,
            none of the Pharmalucence Companies is party to or bound by, nor in the past three (3)
            year period have any of the Pharmalucence Companies been a party or bound by, any
            collective bargaining agreement, labor contract, or other oral or written agreement or
            understanding with a labor organization or labor union. Except as set forth on Section
            3.2(p)(i) of the Disclosure Schedule, during the three (3) year period ending on the
            Closing Date, with respect to the Pharmalucence Companies: (A) there has not been (and
            to the Knowledge of Sellers, is not now threatened) any strike, lockout, picketing,
            handbilling, primary or secondary boycott, work stoppage or slowdown, labor dispute, or
            similar labor activity, involving any of the Pharmalucence Companies; (B) no employees
            of any of the Pharmalucence Companies have been represented by a labor union or labor
            organization with respect to their employment by any of the Pharmalucence Companies;
            (C) none of the Pharmalucence Companies has been a party to or negotiated any
            collective bargaining agreement, labor contract, or other written or oral agreement or
            understanding with any labor union or labor organization; (D) no labor organization,
            labor union, or employee of any of the Pharmalucence Companies has attempted to
            organize any employees of any of the Pharmalucence Companies, made a demand for
            voluntary recognition, presented any of the Pharmalucence Companies with any petitions
            or authorization cards seeking to have a labor organization or labor union represent any
            group of employees, filed any representation petition with the National Labor Relations
            Board, or given any of the Pharmalucence Companies notice of any election of a
            collective bargaining representative (nor, to the Knowledge of Sellers, has any of these
            actions been threatened); (E) none of the Pharmalucence Companies has authorized any
            employer or multiemployer association or organization to represent any of the
            Pharmalucence Companies in collective bargaining with any labor organization or labor
            union; (F) no grievance or arbitration proceeding arising out of or under any collective
            bargaining agreement has been filed against any of the Pharmalucence Companies, nor,
            to the Knowledge of Sellers, is any now threatened; (G) no claim has been filed with any
            Governmental Authority alleging that any of the Pharmalucence Companies has violated
            any Law related to employment or termination of employment, employment policies or
            practices, terms and conditions of employment, employment standards, workers
            classification, compensation and wages, hours, collective bargaining, labor or employee
            relations, equal employment opportunity, fair employment practices, whistle-blowing,
            retaliation, employee safety or health, employee rights, employee benefits,
            unemployment insurance, immigration, discrimination, workers’ compensation,
            protection from retaliation, and pay equity (“Employment Laws”) nor, to the
            Knowledge of Sellers, is any now threatened, and Pharmalucence has no Knowledge of
            any Basis for any such claim; and (H) none of the Pharmalucence Companies has received
            any written notice that any Governmental Authority responsible for the enforcement of
            any Employment Law sought or intended to conduct any inspection, investigation, audit,
            or compliance review pertaining to any employees or contractors of any of the
            Pharmalucence Companies.



{M0647321.4 }                                 - 36 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 65 of 123



                           (ii)    Section 3.2(p)(ii) of the Disclosure Schedule sets forth the
            following: a true, complete and accurate list of each employee or consultant of each of
            the Pharmalucence Companies, his or her date(s) of hire or engagement by such
            Pharmalucence Company, position and title (if any), current rate of compensation
            (including bonuses, commissions and incentive compensation, if any), and in the case of
            an employee, whether such employee is hourly or salaried, whether such employee is
            exempt or non-exempt, the number of such employee’s accrued sick days and vacation
            days, immigration or visa status, whether such employee is absent from active
            employment and, if so, the date such employee became inactive, the reason for such
            inactive status and, if applicable, the anticipated date of return to active employment.
            Except as disclosed on Section 3.2(p)(ii) of the Disclosure Schedule, none of the
            Pharmalucence Companies has any unsatisfied Liability to any previously terminated or
            current employee or independent contractor. The Pharmalucence Companies have
            disclosed to Buyer all of their written employee handbooks, policies, practices, programs
            and arrangements, and have provided Buyer with a written summary of all of their
            material oral employee handbooks, policies, practices, programs and arrangements.

                            (iii) Except as set forth on Section 3.2(p)(iii) of the Disclosure
            Schedule, (A) all Persons employed by any of the Pharmalucence Companies are
            employees at will or otherwise employed such that such Pharmalucence Company may
            lawfully terminate their employment, without Liability, at any time, with or without
            cause, and to Sellers’ Knowledge, (B) each Person is legally authorized to work in the
            United States, and has satisfied all pre-employment and/or pre-retention screening
            requirements of the Pharmalucence Companies, including any drug testing, reference and
            background check requirements that were in effect at the time of their hiring or retention,
            (C) to Sellers’ Knowledge no employee of any of the Pharmalucence Companies has or
            would have any Basis for a cause of action against any of the Pharmalucence Companies
            arising from the terms and conditions of employment, the termination of such employee,
            or any Employment Laws and (D) the termination of the employment of any Person or
            the engagement of any contractor will not give rise to any contractual Liability of the
            Pharmalucence Companies.

                            (iv)    The Pharmalucence Companies have complied in all material
            respects with all applicable Employment Laws, including but not limited to any
            provisions thereof relating to wages, hours, withholding, immigration, termination pay,
            vacation pay, employee and fringe benefits, pension plans, collective bargaining labor
            relations, employment standards, employment practices, terms and conditions of
            employment, employee rights, health and safety, workplace safety, unemployment
            insurance, worker classification, discrimination, workers’ compensation, protection from
            retaliation, whistleblowing, and pay equity and the Plans and the payment and/or accrual
            of the same and all Taxes, insurance and all other costs and expenses applicable thereto,
            and the Pharmalucence Companies are not liable for any arrearage, or any Taxes, costs or
            penalties for failure to comply with any of the foregoing. Without limiting the generality
            of the foregoing, the Pharmalucence Companies have not incurred a violation of Part 6 of
            Subtitle B of Title I of ERISA (“COBRA”) or other applicable state insurance
            continuation Law. No material COBRA or other state insurance continuation Law
            violation relating to benefits continuation exists or will exist with respect to any


{M0647321.4 }                                  - 37 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 66 of 123



            employees of any of the Pharmalucence Companies prior to and including the Closing
            Date, nor will any such violation occur as a result of the transactions contemplated
            hereby. The Pharmalucence Companies have not previously incurred any Liability,
            penalty or other charge under the Workers Adjustment Retraining and Notification Act,
            29 U.S.C. § 2101 et seq., or any comparable state or local Law.

                            (v)    Each Person whom any of the Pharmalucence Companies currently
            retains as a consultant or previously retained as a consultant qualifies, or at all times
            while performing services for such Pharmalucence Company qualified, as an independent
            contractor and not as an employee of such Pharmalucence Company under the Code or
            applicable Law. None of the Pharmalucence Companies has any Liability, whether
            absolute or contingent, including any obligations under any Plans, with respect to any
            misclassification of an individual performing services for any one of the Pharmalucence
            Companies as an independent contractor or consultant rather than as an employee.
            Neither the execution of this Agreement nor the consummation of the transactions
            contemplated hereby shall cause any of the Pharmalucence Companies to be in breach of
            any agreement with any employee, contractor or consultant or cause the Pharmalucence
            Companies or any of their Affiliates to be liable to pay any severance or other amount to
            any employee, contractor or consultant of any of the Pharmalucence Companies.

                            (vi)   None of the Pharmalucence Companies has incurred, and to the
            Knowledge of Sellers, no circumstances exist under which any of the Pharmalucence
            Companies could incur, any Liability for the misclassification of employees as exempt or
            non-exempt, the misclassification of interns, the misclassification of employees as
            consultants or independent contractors, or the hiring of illegal aliens. None of the
            Pharmalucence Companies has been the subject of an immigration compliance,
            inspection or investigation or employment visit from, nor have any of the Pharmalucence
            Companies been assessed any fine or penalty by, or been the subject of any order or
            directive of, the United States Department of Labor or the Attorney General of the United
            States (Immigration and Naturalization Service) or any comparable foreign
            Governmental Authority.

                             (vii) To Sellers’ Knowledge no Person who is an employee or who any of
            the Pharmalucence Companies currently retains as a consultant or previously retained as a
            consultant is a party to any noncompetition agreement or other similar contractual obligation
            of any kind that (i) prohibits or otherwise limits in any way (or purports to prohibit or
            otherwise limit in any way) him or her from performing his or her assigned duties, (ii)
            restricts or limits in any way the scope or type of work in which he or she may be engaged,
            or (iii) requires him or her to transfer, assign or disclose information concerning his or her
            work on behalf of the Pharmalucence Companies to any third party.

                          (viii) Section 3.2(p)(vii) of the Disclosure Schedule lists each employee
            of any of the Pharmalucence Companies who suffered an Employment Loss with such
            Pharmalucence Company in the ninety (90) calendar days ending on the Closing Date,
            including each such employee’s name, employer as of the Employment Loss, job title as
            of the Employment Loss, work location as of the Employment Loss, date of the



{M0647321.4 }                                   - 38 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 67 of 123



            Employment Loss, and type of Employment Loss (termination, layoff, or reduction in
            work hours).

                     (q)     Employee Benefit Plans. Except as set forth in Section 3.2(q) of the
            Disclosure Schedule: (i) none of the Pharmalucence Companies nor any ERISA Affiliate
            maintains, contributes to, or has any Liability (whether direct or indirect) with respect to
            any past or present Plans; (ii) each Plan is, in terms and operation, in compliance in all
            material respects with the Plan documents and all applicable Laws; and all reporting,
            disclosure, and notice requirements of ERISA, the Code and other applicable laws have
            been satisfied with respect to each Plan in all material respects; (iii) there are no pending,
            or to the Knowledge of Sellers, threatened or unresolved private or governmental actions,
            claims or proceedings with respect to any Plan, and no Plan has within the three (3) years
            prior to the date hereof been subject to an examination or audit by a Governmental
            Authority or is the subject of an application or filing under, or is a participant in, an
            amnesty, voluntary compliance, self-correction or similar program sponsored by any
            Governmental Authority (other than claims in the Ordinary Course of Business); (iv) all
            contributions, premiums and other payments required to be made by the Pharmalucence
            Companies or any ERISA Affiliate to or under the Plans have been made timely and all
            such contributions, premiums and other payments not yet due have been properly accrued
            on the books of the Pharmalucence Companies and in accordance with the
            Pharmalucence Companies’ usual accounting practice; (v) all Plans that provide health
            and welfare benefits are fully insured; (vi) there have been no “prohibited transactions”
            (within the meaning of Code Section 4975 or ERISA Section 406) or breaches of
            fiduciary duty with respect to any Plan for which any Liability, correction or reporting
            obligation remains outstanding, or that could result in any Liability, direct or indirect, for
            Buyer or any of its Affiliates; (vii) none of the Plans provide or promise welfare benefits
            to any retirees other than to the extent required by COBRA or similar state insurance
            laws; (viii) all of the Plans which are intended to be tax-qualified have received current
            favorable determination or opinion letters from the Internal Revenue Service, as
            applicable, or a timely application for such letter is pending; (ix) timely notice was
            provided to the Department of Labor of the existence of all Plans which are or were
            intended to be ERISA-exempt top hat plans in accordance with applicable ERISA
            Regulations; and (x) none of the Plans are multiple employer plans or multiple employer
            welfare benefit arrangements. Copies of all documents constituting a Plan currently in
            effect, including but not limited to, plan documents, trust agreements, insurance policies,
            service agreements, and formal and informal amendments thereto, and where a Plan has
            not been reduced to writing, a written summary of all material plan terms, have been
            provided to Buyer or made reasonably available to Buyer prior to the Closing, along with
            current summary plan descriptions and the most recent Form 5500 for the past three (3)
            complete plan years for each of the Plans, where applicable. All Plans subject to Section
            409A of the Code are in documentary and operational compliance with the requirements
            of Section 409A of the Code and its underlying regulations and guidance. None of the
            Pharmalucence Companies nor any ERISA Affiliate has any benefit obligations (or tax
            reimbursement obligations with respect to noncompliance with Section 409A of the
            Code) not expressed in the terms of the Plans. This transaction will not trigger any
            funding, benefit payment or benefit acceleration rights (including acceleration of vesting)
            or obligations (including any excess parachute payments under Code Section 280G)


{M0647321.4 }                                   - 39 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 68 of 123



            under any Plans, including any employment or similar agreements. None of the
            Pharmalucence Companies nor any ERISA Affiliate currently sponsors, maintains or
            contributes to, or has ever sponsored, maintained or contributed to, or otherwise has or
            has had any Liability (whether direct or indirect, absolute or contingent) with respect to,
            any employee benefit plan that (i) provides for defined benefit pension benefits or is
            subject to Title IV of ERISA; (ii) is a “multiemployer plan” (as defined in Section 3(37)
            of ERISA); (iii) is a “multiple employer plan” (as defined in Section 413(c) of the Code);
            or (iv) is a “multiple employer welfare arrangement” (as defined in Section 3(40) of
            ERISA).

                     (r)    Licenses, Permits and Approvals. Section 3.2(r) of the Disclosure Schedule
            lists all material domestic and foreign governmental, regulatory and industry licenses,
            permits, certifications and approvals necessary to or used in the Business as presently
            conducted (the “Permits”). All such Permits held by one of the Pharmalucence Companies
            including those required pursuant to any state wholesale distributor and pharmacy
            requirements, are in full force and effect. There are no material violations by any of the
            Pharmalucence Companies of, or any claims or proceedings, pending or threatened,
            challenging the validity of or seeking to discontinue, any such Permits.

                    (s)     Unlawful Payments. No payments of either cash or other consideration have
            been made to any Person by any of the Pharmalucence Companies or Sellers or on behalf of
            such Pharmalucence Companies or Sellers by any agent, employee, officer, manager,
            director, or equityholder of such Pharmalucence Company or any other Person, that were
            unlawful under the Laws of the United States or any state or any other foreign or municipal
            Governmental Authority. Neither Sellers nor any Pharmalucence Company has (i)
            knowingly or willfully solicited, received, paid or offered to pay any remuneration,
            directly or indirectly, overtly or covertly, in cash or kind, for the purpose of making or
            receiving any referral, purchase, lease, order, or recommendation of a purchase, lease, or
            order, which violated any applicable anti-kickback or similar law, including the Anti-
            Kickback Statute (as defined below), or any applicable state anti-kickback law, or (ii)
            submitted or caused to be submitted any claim for payment to any payment program in
            violation of any laws relating to false claims or fraud, including the Federal False Claim
            Act, 31 U.S.C. § 3729 and 18 U.S.C. § 287 (the “Federal False Claims Act”), the
            Program Fraud Civil Remedies Act, 31 U.S.C. § 3802 (the “Program Fraud Civil
            Remedies Act”), or any applicable state false claim or fraud law. Neither Sellers nor
            any Pharmalucence Company have received any information or notice that states,
            suggests, or could reasonably be interpreted to mean that any Seller or Pharmalucence
            Company is subject to any pending or, to the Knowledge of Sellers, threatened
            investigation by (A) the FDA, (B) Department of Health and Human Services Office of
            Inspector General or Department of Justice pursuant to the Federal Healthcare Program
            Anti-Kickback Statute (42 U.S.C. §1320a-7b(b) (known as the “Anti-Kickback
            Statute”)), the Federal False Claims Act, or the Program Fraud Civil Remedies Act, or
            (C) any equivalent statute of similar foreign regulatory or governmental entity.

                   (t)     Compliance with Laws and Regulations.




{M0647321.4 }                                  - 40 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 69 of 123



                    (i)     The Pharmalucence Companies are in compliance with and have not in the
            past violated in any material manner any applicable Law, and no notice, claim, charge,
            complaint, action, suit, proceeding, investigation or hearing has been received by any of the
            Pharmalucence Companies, or filed, commenced or to the Knowledge of Sellers threatened
            against any of the Pharmalucence Companies alleging any such violation.

                    (ii)   The Pharmalucence Companies are in compliance in all material respects
            with all applicable laws, rules, regulations, guidances and orders relating to the
            manufacturing, processing, distribution, labeling, storage, testing, specifications,
            advertising and promotion, adverse event reporting, sale or marketing of any product by
            or on behalf of the Pharmalucence Companies, including the U.S. Federal Food, Drug,
            and Cosmetic Act (“FDCA”) and its applicable implementing regulations, all applicable
            comparable state laws, and all other applicable laws enforced by the U.S. Food and Drug
            Administration (“FDA”) or Drug Enforcement Administration (“DEA”), any applicable
            comparable state or local Government Authority in each jurisdiction where any drug or
            biologic products and/or product candidates are (or are currently proposed to be)
            developed, processed, tested, manufactured, labeled, stored, distributed, sold, or marketed
            by or on behalf of Pharmalucence (the “Regulated Company Products”).

                  (iii)   The Pharmalucence Companies are not excluded or restricted in any manner
            from participation in, any government program related to any drug products or any
            government funded health care program and, to its knowledge, does not employ or use
            and has not at any time employed or used the services of any individual who is (or during
            the time when such person or entity was employed by or providing services to the
            Pharmalucence Companies) debarred or otherwise excluded or restricted.

                   (iv)    Pharmalucence has obtained all approvals and authorizations and has
            entered into all contracts for participation in any federal, state and other third party
            reimbursement, rebate and payment programs for Regulated Company Products sold by
            Pharmalucence and its distributors as required under any such applicable federal or state
            programs that are necessary to conduct the Business as presently being conducted by
            Pharmalucence, and all such permits, authorizations and contracts are in full force and
            effect, including those required under the federal Medicare and Medicaid rebate statute,
            42 U.S.C. § 1396r-8, Section 340B of the Public Health Service Act, 42 U.S.C. § 256b
            and Section 602 of the Veterans Health Care Act, 38 U.S.C. § 8126 .

                   (v)     All manufacturing operations conducted or sponsored by or for the benefit
            of Pharmalucence have been and are being conducted in compliance, in all material
            respects, with the FDA’s current Good Manufacturing Practices regulations, policies, and
            requirements for Regulated Company Products. In addition, Pharmalucence is in
            material compliance with all applicable registration and listing requirements set forth in
            21 U.S.C. §360 and 21 CFR Part 207 and all similar applicable laws and regulations.
            Pharmalucence has paid any and all establishment fees due under, and is otherwise in
            compliance with, the Prescription Drug User Fee Act. Except as set forth on Section 3.2(t)
            of the Disclosure Schedule, neither Sellers nor Pharmalucence, to the Knowledge of
            Sellers, any licensee of any Regulated Company Products has received an FDA Form 483
            notice or similar notice with respect to alleged violation of, or non-compliance with, any


{M0647321.4 }                                  - 41 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 70 of 123



            laws or regulations in connection with any facility for any Regulated Company Products
            since January 1, 2010. The Pharmalucence Companies have not received any
            information from the FDA or any other Governmental Authority that states, suggests, or
            would reasonably be interpreted to mean that any application for marketing approval
            currently pending before the FDA or any other Governmental Authority may not receive
            approval.    Additionally, the Pharmalucence Companies have not received any
            communication from the FDA that adversely relates to either of the Facilities.

                    (vi)    Neither of the Pharmalucence Companies nor any of their respective
            representatives, nor, to the Knowledge of Sellers, any licensee or assignee of any
            Regulated Company Products or Pharmalucence Intellectual Property has received any
            notice that the FDA or any other Governmental Authority or governmental entity has
            initiated, or threatened to initiate, any action (i) to suspend any clinical trial, suspend or
            terminate any Investigational New Drug Application sponsored by Sellers or the
            Pharmalucence Companies or otherwise restrict the preclinical research on or clinical
            study of any Regulated Company Products or any drug or biological product being
            developed by any licensee or assignee of any Regulated Company Products or
            Pharmalucence Intellectual Property based on such product or intellectual property, or (ii)
            to recall, suspend or otherwise restrict the manufacture, sale, or distribution of any
            Regulated Company Products. Except as set forth on Section 3.2(t) of the Disclosure
            Schedule, there are no pending or, to the Knowledge of Sellers, threatened civil, criminal
            or administrative actions, suits, demands, claims, hearings, investigations, proceedings,
            complaints or requests for information, voluntary or involuntary market withdrawals,
            field corrective actions (including recalls), safety alerts, Letters to Healthcare Providers,
            destruction orders, seizures, injunctions, or other regulatory enforcement actions related
            to any Regulated Company Products since January 1, 2010. To the Knowledge of
            Sellers, there is no act, omission, event, or circumstance that would reasonably be
            expected to give rise to any such action.

                  (vii) Neither of the Pharmalucence Companies has failed to comply with any
            applicable security and privacy standard regarding protected health information under the
            Health Insurance Portability and Accountability Act of 1996, including the regulations
            promulgated thereunder, or any applicable state privacy, data security, and data security
            breach notification laws, or contractual obligations undertaken by the Pharmalucence
            Companies pursuant to any such laws or regulations.

                   (viii) Neither of the Pharmalucence Companies has submitted or caused to be
            submitted any claim to any government-funded health care program in connection with
            any referrals that violated any applicable self-referral law, including the Federal Ethics in
            Patient Referrals Act, 42 U.S.C. § 1395nn (known as the “Stark Law”), or any
            applicable state self-referral law. Except as set forth in Section 3.2(t) of the Disclosure
            Schedule, neither of the Pharmalucence Companies has generated proceeds from referrals
            by physicians who have, or whose immediate family members have, a financial interest
            in the Pharmalucence Companies. To the Knowledge of Sellers, neither of the
            Pharmalucence Companies has failed to comply with any disclosure requirements of any
            applicable self-referral law, including the Stark Law or any applicable state or foreign
            self-referral law.


{M0647321.4 }                                   - 42 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 71 of 123



                   (ix)    Neither of the Pharmalucence Companies has, to the Knowledge of Sellers,
            any of their respective officers, directors or employees, acting in their capacities as such,
            is or has been involved in any activities which are, or are alleged in writing by any qui
            tam relator or Governmental Authority to be, prohibited under the federal Medicare and
            Medicaid statutes, including 42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1395nn, 31
            U.S.C. § 3802, 18 U.S.C. §1347, § 287, §1001, and § 1035, or the federal
            CHAMPUS/TRICARE statute, or the regulations promulgated pursuant to such federal
            statutes.

                   (x)     The Pharmalucence Companies have at all times been in compliance with any
            U.S. federal, state, local, foreign, criminal or civil laws that (i) require companies to adopt or
            maintain a compliance program or marketing code of conduct that relates to payments made
            to healthcare professionals, (ii) limit the payments that may be provided to healthcare
            professionals, or (iii) require certain payments provided to healthcare professionals to be
            reported or disclosed, including without limitation, Mass.Gen.Law Chp. 111N and 105
            CMR 970.00, 18 V.S.A. § 4601-4634 and Vt. Admin. Code 20-4-1400:9.19 and Vt. Admin.
            Code 12-7-7:7701, Cal. Hsc. Code § 119400-119402, and the US Federal Sunshine Act, as
            applicable.

                  (xi)    The Pharmalucence Companies have complied in all respects with all
            federal tax and other governmental obligations relating to the Bonds.

                    (u)     Suppliers and Customers.

                           (i)    Section 3.2(u)(i) of the Disclosure Schedule sets forth a true and
            complete list of the top ten (10) customers of the Pharmalucence Companies on a
            consolidated basis (by revenue for the twelve (12)-month period ending December 31,
            2013) (the “Top Customers”). Since January 1, 2013, no Top Customer has provided
            the Pharmalucence Companies with any notice of dispute or terminated or materially
            reduced, restricted or suspended, or given written notice of an intent to terminate or
            materially reduce, restrict or suspend, its relationship with the Pharmalucence
            Companies.

                           (ii)   Section 3.2(u)(ii) of the Disclosure Schedule sets forth a true and
            complete list of the top ten (10) suppliers of the Pharmalucence Companies on a
            consolidated basis (by revenue for the twelve (12)-month period ending December 31,
            2013) (the “Top Suppliers”). Since January 1, 2013, no Top Supplier has provided the
            Pharmalucence Companies with any notice of dispute or terminated or materially
            reduced, restricted or suspended, or given written notice of an intent to terminate or
            materially reduce, restrict or suspend, its relationship with the Pharmalucence
            Companies.

                    (v)    Insurance. Section 3.2(v) of the Disclosure Schedule sets forth each
            insurance policy (including policies providing property, casualty, Liability, and workers’
            compensation coverage and bond and surety arrangements) to which any of the
            Pharmalucence Companies is or within the past three (3) years has been a party, a named
            insured, or otherwise the beneficiary of coverage at any time. With respect to each such


{M0647321.4 }                                    - 43 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 72 of 123



            insurance policy: (A) the policy is legal, valid, binding, enforceable, and in full force and
            effect; (B) the policy will continue to be legal, valid, binding, enforceable, and in full force
            and effect on identical terms immediately following the consummation of the transactions
            contemplated hereby; (C) none of the Pharmalucence Companies nor to the Knowledge of
            Sellers, any other party to the policy is in breach or default, and no event has occurred
            which, with notice or the lapse of time, or both, would constitute such a breach or default, or
            permit termination or modification under the policy; and (D) no party to the policy has
            repudiated any provision thereof. Section 3.2(v) of the Disclosure Schedule sets forth
            descriptions of all claims submitted by or on behalf of the Pharmalucence Companies
            pursuant to such insurance policies (as in effect on the date hereof or for the past three (3)
            years), and the Pharmalucence Companies have provided proper and timely notice of all
            such claims in accordance with the terms of all such policies.

                   (w)     Products Warranty; Product Liability.

                           (i)     Each product manufactured, sold, leased, or delivered by the
            Pharmalucence Companies and each service performed thereby has been in material
            conformity with all applicable contractual commitments, all industry association and
            other certified standards, and all express and implied warranties, and none of the
            Pharmalucence Companies has any Liability for replacement or repair thereof or other
            damages in connection therewith arising out of ownership and operation of the Business.
            Neither any product manufactured, sold, licensed, or delivered nor any service performed
            by the Pharmalucence Companies is subject to any guaranty, warranty, or other
            indemnity beyond the applicable standard terms and conditions of sale or license set forth
            in Section 3.2(w) of the Disclosure Schedule.

                           (ii)    None of the Pharmalucence Companies has any material Liability
            arising out of any injury to individuals or property as a result of the ownership,
            possession, or use of any product manufactured, sold, leased, or delivered or any service
            provided in connection with the Business. In the three (3) year period prior to the
            Closing Date, there have been no recalls relating to products manufactured or sold or
            services provided by the Pharmalucence Companies, and there are no pending, or to
            Sellers’ Knowledge, threatened recalls relating to products manufactured, distributed or
            sold or services provided by the Pharmalucence Companies.

                    (x)    Broker’s Fees. Except as set forth in Section 3.2(x) of the Disclosure
            Schedule, neither the Pharmalucence Companies have any Liability to pay any fees or
            commissions to any broker, finder, or agent with respect to the transactions contemplated by
            this Agreement.

                    (y)     Potential Conflicts of Interest. Except as set forth in Section 3.2(y) of the
            Disclosure Schedule, no officer, director, manager or equityholder of any of the
            Pharmalucence Companies: (i) owns, directly or indirectly, any interest in or is an officer,
            director, manager, employee or consultant of any Person which is a competitor, lessor,
            lessee, customer or supplier of any of the Pharmalucence Companies; (ii) owns, directly or
            indirectly, in whole or in part, any interest in Pharmalucence Intellectual Property; (iii) has
            any loan outstanding to or cause of action or other claim whatsoever against any of the


{M0647321.4 }                                    - 44 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 73 of 123



            Pharmalucence Companies, except for claims in the Ordinary Course of Business, for
            accrued salary, bonus, vacation pay, and benefits under Plans; or (iv) has made, on behalf of
            any of the Pharmalucence Companies, any payment or commitment to pay any commission,
            fee or other amount to, or purchase or obtain or otherwise contract to purchase or obtain any
            goods or services from, any Person of which any officer, director or manager of such
            Pharmalucence Company or relative of any of the foregoing, is a partner or equityholder.

                  (z)      Environmental. Except as set forth in Section 3.2(z) of the Disclosure
            Schedule,

                           (i)      the Pharmalucence Companies are and have been at all times in
            compliance in all material respects with all Environmental Laws and are in possession of,
            and in compliance with, all Permits required under Environmental Laws to carry on and
            conduct the Business as presently conducted, and a complete list of such Permits is listed
            in Section 3.2(z)(i) of the Disclosure Schedule;

                           (ii)    no notice, demand, claim or request for information has been
            received by or served on any of the Pharmalucence Companies, nor to the Knowledge of
            Sellers on any current or previous owner, manager or tenant of the Leased Real Property
            or Owned Real Property, from or by any Person claiming or asserting any violation of,
            potential Liability under, or Liability under Environmental Laws, or demanding payment,
            contribution, indemnification, remedial action, removal action or any other action or
            inaction with respect to any actual or alleged environmental damage or injury to persons,
            property or natural resources, or seeking information about the generation, use, treatment,
            storage or disposal of any Hazardous Materials during the operation of any part of the
            Business;

                            (iii)  to Sellers’ Knowledge there are no conditions, occurrences,
            Releases of Hazardous Materials, or threats of such Releases on, in, at, or under any of
            the Leased Real Property, the Owned Real Property, the Bedford Facility or the Billerica
            Facility that have given rise to, or that could give rise to Liability of the Pharmalucence
            Companies under Environmental Laws;

                           (iv)   there has been no spill, discharge, Release, or threat of Release of
            Hazardous Material on, at, about, under or from the Leased Real Property, the Owned Real
            Property, the Bedford Facility, or the Billerica Facility during the period of the
            Pharmalucence Companies’ ownership or use of the Owned Real Property, the Leased Real
            Property, the Bedford Facility or the Billerica Facility, including, but not limited to, any
            spill, discharge or Release that (A) requires investigation or remediation under
            Environmental Laws; or, (B) has resulted or could result in any material Liability under
            Environmental Laws;

                             (v)     to Sellers’ Knowledge, no building, equipment or other improvement
            on any Leased Real Property, Owned Real Property, the Bedford Facility, or the Billerica
            Facility contains any (A) asbestos-containing materials; (B) polychlorinated biphenyls; or
            (C) underground storage tank for which any of the Pharmalucence Companies has any
            Liability or responsibility, including under any lease document;


{M0647321.4 }                                  - 45 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 74 of 123



                           (vi)  any storage, recycling, treatment, or disposal by any of the
            Pharmalucence Companies of any Hazardous Materials at either of the Facilities or for the
            Business, and any transportation to an Offsite Location of any Hazardous Materials
            generated or produced by any of the Pharmalucence Companies, is and always has been,
            conducted in compliance in all material respects with Environmental Laws;

                            (vii) none of the Offsite Locations, a complete list of which is presented
            in Section 3.2(z)(vii) of the Disclosure Schedule, to which Hazardous Materials related in
            any way to any of the Pharmalucence Companies' operations have been transported for
            treatment, storage, or disposal, are on, or are proposed for listing on, any governmental or
            regulatory list of abandoned, unpermitted or non-complying disposal sites, including in the
            U.S., the National Priorities List established and maintained pursuant to CERCLA, or any
            analogous foreign, state, local, provincial, cantonical or other Governmental Authority list or
            otherwise are subject to legal or regulatory action that could result in any material Liability
            to Buyer or any of the Pharmalucence Companies under any Environmental Law;

                            (viii) the Pharmalucence Companies do not have any environmental
            studies, reports, data and assessments or investigations, including any Phase I or Phase II
            environmental site assessments, related to the environmental condition or compliance status
            of the Leased Real Property, the Owned Real Property, either of the Facilities or any Offsite
            Location, which have been conducted, produced or undertaken by or on behalf of any of the
            Pharmalucence Companies, and Sellers have furnished to Buyer correct and complete copies
            of any environmental studies, reports, data and assessments or investigations of such
            locations which are in the possession of Sellers and were not undertaken on behalf of any of
            the Pharmalucence Companies; and

                           (ix)     no, penalty, fine, investigation, judicial order, administrative order,
            administrative order by consent, consent order, agreement, litigation or settlement is
            proposed or in existence, or to the Knowledge of Sellers threatened or anticipated,
            regarding or arising from any environmental, health or safety aspects of the Leased Real
            Property, the Owned Real Property, or any of the Facilities; in any way related to any
            Hazardous Materials at, on or about the Leased Real Property , the Owned Real Property, or
            any of the Facilities; or concerning any Offsite Location to which any Hazardous Materials
            generated or produced at any time by one of the Pharmalucence Companies or a predecessor
            of such Pharmalucence Company have been transported for any purpose; and

                           (x)    the transactions contemplated by this Agreement may be
            consummated, and this Agreement may be executed, by Sellers without prior notice from
            Sellers or any of the Pharmalucence Companies to, or receipt by Seller or any of the
            Pharmalucence Companies of any approval from, a Governmental Authority acting under
            any of the Environmental Laws.

                    (aa) Restrictions on Business Activities. There is no judgment, injunction,
            order, decree, proceeding to which any of the Pharmalucence Companies is a party or, to
            the Knowledge of Sellers, by which any of the Pharmalucence Companies or their assets
            are or may be bound, which prohibits or impairs the conduct of the Business by such



{M0647321.4 }                                   - 46 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 75 of 123



            Pharmalucence Companies as it is currently conducted, nor, to the Knowledge of Sellers,
            is there any claim or proceeding pending or threatened with respect thereto.

                    (bb) Billerica Facility. The Pharmalucence Companies have not received any
            communication from the FDA, and no other information exists, that suggests the Billerica
            Facility will not receive manufacturing site transfer approval from the FDA. In addition,
            there has not been any significant quality event or deviation affecting the Billerica
            Facility, and there is no reason to believe that the Billerica Facility will not complete
            successful media fills.

                   (cc) Pharmalucence Existing Products. Schedule 1 is a current, complete and
            accurate list of the Pharmalucence Existing Products.

        3.3     Representations and Warranties of Buyer. As a material inducement to Sellers to
enter into this Agreement and consummate the transactions contemplated hereby, Buyer hereby
represents and warrants to Sellers that all of the statements contained in this Section 3.3 are
correct and complete as of the date of this Agreement and as of the Closing Date, except as set
forth in Section 3.3 of the Disclosure Schedule attached to this Agreement setting forth
exceptions to the representations and warranties set forth herein. The Disclosure Schedule will
be arranged in sections corresponding to the numbered and lettered sections contained in this
Section 3.3.

                    (a)     Organization and Authority. Buyer (i) is a corporation, duly incorporated
            with requisite corporate powers, validly existing and in good standing under the Laws of
            the jurisdiction of its organization, and (ii) has all requisite power and authority to own,
            lease and operate its assets and conduct its business as they are now being operated and
            conducted.

                    (b)     Authorization of Transaction. The execution, delivery and performance of
            this Agreement and the Ancillary Agreements by Buyer and the consummation of the
            transactions contemplated hereby and thereby have been duly and validly authorized by all
            requisite action, and no other proceedings on such Buyer’s part are necessary to authorize
            the execution, delivery or performance of this Agreement or the Ancillary Agreements.
            This Agreement and each of the Ancillary Agreements, as applicable, to which Buyer is a
            party have been duly executed and delivered by Buyer and, assuming the due authorization,
            execution and delivery by the other parties hereto or thereto, constitute legal, valid and
            binding obligations of Buyer, enforceable against Buyer in accordance with their terms.

                     (c)    Noncontravention. Provided the filings, authorizations, consents or approvals
            listed in Section 3.3(c) of the Disclosure Schedule have been made or obtained, neither the
            execution and the delivery of this Agreement or the Ancillary Agreements, nor the
            consummation of the transactions contemplated hereby or thereby will (i) violate or conflict
            in any way with any applicable Law of any Governmental Authority to which Buyer is
            subject or any provision of the Organizational Documents of Buyer, or result in the creation
            of any Lien upon any assets of Buyer pursuant to the terms thereof, or (ii) conflict with,
            result in a breach of, constitute a default under (with or without notice or lapse of time, or
            both), result in the acceleration of, create in any party the right to accelerate, terminate,


{M0647321.4 }                                   - 47 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 76 of 123



            modify or cancel, require any notice under, or result in the creation of any Lien upon any
            asset of Buyer pursuant to the terms of, any contract, agreement, lease, sublease, license,
            sublicense, franchise, permit, indenture, agreement for borrowed money, instrument of
            Indebtedness, Lien or other arrangement to which Buyer is a party or by which Buyer is
            bound or to which any of its assets are subject. Except for (i) such filings, authorizations,
            consents or approvals as the failure of which to obtain or make would not reasonably be
            expected to materially delay the Closing and (ii) those filings, authorizations, consents or
            approvals disclosed in Section 3.3(c) of the Disclosure Schedule, Buyer is not required to
            give any notice to, make any filing with, or obtain any authorization, consent, or approval of
            any Governmental Authority or any other Person in order for the Parties to consummate the
            transactions contemplated by this Agreement and in order that such transactions not
            constitute a breach or violation of, or result in a right of termination or acceleration or any
            encumbrance on Buyer’s assets pursuant to the provisions of, any agreement, arrangement
            or understanding or any license, franchise or permit.

                   (d)    Broker’s Fees. Buyer does not have any Liability or obligation to pay any
            fees or commissions to any broker, finder, or agent with respect to the transactions
            contemplated by this Agreement.

                                    4.      CLOSING CONDITIONS

        4.1    Conditions to Obligation of Buyer. The obligations of Buyer to consummate the
transactions contemplated hereby are subject to satisfaction at or prior to the Closing Date of the
following conditions:

                    (a)     The representations and warranties set forth in Sections 3.1 and 3.2 which
            are not qualified by materiality or Material Adverse Effect shall be true and correct in all
            material respects at and as of the Closing Date, and the representations and warranties set
            forth in Sections 3.1 and 3.2 which are qualified by materiality or Material Adverse
            Effect shall be true and correct in all respects at and as of the Closing Date;

                   (b)     Pharmalucence and Sellers shall have performed and complied in all
            respects with all of their respective covenants hereunder through the Closing Date;

                    (c)     Pharmalucence and each of the Sellers shall have delivered to Buyer a
            certificate signed by an officer of the Pharmalucence Companies or such Seller (as the
            case may be) to the effect that each of the conditions set forth in Sections 4.1(a) and (b)
            have been satisfied in all respects;

                    (d)     The waiting period applicable under the HSR Act and any agreement with
            any Governmental Authority not to consummate the transactions contemplated hereby
            will have expired or been terminated, and all required notices, reports, registrations and
            other filings with, and all consents, approvals and authorizations from, any Governmental
            Authority will have been made or obtained, as the case may be, except for any such
            notices, reports, registrations, filings, consents, approvals and authorizations the failure of
            which to make or obtain would not, individually or in the aggregate, prohibit, restrict or




{M0647321.4 }                                   - 48 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 77 of 123



            delay, in any material respect, the performance by Buyer of Buyer’s obligations
            hereunder.

                   (e)     There shall not have been, since the Latest Balance Sheet Date, any
            change in or effect on the Pharmalucence Companies’ assets, financial condition,
            operating results, customer or employee relations or financial statements theretofore
            supplied by the Pharmalucence Companies or Sellers to Buyer which is or may
            reasonably be expected to result, in a Material Adverse Effect;

                    (f)    Buyer shall have obtained, for each of the Facilities, a written report of a
            Phase I environmental site assessment which has been prepared for Buyer at Buyer’s sole
            expense in accordance with ASTM Standard E1527-13 and which indicates to Buyer’s
            satisfaction that no recognized environmental condition exists at either the Bedford
            Facility or the Billerica Facility, as appropriate, which merits further investigation,
            provided, however, that Buyer shall promptly provide to Seller a copy of the Phase I
            environmental assessments obtained by Buyer, and shall promptly notify Sellers if such
            any such assessment is unsatisfactory and merits further investigation;

                    (g)     Buyer shall have obtained from the Massachusetts Department of Public
            Health, Bureau of Environmental Health, Radiation Control Program assurance
            satisfactory to Buyer and in accordance with Massachusetts Department of Public Health
            Guidelines for Material Licensing Cases Involving Change of Ownership MA-98-02 that
            any transfer of control over Materials License 20-9732, as amended and issued to
            Pharmalucence, Inc., which is contemplated upon consummation of this Agreement may
            occur in accordance with all provisions of Massachusetts law governing such license and
            without application to the Massachusetts Department of Public Health for amendment to
            or replacement of such license;

                    (h)    Each of the deliveries contemplated by Section 2.6(b)(i) shall have been
            made;

                    (i)    No action, suit, notice of violation or noncompliance, or proceeding
            involving greater than $25,000 in the aggregate shall be pending or threatened before any
            Governmental Authority which would prevent or inhibit the consummation of the
            transactions contemplated hereby or seek to impose any Liability on any Party as a result
            of the consummation of the transactions contemplated hereby, and all necessary
            regulatory approvals shall have been obtained;

                   (j)    No FDA inspection with respect to the Bedford Facility shall be
            continuing, and with respect to any such FDA inspection that has concluded Sellers shall
            have received a notice that no further action on the part of the FDA will be forthcoming,
            and any right of the Buyer to terminate this Agreement pursuant to Section 5.12 shall
            have expired.

                   (k)  Each of the Individual Sellers shall have entered into an Employment
            Agreement with Buyer, in a form acceptable to the Sellers, to be effective as of the
            Closing.



{M0647321.4 }                                  - 49 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 78 of 123



                   (l)     Sellers shall have taken such actions as Buyer may require to confirm that
            Buyer and its affiliates (including Pharmalucence and the Individual Sellers) shall not be
            subject to or bound by any restrictions on competition set forth in that certain Asset
            Purchase Agreement dated August 11, 2008 between Pharmalucence and Biodex Medical
            Systems, Inc.

        4.2    Conditions to Obligations of Sellers. The obligations of Sellers to consummate
the transactions contemplated hereby are subject to satisfaction at or prior to the Closing Date of
the following conditions:

                    (a)     The representations and warranties set forth in Section 3.3 above which
            are not qualified by materiality shall be true and correct in all material respects at and as
            of the Closing Date, and the representations and warranties set forth in Section 3.3 which
            are qualified by materiality shall be true and correct in all respects at and as of the
            Closing Date;

                     (b)   Buyer shall have performed and complied in all material respects with all
            of its covenants hereunder through the Closing Date;

                    (c)     Buyer shall have delivered to the Seller Representative a certificate signed
            by an officer of Buyer to the effect that each of the conditions specified in Sections 4.2(a)
            and (b) are satisfied in all respects;

                    (d)     The waiting period under the HSR Act and any agreement with any
            Governmental Authority not to consummate the transactions contemplated hereby will
            have expired or been terminated, and all required notices, reports, registrations and other
            filings with, and all consents, approvals and authorizations from, any Governmental
            Authorities will have been made or obtained, as the case may be, except for any such
            notices, reports, registrations, filings, consents, approvals and authorizations the failure of
            which to make or obtain would not, individually or in the aggregate, prohibit, restrict or
            delay, in any material respect, the performance by Seller of Seller’s obligations
            hereunder.

                    (e)    The personal guaranties executed by Sellers with respect to the Bonds
            shall have been released by the Bondholder;

                   (f)  Each of the Individual Sellers shall have entered into an Employment
            Agreement with Buyer, in a form acceptable to the Sellers, to be effective as of the
            Closing;

                   (g)     Each of the deliveries contemplated by Section 2.6(b)(ii) shall have been
            made; and

                    (h)    No action, suit or proceeding involving greater than $25,000 shall be
            pending or threatened before any Governmental Authority which would prevent or inhibit
            the consummation of the transaction contemplated hereby or seek to impose any Liability
            on any Party as a result of the consummation of the transactions contemplated hereby,
            and all necessary regulatory approvals shall have been obtained.


{M0647321.4 }                                   - 50 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 79 of 123



        4.3    No Waiver. Notwithstanding anything to the contrary set forth herein, if any of
the conditions set forth in Section 4.1 have not been satisfied, Buyer shall have the right to
proceed with the transactions contemplated hereby without waiving any of its rights hereunder,
and if the conditions specified in Section 4.2 shall not have been satisfied, Sellers shall have the
right to proceed with the transactions contemplated hereby without waiving any of their rights
hereunder.

                                 5.     ADDITIONAL AGREEMENTS

        5.1     Operation of the Business Prior to Closing. Except as expressly set forth in this
Agreement, as expressly set forth on Schedule 5.1 or as otherwise consented to previously in
writing by Buyer, from the date hereof through the Closing, each of the Sellers and the Seller
Representative covenants and agrees (x) to maintain and preserve substantially intact each
Pharmalucence Company’s business organization and use its commercially reasonable efforts to
maintain and preserve each Pharmalucence Company’s advantageous business relationships and
to retain the services of its officers and employees and (y) to cause each of the Pharmalucence
Companies not to:

                    (a)      (i) increase in any manner any compensation of, or enter into any new
            bonus or incentive agreement or arrangement with, any of its employees, directors or
            consultants, (ii) enter into any employment, severance, consulting, or other compensation
            agreement with any employee, director or consultant, (iii) make any change in the key
            management structure, including the hiring of additional officers or the termination of
            existing officers or (iv) amend or enter into a new Plan;

                    (b)     conduct the Business other than in the Ordinary Course of Business,
            provided, however, that the Pharmalucence Companies shall be permitted to make annual
            tax distributions to each of the Sellers, conforming with past practice;

                  (c)     engage in any agreement by and between any of the Pharmalucence
            Companies (on the one hand) and the Sellers or any employee, officer, director or
            manager of any of the Pharmalucence Companies (on the other hand);

                   (d)    deposit or maintain any surplus funds in any accounts or investments
            which are inconsistent with existing, ordinary course cash management practices;

                    (e)    issue, deliver or sell, or authorize or propose the issuance, delivery or sale
            of (i) any Equity Securities, (ii) any securities convertible into Equity Securities, or (iii)
            any rights, warrants, calls, subscriptions or options to acquire Equity Securities;

                   (f)     amend any of its Organizational Documents;

                    (g)     (i) sell, lease, license, encumber or otherwise dispose of, or agree to sell,
            lease, license, encumber or otherwise dispose of, any of its assets other than in the
            Ordinary Course of Business or (ii) acquire by merger or consolidation with, or merge or
            consolidate with, or purchase substantially all of the assets of, any corporation,
            partnership, association, joint venture or other business organization or division thereof;



{M0647321.4 }                                   - 51 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 80 of 123



                    (h)     incur any indebtedness for borrowed money except in the Ordinary Course
            of Business, or guarantee any such indebtedness or issue or sell any debt securities or
            warrants or rights to acquire any debt securities of such party or guarantee any debt
            securities of others;

                   (i)     enter into, modify or terminate any Contract of a type required to be listed
            on Section 3.2(l) of the Disclosure Schedule;

                    (j)     (i) commence or settle any litigation, arbitration or proceeding except for
            any matter involving less than $25,000 in the aggregate, (ii) implement or adopt any
            change in its accounting principles (iii) make or change any election, adopt or change
            any accounting method, file or amend any Tax Return, enter into any closing agreement,
            settle any Tax claim or assessment, consent to any extension or waiver of the limitation
            period applicable to any Tax claim or assessment, or take any other similar action relating
            to the filing of any Tax Return or the payment of any Tax, or (iv) change its method of
            accounting for income Tax purposes;

                    (k)    modify its existing cash management, credit collection and payment
            policies, procedures and practices (including, without limitation, any acceleration in the
            collection of accounts receivable, delay in the payment of accounts payable or change in
            the maintenance of working capital balances); or

                     (l)    enter into any Contract, or otherwise become obligated, to do any action
            (i) that would have required disclosure pursuant to Section 3.2(g) if it had occurred prior
            to the date of this Agreement or (ii) prohibited under this Section 5.1.

        5.2     General. Each of the parties hereto shall use commercially reasonable efforts to
take all action and to do all things necessary, proper, or advisable in order to consummate and
make effective the transactions contemplated by this Agreement including without limitation
satisfaction, but not waiver, of the closing conditions described in Section 4 above.

        5.3    Governmental Filings. As promptly as reasonably practicable following the date
of this Agreement, each of Buyer and the Sellers (as applicable) shall cooperate with one
another, and use all commercially reasonable efforts, (a) to procure all necessary and appropriate
consents and authorizations from Governmental Authorities, complete and file all necessary and
appropriate applications, notifications, filings and certifications, and satisfy all requirements
prescribed by law for, and all conditions set forth in this Agreement to, the consummation of the
transactions, and (b) to effect the transactions at the earliest practicable date consistent with the
terms hereof. Without limiting the generality of the foregoing, each such Party shall supply as
promptly as reasonably practicable any additional information and documentary material that
may be requested pursuant to the HSR Act, and shall use their respective commercially
reasonable efforts to obtain the approvals of the appropriate Governmental Authorities. Buyer
and Sellers will, and Sellers will cause Pharmalucence to cooperate in good faith and take all
actions necessary, appropriate or advisable to file expeditiously and diligently their respective
HSR Notifications with the Federal Trade Commission and the Department of Justice pursuant to
the HSR Act promptly, and shall request an early termination of the waiting period thereunder.
In addition, except as prohibited by Law, Buyer and Sellers will use commercially reasonable


{M0647321.4 }                                  - 52 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 81 of 123



efforts to (i) cooperate in all respects with each other in connection with any filing or submission
and in connection with any investigation or other inquiry regarding the transactions contemplated
hereby; (ii) subject to applicable legal limitations and the instructions of any Governmental
Authority, keep the other Party reasonably informed of any communication received by such
Party from, or given by such Party to, any Governmental Authority regarding any of the
transactions contemplated hereby; and (iii) subject to applicable legal limitations and the
instructions of any Governmental Authority, permit the other Party to review in advance any
communication (provided that the Parties may redact (x) references to the value of this
transaction or alternatives to this transaction; (y) as necessary to comply with contractual
arrangements or applicable Laws; and (z) as necessary to address reasonable privilege or
confidentiality concerns) to be given by it to, and consult with each other in advance of any
substantive meeting or discussion with, any Governmental Authority, and to the extent permitted
by the applicable Governmental Authority or other Person, give the other Party the opportunity
to attend and participate in such meetings and discussions. Nothing in this Section 5.3 or
otherwise in this Agreement shall require Buyer or any Buyer Affiliate to propose, negotiate,
effect or agree to, the sale, divestiture, license or other disposition of any assets or businesses of
Buyer or any Buyer Affiliate (including the Business) or otherwise take any action that limits the
freedom of action with respect to, or its ability to retain any of the businesses, product lines or
assets of Buyer or any Buyer Affiliate (including the Business). In the event that an applicable
Governmental Authority asserts an objection under Antitrust Law that impedes the ability of the
parties hereto to consummate the transaction contemplated hereby, Buyer, may, in its sole
discretion, consent, to sell, license, assign, transfer, divest, hold separate or otherwise dispose of
any of Buyer’s respective assets, properties or businesses or of the assets, properties or
businesses to be acquired pursuant to this Agreement. Notwithstanding anything herein to the
contrary, all HSR Fees payable, shall be paid by Buyer.

        5.4      No Solicitation. From and after the date of this Agreement until the earlier of the
termination of this Agreement or the Closing Date, each of the Sellers and the Seller
Representative will not, and will not permit the Pharmalucence Companies or its or their
directors, officers, members, managers, employees or representatives to, directly or indirectly, (i)
solicit, initiate, or encourage any Acquisition Proposals, (ii) engage in negotiations or
discussions concerning, or provide any information to any Person in connection with, any
Acquisition Proposal, or (iii) agree to or approve any Acquisition Proposal. As used herein, the
term “Acquisition Proposal” shall mean any proposal relating to a possible (A) merger,
consolidation or similar transaction involving any Pharmalucence Company, (B) sale, lease or
other disposition, directly or indirectly, by merger, consolidation, share exchange or otherwise,
of any assets of any Pharmalucence Company, (C) issuance, sale or other disposition of
(including by way of merger, consolidation, share exchange or any similar transaction) Equity
Securities of any Pharmalucence Company, (D) liquidation, dissolution, or other similar type of
transaction with respect to any Pharmalucence Company, or (E) transaction which is similar in
form, substance or purpose to any of the foregoing transactions; provided, however, that the term
“Acquisition Proposal” shall not include the transactions contemplated hereby. Each of the
Sellers, the Seller Representative and Pharmalucence will immediately (a) cease any and all
existing activities, discussions or negotiations with any parties conducted heretofore with respect
to any of the foregoing and (b) notify Buyer in writing in the event that any of the foregoing
receives any requests for information or proposals relating to any Acquisition Proposal
(including the terms of any such proposal and the identity of the maker thereof).


{M0647321.4 }                               - 53 -
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 82 of 123



            5.5     Updated Disclosures; Interim Financial Statements.

                    (a)    From and after the date of this Agreement until the earlier of the
            termination of this Agreement or the Closing Date, Pharmalucence shall disclose to
            Buyer in writing promptly upon discovery thereof (a) (in the form of updated Disclosure
            Schedules) any material variances from the representations and warranties contained in
            Sections 3.1 or 3.2 (the “Updated Disclosures”), (b) if the employment of any group of
            employees of any Pharmalucence Company is terminated for any reason, whether by
            such Pharmalucence Company or by such group of employees, (c) of any written notice
            or other communication from any third party relating to a default or event which, with
            notice or lapse of time or both, would become a default, received subsequent to the date
            of this Agreement, under any Contract to which any Pharmalucence Company is a party
            or is subject, or (d) of any written notice or other communication from any Person
            alleging that the consent of such Person is or may be required in connection with the
            transactions contemplated by this Agreement; provided, that, except as set forth in
            Section 5.12, such disclosure shall not limit or otherwise affect the remedies available
            hereunder to Buyer (including any rights to indemnification under Section 6.1(b)(i) for
            any breach of the representations and warranties contained in Sections 3.1 or 3.2 as of the
            date hereof), or the conditions to the obligation Buyer to consummate the transactions
            contemplated by this Agreement.

                   (b)     From the date hereof until the Closing Date, Pharmalucence shall
            promptly deliver to Buyer copies of the monthly consolidated financial statements of the
            Pharmalucence Companies (in conformance with the delivery and presentation
            requirements contained in Section 3.2(f)(i)) as they are finalized, but in no event later
            than tenth (10th) day following the last date of such month. Such financial statements
            shall be considered to be “Interim Financial Statements” for the purposes of the
            representations and warranties set forth in Section 3.2(f)(i) as and when so delivered.

        5.6     Reasonable Access. From the date of this Agreement until the Closing or the
earlier termination of this Agreement, Sellers shall afford Buyer, its officers, representatives,
accountants, advisors, financing sources, legal counsel and agents free and full access, during
normal business hours and upon prior notice, to the offices, plants, properties, customers and
vendors, appropriate employees, books and records and financial and related data and
calculations of the Pharmalucence Companies in order that Buyer may have full opportunity to
make such investigations of the Business, operations, assets, liabilities, properties and legal and
financial condition of the Pharmalucence Companies as Buyer deems reasonably necessary or
desirable, and the officers of Pharmalucence shall furnish Buyer with such additional financial
and operating data and other information relating to the business operations, assets, properties
and legal and financial condition of the Pharmalucence Companies as Buyer shall from time to
time reasonably request. Nothing contained in this Section 5.6 shall obligate Sellers or the
Pharmalucence Companies to (i) violate any applicable Law, (ii) breach any duty of
confidentiality owed to any person whether such duty arises contractually, statutorily or
otherwise or (iii) jeopardize the protection of any attorney-client or attorney work product
privilege or similar privilege.




{M0647321.4 }                                  - 54 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 83 of 123



       5.7     Post-Closing Covenants. The Parties agree as follows with respect to the period
following the Closing Date:

                   (a)    General. If at any time after the Closing Date any further action is
            necessary or desirable to carry out the purposes of this Agreement, each of the Parties
            will take such further action (including the execution and delivery of such further
            instruments and documents) as any other Party reasonably may request, at the sole cost
            and expense of the requesting Party (unless the requesting Party is entitled to
            indemnification with respect to such matter under Sections 5.9 or 6).

                   (b)   Non-Competition. In consideration of the transactions contemplated by
            this Agreement and in order to preserve and protect the goodwill and value of the
            Pharmalucence Companies and the Business conveyed hereunder, Sellers hereby agree as
            follows:

                            (i)     During the period beginning on the Closing and ending on the fifth
            (5th) anniversary of the Closing (the “Non-Competition Period”), each of the Sellers will
            not, and will not cause or permit any of such Seller’s agents or Affiliates (the “Restricted
            Parties”), either directly or indirectly, to participate in any Restricted Business. For
            purposes of this Agreement, (A) the term “Participate” means to have any direct or
            indirect interest, whether as an officer, director, manager, employee, partner, sole
            proprietor, agent, representative, independent contractor, consultant, franchisor,
            franchisee, creditor, owner or otherwise; provided, however, that the term “Participate”
            shall not include a cumulative ownership of less than two percent (2%) of a class of stock
            of a publicly-held corporation which is traded on a national securities exchange or in the
            over-the-counter market, so long as such Restricted Party does not have any active
            participation in the business or management of such entity; and (B) the term “Restricted
            Business” means any enterprise, business or venture anywhere within North America,
            and/or any other geographic areas in which any of the Pharmalucence Companies
            transacted business within the twenty-four (24) month period prior to Closing, which is
            engaged in or which proposes to engage in the manufacture and sale of
            radiopharmaceutical kits.

                            (ii)    During the Non-Competition Period the Restricted Parties will not
            (A) induce or attempt to induce any employee of Buyer or the Pharmalucence Companies
            or any of their respective Affiliates (the “Buyer Group”) to leave such entity’s employ
            or in any way interfere with the relationship between any member of the Buyer Group
            and any of their employees, or actually hire any of the Buyer Group’s employees, or (B)
            call on, solicit or service any supplier, licensee, licensor, franchisee, customer or other
            business relation of the Business (“Business Relation”) in any way that interferes with
            the relationship between any member of the Buyer Group and any such Business Relation
            related to the manufacture and sale of radiopharmaceutical kits.

                           (iii) Each Seller shall not make any statement, public or private, oral or
            written, to any Person that disparages Buyer, the Pharmalucence Companies, any of their
            Affiliates, or any of their respective managers, directors, officers, employees,
            equityholders, products or services.


{M0647321.4 }                                  - 55 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 84 of 123



                            (iv)    The Parties hereby agree and acknowledge that Buyer would suffer
            irreparable harm from a breach by the Restricted Parties of any of the covenants or
            agreements contained in this Section 5.7(b). In the event of an alleged or threatened
            breach by the Restricted Parties of any of the provisions of this Section 5.7(b), Buyer
            may, in addition to all other rights and remedies existing in its favor, apply to any court
            of competent jurisdiction for specific performance and/or injunctive or other relief in
            order to enforce or prevent any violations of the provisions hereof, in each case without
            the requirement of posting a bond or proving actual damages, and the Non-Competition
            Period described above will be tolled until such alleged breach or violation is resolved.
            Sellers agree that the restrictions in this Section 5.7(b) are reasonable protections under
            the circumstances of the sale of the Equity Securities to Buyer. If, at the time of
            enforcement of any of the provisions of this Section 5.7(b), a court holds that the
            restrictions stated herein are unreasonable under the circumstances then existing, Sellers
            agree that the maximum period, scope or geographical area reasonable under such
            circumstances will be substituted for the stated period, scope or area.

                    (c)     Confidentiality. Sellers will treat and hold as confidential all of the
            Confidential Information, refrain from using any of the Confidential Information (except,
            as applicable, as directed by Buyer) and shall deliver promptly to Buyer or destroy, at the
            request and option of Buyer, all tangible embodiments (and all copies) of the Confidential
            Information which are in Sellers’ possession. In the event that Sellers are requested or
            required (by oral question or written request for information or documents in any legal
            proceeding, interrogatory, subpoena, civil investigative demand, or similar process) to
            disclose any Confidential Information, Sellers will notify Buyer promptly of the request
            or requirement so that Buyer may seek an appropriate protective order or waive
            compliance with the provisions of this Section 5.7(c).

        5.8     Waiver and Release. Effective as of the Closing, each Seller, on behalf of itself
and its successors and assigns (collectively, the “Releasing Parties”), irrevocably and
unconditionally waives and releases any and all rights with respect to, and releases, forever
acquits and discharges each of the Pharmalucence Companies and their respective managers,
directors, officers, employees, agents and other representatives, and their respective heirs,
executors, administrators, successors and assigns (“Released Parties”) with respect to, each and
all claims, demands, charges, complaints, obligations, causes of action, suits, liabilities,
indebtedness, sums of money, covenants, agreements, instruments, contracts (written or oral,
express or implied), controversies, promises, fees, expenses (including attorneys’ fees, costs and
expenses), damages and judgments, at law or in equity, in contract or tort, in United States, state,
foreign or other judicial, administrative, arbitration or other proceedings, of any nature
whatsoever, known or unknown, suspected or unsuspected, previously, now or hereafter arising,
in each case which arise out of, are based upon or are connected with facts or events occurring or
in existence on or prior to the Closing Date (“Released Claims”). Each Seller further represents
and warrants that it has not assigned or otherwise transferred any right or interest in or to any of
the Released Claims. Each Seller further acknowledges that such Seller is aware that statutes
exist that render null and void releases and discharges of any claims, rights, demands, liabilities,
action and causes of action which are unknown to the releasing or discharging party at the time
of execution of the release and discharge. Each Seller hereby expressly waives, surrenders and
agrees to forego any protection to which such Seller would otherwise be entitled by virtue of the


{M0647321.4 }                                  - 56 -
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 85 of 123



existence of any such statute in any jurisdiction. This Section 5.8 shall not apply to claims
against Buyer for the breach of any representations, warranties or covenants set forth herein, to
the extent applicable.

            5.9     Tax Matters.

                    (a)    Tax Indemnification. From and after the Closing, the Buyer Indemnified
            Parties shall be indemnified and held harmless by Sellers, on a joint and several basis,
            from and against any liability for Taxes of the Pharmalucence Companies for all taxable
            periods ending on or before the Closing Date and the portion of any Straddle Period
            through the close of business on the Closing Date (a “Pre-Closing Tax Period”);
            provided, that Sellers will have no obligation to indemnify Buyer against any Losses
            consisting of, or relating to, Taxes resulting from (A) any transactions occurring on the
            Closing Date (including taxes attributable to the Section 338(h)(10) Elections), or (B) any
            breach of Sections 5.9(c)(ii), 5.9(i) or 5.9(j) of this Agreement; or (C) any claim(s) that
            the Bonds are not exempt from federal income taxation as a result of any action or
            omission occurring prior to Closing, whether or not any such claim is asserted prior to or
            after Closing.

                    (b)     Straddle Period. In the case of any taxable period that includes (but does
            not end on) the Closing Date (a “Straddle Period”), (i) the amount of any Taxes based
            upon or measured by income or receipts of the Pharmalucence Companies for the Pre-
            Closing Tax Period shall be determined based on an interim closing of the books as of the
            close of business on the Closing Date (and for such purpose, the taxable period of any
            partnership or other pass-through entity in which a Pharmalucence Company holds a
            beneficial interest shall be deemed to terminate at such time), and (ii) the amount of other
            Taxes of the Pharmalucence Companies for a Straddle Period which relate to the Pre-
            Closing Tax Period shall be deemed to be the amount of such Tax for the entire taxable
            period multiplied by a fraction the numerator of which is the number of days in the
            taxable period ending on the Closing Date and the denominator of which is the number of
            days in the Straddle Period.

                    (c)    Responsibility for Filing Tax Returns.

                           (i)    Buyer shall prepare and file or cause to be prepared and filed all
            Tax Returns for the Pharmalucence Companies (other than Income Tax Returns for
            taxable periods ending on or before the Closing Date) that are filed after the Closing
            Date. All such Tax Returns which are Straddle Period Income Tax Returns shall be
            prepared in accordance with applicable Law and in a manner consistent with the prior
            practice of the Pharmalucence Companies to the extent in compliance with applicable
            Law. If any Tax Return described in the first sentence above relates to Income Taxes for
            any Straddle Period, Buyer shall permit the Seller Representative to review and comment
            on each such Income Tax Return prior to filing such Income Tax Return and shall make
            such revisions to such Income Tax Returns as are reasonably requested by the Seller
            Representative. The portion of any Income Taxes shown on any Income Tax Return for
            any Straddle Period that is attributable to any Pre-Closing Tax Period (determined as
            provided in Section 5.9(b) and subject to Section 5.9(a)), shall be paid by Sellers.


{M0647321.4 }                                  - 57 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 86 of 123



                           (ii)    Sellers shall prepare and file or cause to be prepared and filed all
            Income Tax Returns for the Pharmalucence Companies for the Pre-Closing Tax Period.
            Sellers shall permit Buyer to review, comment on and approve each such Income Tax
            Return described in the preceding sentence prior to filing such Income Tax Return and
            shall consider such revisions to such Income Tax Returns as are reasonably requested by
            Buyer. All Income Taxes shown to be payable on any Income Tax Return filed pursuant
            to this Section 5.9(c)(ii) shall be paid by Sellers. With respect to any Tax Return for a
            Pre-Closing Tax Period that the Pharmalucence Companies are required to file after the
            Closing Date pursuant to this Section 5.9(c)(ii), Buyer shall duly complete and execute a
            power of attorney naming the Pharmalucence Companies or its designee Buyer’s
            authorized representative and authorizing the Pharmalucence Companies or its designee
            to take any actions the Pharmalucence Companies or its designee deems necessary or
            appropriate to file or cause to be filed such Tax Return. Buyer shall not file any Tax
            Return for a Pre-Closing Tax Period or amend any Tax Return for a Pre-Closing Tax
            Period without the prior written consent of the Seller Representative.

                            (iii) Except with respect to the Section 338(h)(10) Elections, Buyer,
            and Sellers agree to report all transactions not in the Ordinary Course of Business
            occurring on the Closing Date following the transfer of the Equity Securities on Buyer’s
            income Tax Returns to the extent permitted by Treasury Regulation Section 1.1502-
            76(b)(1)(ii)(B) (or any analogous or similar state, local, or non-U.S. Law). Buyer agrees
            to indemnify Sellers for any additional Tax owed by Seller (including Tax owed by
            Sellers due to this indemnification payment) resulting from any transaction engaged in by
            Buyer or Sellers not in the Ordinary Course of Business occurring on the Closing Date
            following the transfer of Equity Securities.

                     (d)    Cooperation and Records Retention. Sellers and Buyer shall (i) each
            provide the other, and Buyer shall cause the Pharmalucence Companies to provide
            Sellers, with such assistance as may be reasonably requested by any of them in
            connection with the preparation of any Tax Return, audit, or other examination by any
            Taxing Authority or judicial or administrative proceedings relating to liability for Taxes,
            (ii) each retain and provide the other, and Buyer shall cause the Pharmalucence
            Companies to retain and provide Sellers with, any records or other information that may
            be relevant to such Tax Return, audit or examination, proceeding, or determination, and
            (iii) each provide the other with any final determination of any such audit or examination,
            proceeding, or determination that affects any amount required to be shown on any Tax
            Return of the Pharmalucence Companies for any period. Without limiting the generality
            of the foregoing, Buyer shall retain, and shall cause the Pharmalucence Companies to
            retain, and Sellers shall retain, until the applicable statutes of limitations (including any
            extensions) have expired, copies of all Tax Returns, supporting work schedules, and other
            records or information that may be relevant to such returns for all Tax periods or portions
            thereof ending before or including the Closing Date and shall not destroy or otherwise
            dispose of any such records without first providing the other Party with a reasonable
            opportunity to review and copy the same. Each Party shall bear its own expenses in
            complying with the foregoing provisions.




{M0647321.4 }                                  - 58 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 87 of 123



                    (e)     Transfer Taxes. Sellers shall pay all transfer, sales, use, gains,
            documentary, stamp, registration and other similar Taxes, and all conveyance fees,
            recording charges and other fees and charges imposed as a result of the transactions
            contemplated by this Agreement (collectively, “Transfer Taxes”), and any penalties or
            interest with respect to Transfer Taxes.

                    (f)    Allocation. Buyer and Sellers agree that the a portion of the purchase price
            payable hereunder equal to the PIREV Purchase Price shall be allocated to PIREV and
            the remainder of the purchase price payable hereunder and all other capitalizable costs
            shall be allocated to Pharmalucence. Buyer and Sellers agree that the portion of the
            purchase price and all other capitalizable costs that are allocated to the acquisition of
            Pharmalucence will be allocated among the assets of Pharmalucence for all purposes
            (including Tax and financial accounting) in a manner consistent with Code §1060 and
            regulations thereunder and consistent the methodology set forth on Exhibit B as of the
            Closing (the “Allocation”). Consistent with Code §1060 and the regulations thereunder,
            Buyer shall prepare the Allocation and deliver the Allocation to the Seller Representative
            for its review, comment and approval following the Closing Date. If the Seller
            Representative notifies Buyer that the Seller Representative is disputing the Allocation
            within ten (10) days following the Seller Representative’s receipt of the Allocation, the
            Seller Representative and Buyer shall mutually negotiate the Allocation in good faith. If
            the Seller Representative fails to notify Buyer that the Seller Representative is disputing
            the Allocation within such ten (10) day period, Sellers shall be deemed to have accepted
            the Allocation. If the Seller Representative disputes the Allocation in a timely manner
            and the Seller Representative and Buyer cannot agree on the Allocation within thirty (30)
            days following the Buyer’s receipt of such notice of dispute, then the dispute shall be
            submitted for resolution to the Arbitrator. Buyer, the Pharmalucence Companies and the
            Seller Representative shall file all Tax Returns (including amended returns and claims for
            refund) and information reports in a manner consistent with such Allocation.

                    (g)    Tax Proceedings. With respect to the handling, disposition, and settlement
            of any governmental inquiry, examination, or proceeding involving Taxes that could
            result in an indemnification payment being made under this Section 5.9 in connection
            therewith, each such matter shall be subject to the control of Sellers; provided that (i)
            Sellers’ counsel is reasonably satisfactory to Buyer, (ii) Sellers shall thereafter consult
            with Buyer upon Buyer’s reasonable request for such consultation from time to time with
            respect to such inquiry, examination or proceeding (including any Tax audit), and (iii)
            Sellers shall not, without Buyer’s consent (which consent shall not be unreasonably
            withheld, conditioned or delayed), agree to any settlement with respect to any Tax if such
            settlement could adversely affect the Tax liability of Buyer, any of its Affiliates or the
            Pharmalucence Companies. Buyer shall notify Sellers in writing within ten (10) days
            after learning of any such inquiry, examination, or proceeding. Buyer shall cooperate
            with Sellers, as Sellers may reasonably request, in any such inquiry, examination or
            proceeding.

                   (h)    Withholding. Notwithstanding any other provision in this Agreement,
            Buyer shall have the right to deduct and withhold any required Taxes from any payments
            to be made hereunder. To the extent that amounts are so withheld and paid to the


{M0647321.4 }                                  - 59 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 88 of 123



            appropriate Taxing Authority, such withheld amounts shall be treated for all purposes of
            this Agreement as having been delivered and paid to the applicable recipient of payment
            in respect of which such deduction and withholding was made.

                   (i)     Adjustments to Purchase Price. The Parties agree to treat any amounts
            payable after the Closing Date by Sellers to Buyer (or by Buyer to Sellers) pursuant to
            this Agreement as an adjustment to the purchase price payable hereunder, unless
            otherwise required by Law or the good faith resolution of an audit.

                   (j)     §338(h)(10) Election.

                               (i)    At Buyer's option, Sellers and Buyer will join in making
an election under Section 338(h)(10) of the Code (and any corresponding elections under state or
local Tax Law) (collectively, the “Section 338(h)(10) Elections”) with respect to the purchase
and sale of the Equity Securities of Pharmalucence.

                                  (ii)   Within the earlier of (A) thirty (30) calendar days after the
            Closing Date and (B) the final resolution of Net Working Capital pursuant to Section 2.3,
            Buyer will prepare an IRS Form 8023 and any similar forms necessary to effectuate the
            Section 338(h)(10) Elections under applicable state and local Tax Laws (collectively, the
            “Section 338(h)(10) Election Forms”). Sellers will cooperate with Buyer in the
            preparation of the Section 338(h)(10) Election Forms and will timely deliver to Buyer
            duly completed, executed copies thereof. Buyer and Seller will cooperate with each other
            and take all actions necessary and appropriate (including filing such additional forms,
            Tax Returns, elections, schedules, and other documents as may be required) to effect and
            preserve the Section 338(h)(10) Elections in accordance with the provisions of Treasury
            Regulations Section 1.338(h)(10)-1 and comparable provisions of applicable state and
            local Tax Laws.

                                   (iii) Not less than four (4) Business Days prior to Closing,
            Sellers shall provide Buyer (X) a preliminary determination of the Aggregate Deemed
            Sales Price (as defined in the applicable Treasury Regulations promulgated under Section
            338) with respect to the purchase and sale of the Equity Securities of Pharmalucence (the
            (“Preliminary ADSP”)) and (Y) a preliminary proposed allocation of the ADSP among
            the assets of the Pharmalucence in a manner consistent with Sections 338 and 1060 of the
            Code and the Treasury Regulations promulgated thereunder (the “Preliminary Proposed
            Allocations”). Within the later of (A) one hundred twenty (120) calendar days after the
            Closing Date and (B) the final resolution of Actual Net Working Capital pursuant to
            Section 2.3, Buyer will prepare (X) its determination of the Aggregate Deemed Sales
            Price (as defined in the applicable Treasury Regulations promulgated under Section 338)
            with respect to the purchase and sale of the Equity Securities of Pharmalucence (the
            (“ADSP”)) and (Y) its proposed allocation of the ADSP among the assets of the
            Pharmalucence in a manner consistent with Sections 338 and 1060 of the Code and the
            Treasury Regulations promulgated thereunder (the “Proposed Allocations”) and will
            deliver the Proposed Allocations and the calculation of net working capital Buyer
            prepared pursuant to Section 5.9(f) to Seller. Buyer and Sellers will consult in good faith
            with regard to the determination of the ADSPs and the Proposed Allocations and any


{M0647321.4 }                                  - 60 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 89 of 123



            differences between the Preliminary ADSPs and the Preliminary Proposed Allocations
            and Buyer will incorporate any comments as reasonably requested by Sellers (as finally
            determined, the “Final Allocations”). As soon as practicable after the determination of
            the Final Allocations, Buyer will prepare consistently therewith IRS Form 8883s and any
            similar forms required by applicable state and local Tax Laws (collectively, the “Section
            338(h)(10) Allocation Forms”), and promptly deliver copies of the Section 338(h)(10)
            Allocation Forms to Sellers.

                                   (iv)   Buyer and Sellers will file all Tax Returns (including the
            Section 338(h)(10) Election Forms and the Section 338(h)(10) Allocation Forms)
            consistent with the Final Allocations and will not voluntarily take any action inconsistent
            therewith or with respect to the Section 338(h)(10) Elections upon any audit or
            examination of any Tax Return or in any other filing or proceeding relating to Taxes
            unless required pursuant to a determination as defined in Section 1313(a) of the Code or
            any similar provision of any applicable state or local Tax Law.

                                (v)    Each of Buyer and Sellers will bear its respective costs and
            expenses of preparing and reviewing the Section 338(h)(10) Election Forms, the
            Proposed Allocations, the Final Allocations, and the Section 338(h)(10) Allocation
            Forms.

                               (vi)   Within thirty days after the determination of the Final
Allocations under Section 5.9(j)(iii) hereof, Seller Representative will prepare and submit to
Buyer an estimated calculation of the Tax Gross-Up Amount for Buyer’s review and approval.
The “Tax Gross-Up Amount” shall equal to the lesser of (A) FOUR MILLION FOUR
HUNDRED THOUSAND DOLLARS ($4,400,000), or (B) the amount by which (x) the
aggregate amount of U.S. federal, state, local and any other Taxes incurred by Sellers with
respect to the disposition of the Equity Securities of Pharmalucence pursuant to this Agreement
in the manner specified by the Section 338(h)(10) Election, including any Tax imposed on
Sellers on amounts paid by Buyer pursuant to this Section 5.9(j)(vi) exceeds (y) the aggregate
amount of U.S. federal, state, local and any other Taxes that would have been incurred by Seller
with respect to the disposition of the Equity Securities of Pharmalucence pursuant to the
Agreement, assuming that no Section 338(h)(10) Election was made. To the extent Taxes
imposed under Section 1374 of the Code are allotted to Buyer or Company, rather than to
Sellers, the amount set forth in clause (A) of the preceding sentence shall be subject to an a
dollar-for-dollar adjustment downward in the amount of such imposed Tax liability. Buyer shall
have thirty (30) calendar days to review the calculation of the Estimated Tax Gross-Up Amount.
If Buyer determines that the calculation of the Estimated Tax Gross-Up Amount has not been
determined in accordance with this Section 5.9(j), or if a disagreement between Seller
Representative and Buyer remains unresolved with respect to the calculation of the Estimated
Tax Gross-Up Amount, then in either case, Buyer shall inform Seller Representative on or before
the last day of such thirty (30) day period by delivering a written notice to Seller Representative
(“Gross-Up Amount Notice of Tax Objection”) setting forth a specific and detailed description
of the basis of Buyer’s objection and proposed good faith adjustments to the calculation of the
Estimated Tax Gross-Up Amount. After receipt of the Gross-Up Amount Notice of Tax
Objection, Seller Representative shall then have thirty (30) days to review and respond to the
Gross-Up Amount Notice of Tax Objection. Seller Representative and its representatives shall


{M0647321.4 }                                  - 61 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 90 of 123



have access to all relevant information used in connection with the preparation of the Gross-Up
Amount Notice of Tax Objection. Buyer and Seller Representative shall seek in good faith to
mutually resolve any differences which they may have with respect to any matter specified in the
Gross-Up Amount Notice of Tax Objection. If Buyer does not properly and timely deliver a
Gross-Up Amount Notice of Tax Objection, Buyer shall conclusively be deemed to have
accepted the calculation of the Estimated Tax Gross-Up Amount. If any disagreement between
Buyer and Seller Representative with respect to the calculation of the Estimated Tax Gross-Up
Amount remains unresolved as of thirty (30) days following Buyer’s delivery of the Gross-Up
Amount Notice of Tax Objection, then Buyer and Seller Representative shall refer the matter to
an Arbitrator for resolution in accordance with the procedure described in Section 2.3(a) hereof
and, upon the final determination of the Estimated Tax Gross-Up Amount (by failure of Buyer to
properly and timely deliver a Gross-Up Amount Notice of Tax Objection, written agreement of
Buyer and Seller Representative and/or by determination of the Arbitrator), Buyer shall pay the
Estimated Tax Gross-Up Amount to Sellers.

                               (vii) Within sixty (60) days after the filing of all Tax Returns of
Sellers for the year in which the Closing occurs, Seller Representative shall prepare and deliver
to Buyer a written calculation (the “True-Up Calculation”) of the Tax Gross-Up Amount (the
“Actual Tax Gross-Up Amount”) and any excess of the Actual Tax Gross-Up Amount over the
Estimated Tax Goss-Up Amount (“Tax Gross-Up Excess”) or any deficit in the amount of the
Actual Tax Gross-Up Amount compared to the Estimated Tax Goss-Up Amount (“Tax Gross-
Up Deficit”). Buyer shall have access to all relevant information of Sellers used in connection
with the determination of the Actual Tax Gross-Up Amount. Buyer shall, within thirty (30) days
after delivery by Seller Representative of the True‑Up Calculation, complete its review of the
True‑Up Calculation. If Buyer determines that the True-Up Calculation has not been determined
in accordance with this Section 5.9(j), or if a disagreement between Seller Representative and
Buyer remains unresolved with respect to the True-Up Calculation, then in either case, Buyer
shall inform Seller Representative on or before the last day of such thirty (30) day period by
delivering a written notice to Seller Representative (“True-Up Notice of Tax Objection”)
setting forth a specific and detailed description of the basis of Buyer’s objection and proposed
good faith adjustments to the True-Up Calculation. After receipt of the True-Up Notice of Tax
Objection, Seller Representative shall then have thirty (30) days to review and respond to the
True-Up Notice of Tax Objection. Seller Representative and its representatives shall have access
to all relevant information used in connection with the preparation of the True-Up Notice of Tax
Objection. Buyer and Seller Representative shall seek in good faith to mutually resolve any
differences which they may have with respect to any matter specified in the True-Up Notice of
Tax Objection. If Buyer does not properly and timely deliver a True-Up Notice of Tax
Objection, Buyer shall conclusively be deemed to have accepted the True-Up Calculation. If any
disagreement between Buyer and Seller Representative with respect to the determination of the
Actual Tax Gross-Up Amount remains unresolved as of thirty (30) days following Buyer’s
delivery of the True-Up Notice of Tax Objection, then Buyer and Seller Representative shall
refer the matter to an Arbitrator to be resolved in accordance with the procedure described in
Section 2.3(a) hereof and, upon the final determination of the Actual Tax Gross-Up Amount (by
failure of Buyer to properly and timely deliver a True-Up Notice of Tax Objection, written
agreement of Buyer and Seller Representative and/or by determination of the Determining




{M0647321.4 }                             - 62 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 91 of 123



Party); Sellers shall pay to Buyer the amount of any Tax Gross-Up Excess or Buyer shall pay to
Sellers the amount of any Tax Gross-Up Deficit.

                              (viii) Notwithstanding anything to the contrary contained herein,
it is agreed and understood by the Parties that any liability for U.S. federal, state, local and any
other Taxes of the Company resulting from making the Section 338(h)(10) Election (including,
but not limited to, taxes imposed under Section 1374 of the Code and the Massachusetts entity
tax on S-Corporations) will remain a liability of the Company and Sellers will not indemnify
Buyer hereunder with respect to such Tax liability of the Company.

                   (k)     Deduction for Unit Equivalent Plan Benefits. It is agreed and understood
            by the Parties that any deduction for purposes of U.S. federal, state, local and any other
            Taxes for the payment of the Unit Equivalent Plan Benefits will be claimed by the
            Company on its final S corporation tax return.

                    (l)     S Corporation Status. Sellers shall not revoke Pharmalucence’s election to
            be taxed as an S corporation within the meaning of Code §§1361 and 1362. Sellers shall
            not take or allow any action that would result in the termination of Pharmalucence's
            status as a validly electing S corporation within the meaning of Code §§1361 and 1362.

                    (m)     Limited Liability Company. Sellers shall not revoke PIREV’s election to
            be taxed as partnership within the meaning of Code §§ 761 and 7701. Sellers shall not
            take or allow any action that would result in the termination of PIREV’'s status as a
            validly electing partnership within the meaning of Code §§ 761 and 7701.

        5.10 Bond Transfer. Prior to the Closing, Sellers shall use commercially reasonable
efforts to assist Buyer to enter into agreements or other instruments with TD Bank, National
Association (“Bondholder”) and the Agency which allow the Bonds to remain outstanding in
accordance with their original terms or terms otherwise acceptable to Buyer in its sole discretion.

      5.11 Confidentiality Agreements. Prior to the Closing, Sellers shall deliver to the
Buyer copies of all Contracts regarding confidentiality or non-disclosure to which any of the
Pharmalucence Companies is a party.

        5.12 Inspections. Sellers agree to (i) promptly notify Buyer in the event Sellers or any
Pharmalucence Company receives notice that the FDA intends to initiate any inspection of the
Bedford Facility prior to Closing and (ii) to the extent permitted by the FDA, (i) give Buyer and
its representatives access to the Bedford Facility during such inspection and (ii) permit Buyer to
participate in the Pharmalucence Companies’ handing of such audit. In the event the FDA issues
a 483 which is deemed OAI (Official Action Initiated) or which is deemed VAI (Voluntary
Action Initiated) and which is material to the business of the Pharmalucence Companies, Buyer
shall have the right to terminate this Agreement by providing written notice to the Sellers,
provided that Buyer’s right to terminate shall expire five (5) days following the delivery by the
Sellers to Buyer of the response letter of the Pharmalucence Companies to the FDA regarding
the proposed corrective action. In the event that Buyer elects not to terminate this Agreement,
pursuant to this Section 5.12, then Buyer shall be deemed to have waived any and all breaches of
representations and warranties in Section 3.2 which are revealed by or related to such inspections



{M0647321.4 }                                 - 63 -
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 92 of 123



or which arise as a direct consequence thereof, and Buyer shall not have any right to
indemnification or any other remedy therefor.

                                       6.     INDEMNIFICATION

            6.1     Indemnification.

                    (a)    Survival Periods Generally.

                            (i)     All of the representations and warranties of Sellers under Sections
            3.1 (Representations and Warranties of Sellers), 3.2(a) (Organization, Qualification and
            Authority), 3.2(b) (Authorization of Transaction) and 3.2(d) (Capitalization), and all
            representations and warranties of Buyer under Sections 3.3(a) (Organization and Authority)
            and 3.3(b) (Authorization of Transaction), shall survive the Closing indefinitely and shall
            continue in full force and effect thereafter.

                            (ii)    All of the representations and warranties of Sellers under Sections
            3.2(c) (Noncontravention), 3.2(i) (Tax Matters), 3.2(j)(iii) (Title to Assets), 3.2(q)
            (Employee Benefit Plans), 3.2(t) (Compliance with Laws), 3.2(x), (Broker’s Fees) and
            3.2(z) (Environmental), and all representations and warranties of Buyer under Sections
            3.3(c) (Noncontravention) and 3.3(d) (Broker’s Fees), shall survive the Closing, and shall
            continue in full force and effect until the expiration of the applicable statute of limitations
            relating thereto (including any extensions thereof), after which period such representations
            and warranties shall terminate and have no further force or effect.

                            (iii)   All other representations and warranties of Sellers under Section
            3.2 of this Agreement shall survive the Closing, and shall continue in full force and effect
            for a period of twenty-four (24) months thereafter, after which period such representations
            and warranties shall terminate and have no further force or effect.

                           (iv)    All covenants of the Parties under Sections 2.3, 5.7, 5.8, and 5.9 shall
            survive the Closing and shall continue in full force and effect in accordance with their terms.

                          (v)    Each of the periods referred to in this Section 6.1(a) is referred to
            as a “Survival Period.”

                           (vi)    Notwithstanding anything in this Section 6.1(a) to the contrary, in
            the event that any breach of any representation or warranty by any of the Sellers
            constitutes an intentional misstatement or omission made with the Knowledge of the
            Sellers (“Fraud”) or willful misconduct, such representation or warranty shall survive the
            consummation of the transactions contemplated in this Agreement and continue in full
            force and effect without any time limitation with respect to such breach.

                    (b)    Indemnification by Sellers.

                           (i)    Each Seller shall indemnify, protect, defend and hold and save
            Buyer and its Affiliates and each of their respective equityholders, managers, directors,
            officers, employees and agents (collectively, the “Buyer Parties”) harmless from and


{M0647321.4 }                                   - 64 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 93 of 123



            against the entirety of any Losses any of the Buyer Parties may suffer, sustain or become
            subject to, through and after the date of the claim for indemnification resulting from,
            arising from or out of directly or indirectly, relating to, in the nature of, or caused by any
            breach or inaccuracy of any representation or warranty of such Seller in Section 3.1 of
            this Agreement, or any breach or non-fulfillment of any covenant or agreement of such
            Seller set forth in this Agreement; provided that, with respect to any breach or inaccuracy
            of a representation or warrant by either the Connolly Trust on one hand, or the Waters
            Trust, on the other hand, Mr. Connolly will be jointly and severally liable with the
            Connolly Trust for any such breach or inaccuracy of the Connolly Trust and Mr. Waters
            will be jointly and severally liable with the Waters Trust for any such breach or
            inaccuracy of the Waters Trust.

                            (ii)   Sellers shall release, indemnify, protect, defend and hold and save
            the Buyer Parties harmless, from and against the entirety of any Losses any of the Buyer
            Parties may suffer, sustain or become subject to, through and after the date of the claim
            for indemnification, including without limitation any Losses any of the Buyer Parties
            may suffer after the end of the Survival Period (if applicable) if notice of a claim is
            delivered in compliance with Section 8.8 before the end of the Survival Period, resulting
            from, arising from or out of, relating to, in the nature of, or caused by: (A) any breach or
            inaccuracy of any representation or warranty relating to the Pharmalucence Companies in
            Section 3.2 of this Agreement or in the Disclosure Schedule relating thereto delivered by
            them in connection herewith; (B) any nonfulfillment or breach of any covenant or
            agreement which is the obligation of the collective Sellers; (C) any Indebtedness of the
            Pharmalucence Companies or any Transaction Expenses that are not taken into account in
            the calculation of the True-Up Payments; or (D) any Liability for Taxes pursuant to
            Section 5.9(a) of this Agreement.

                    (c)    Indemnification by Buyer. Buyer shall indemnify, defend and hold
            harmless Sellers from and against the entirety of any Losses any of the Sellers shall
            suffer, sustain or become subject to, through and after the date of the claim for
            indemnification, resulting from (i) any breach or inaccuracy of any representation or
            warranty of Buyer in Section 3.3 of this Agreement, or (ii) any nonfulfillment or breach
            of any covenant or agreement on the part of Buyer set forth in this Agreement.

                    (d)     Indemnifiable Losses. All Losses for which the Buyer Parties are entitled
            to seek indemnification under this Agreement are referred to herein as “Buyer
            Indemnifiable Losses.” All Losses for which Sellers are entitled to seek indemnification
            under this Agreement are referred to herein as “Seller Indemnifiable Losses.” The
            indemnification obligations of Sellers with respect to Buyer Indemnifiable Losses shall
            be joint and several. All Buyer Indemnifiable Losses shall be satisfied first from the
            Escrow Funds, then may be set off against any Earn-Out Payments (subject to the Cap) at
            the discretion of Buyer.

                    (e)    Threshold for Claims. No claim for Losses shall be made by the Buyer
            Parties under Section 6.1(b)(ii)(A) unless the aggregate of Losses exceeds $500,000 for
            which claims are made hereunder by the Buyer Parties, in which case the Buyer Parties
            shall be entitled to seek compensation only for Losses in excess of $500,000 (the


{M0647321.4 }                                   - 65 -
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 94 of 123



            “Limitation”); provided, however, that the Limitation shall not apply with respect to any
            Losses arising directly from or related to any breach or inaccuracy of the Fundamental
            Representations. Notwithstanding the provisions of this Section 6.1(e), the Limitation
            shall not apply to any Losses based upon, resulting from or arising out of any claims for
            indemnification involving Fraud and/or willful misconduct.

                    (f)    Cap on Indemnification. The aggregate amount to be paid by the Sellers
            for claims for Losses made under Section 6.1(b)(ii)(A) shall not exceed (i) 60% of the
            Cap for any Losses which are not based upon, resulting from, or arising out of a breach of
            the Fundamental Representations, and (iii) 100% of the Cap with respect to all Losses.
            Notwithstanding the provisions of this Section 6.1(f), the Cap shall not apply to any
            Losses based upon, resulting from or arising out of any claims for indemnification
            involving Fraud and/or willful misconduct.

                    (g)     Exclusive Remedy. The indemnification provisions of this Section 6.1
            and Section 5.9 shall be the exclusive remedies and recourse with respect to this
            Agreement and the transactions contemplated hereby (including without limitation for
            breaches of representations, warranties and covenants). Buyer and the Sellers hereby
            waive any and all other rights and remedies they may have, whether statutory, equitable
            or at common law; provided, however, that Buyer shall be entitled to seek injunctive
            relief or other equitable relief in addition to any and all remedies available at law or in
            equity in connection with potential or actual breaches of Sections 5.7(b) and (c).

                   (h)     No Additional Representation and Warranties.              Except for the
            representations and warranties set forth in Section 3 of this Agreement, there are no other
            express or implied representations and warranties from Sellers or Buyer.

            6.2     Matters Involving Third Parties.

                    (a)    If any third party shall notify any Party (the “Indemnified Party”) with
            respect to any matter which may give rise to a third party claim (a “Third Party Claim”)
            by such Indemnified Party for indemnification against any other Party (the
            “Indemnifying Party”) under this Agreement, then the Indemnified Party shall promptly
            notify each Indemnifying Party thereof; provided, however, that the failure to so notify
            the Indemnifying Party promptly shall not relieve the Indemnifying Party of its
            obligations hereunder except to the extent such failure shall have materially prejudiced
            the Indemnifying Party.

                    (b)     Any Indemnifying Party will have the right to defend the Indemnified
            Party against the Third Party Claim with counsel of the Indemnifying Party’s choice,
            reasonably satisfactory to the Indemnified Party, so long as (i) the Indemnifying Party
            notifies the Indemnified Party, within ten (10) Business Days after the Indemnified Party
            has given notice of the Third Party Claim to the Indemnifying Party (or by such earlier
            date as may be necessary under applicable procedural rules in order to file a timely
            appearance and response) that the Indemnifying Party is assuming the defense of such
            Third Party Claim, provided, that if the Indemnifying Party assumes control of such
            defense it must first agree and acknowledge in such notice that the Indemnifying Party is


{M0647321.4 }                                  - 66 -
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 95 of 123



            fully responsible (with no reservation of any rights other than the right to be subrogated
            to the rights of the Indemnified Party) for all Losses relating to such Third Party Claim,
            (ii) the Indemnifying Party provides the Indemnified Party with evidence reasonably
            acceptable to the Indemnified Party that the Indemnifying Party has and will at all times
            continue to have the financial resources to defend against the Third Party Claim
            (including any increased losses caused by such defense) and fulfill its indemnification
            obligations hereunder with respect thereto and provides security therefor, (iii) the
            Indemnifying Party conducts the defense of the Third Party Claim actively and diligently
            and at its own costs and expense, and (iv) the Third Party Claim (A) does not involve
            injunctive relief, specific performance or other similar equitable relief, any claim in
            respect of Taxes, any Governmental Authority, any criminal allegations, or any potential
            damage to the goodwill, reputation or overriding commercial interests of the Buyer, the
            Pharmalucence Companies or the Business (including customer and supplier relations);
            (B) is not one in which the Indemnifying Party is also a party and joint representation
            would be inappropriate or there may be legal defenses available to the Indemnified Party
            which are different from or additional to those available to the Indemnifying Party; (C)
            does not involve a claim which, upon petition by the Indemnified Party, the appropriate
            court rules that the Indemnifying Party failed or is failing to vigorously prosecute or
            defend; or (D) does not involve any Release or threat of Release of any Hazardous
            Materials at, on, under or from the Leased Real Property, the Owned Real Property, the
            Bedford Facility, or the Billerica Facility which, in order to be investigated or remediated
            as required by applicable Environmental Law, may interfere with the conduct of Business
            by the Buyer at such location.

                    (c)     So long as the conditions set forth in Section 6.3(b) are and remain
            satisfied, then (i) the Indemnifying Party may conduct the defense of the Third Party
            Claim in accordance with Section 6.3(b), (ii) the Indemnified Party may retain separate
            co-counsel at its sole cost and expense (except that the Indemnifying Party will be
            responsible for the fees and expenses of the separate co-counsel to the extent the
            Indemnified Party reasonably concludes that the counsel the Indemnifying Party has
            selected has an actual or potential conflict of interest), (iii) the Indemnified Party will not
            consent to the entry of any judgment or enter into any settlement with respect to the Third
            Party Claim without the prior written consent of the Indemnifying Party (not to be
            unreasonably withheld, conditioned or delayed), (iv) the Indemnifying Party will not
            consent to the entry of any judgment with respect to the matter, or enter into any
            settlement which either imposes an injunction or other equitable relief upon the
            Indemnified Party or does not include a provision whereby the plaintiff or claimant in the
            matter releases the Indemnified Party from all Liability with respect thereto, and (v) the
            Indemnified Party shall, at the Indemnifying Party’s request and at the Indemnifying
            Party’s expense, reasonably cooperate in the defense of the matter. In the event that the
            conditions in Section 6.3(b) are not satisfied or become unsatisfied in the case of any
            Third Party Claim, then the Indemnified Party may assume control of the defense of such
            claim to the entire exclusion (including with respect to settlement or entry of judgment)
            and at the entire expense of the Indemnifying Party.

            6.3     Calculation of Indemnification Payments.



{M0647321.4 }                                   - 67 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 96 of 123



                    (a)     The amount of any Losses payable under this Section 6 by the
            Indemnifying Party shall be net of any amounts actually recovered and received by the
            Indemnified Party or its Affiliates under applicable insurance policies or from any third
            party in respect of such Loss, in each case net of costs and expenses incurred by such
            Indemnified Party or its Affiliates in procuring such recovery and any retro-premium
            obligations, increases in premiums or premium adjustments, deductibles incurred or other
            obligations associated therewith. If the Indemnified Party or its Affiliates actually
            receives any amounts under applicable insurance policies or from any third party with
            respect to such Loss, subsequent to an indemnification payment by the Indemnifying
            Party, then such Indemnified Party shall promptly reimburse the Indemnifying Party for
            any indemnification payment actually made to such Indemnified Party by such
            Indemnifying Party in connection with providing such indemnification payment up to the
            amount actually received by the Indemnified Party or its Affiliates, in each case, net of
            costs and expenses incurred by such Indemnified Party or its Affiliates in procuring such
            recovery and any retro-premium obligations associated therewith.

                     (b)    Subject to the other provisions regarding indemnification contained
            herein, if Sellers are obligated to reimburse or compensate the Buyer Parties for any
            liability for Taxes pursuant to the terms of Section 5.9 or for any Buyer Indemnifiable
            Losses pursuant to the terms of this Section 6, then Sellers shall pay such amount to
            Buyer within ten (10) Business Days following the date upon which the amount of such
            Tax Liability or Buyer Indemnifiable Loss is finally determined or agreed upon by the
            Seller Representative and the Buyer.

        6.4     No Contribution or Circular Recovery. Sellers shall not have any right of
contribution or cost recovery, and no cause of action under any Environmental Laws, against
Buyer, the Pharmalucence Companies or any other Buyer Party with respect to any Buyer
Indemnifiable Losses. Sellers hereby agree that they shall not make any claim for indemnification
against Buyer or any other Buyer Party by reason of the fact that Sellers or any of their agents or
other representatives was a controlling person, equityholder director, officer, manager, employee,
agent or other representative of the Pharmalucence Companies or was serving as such for another
Person at the request of the Pharmalucence Companies (whether such claim is for losses of any kind
or otherwise and whether such claim is pursuant to any Law, Organizational Document, contractual
obligation or otherwise) with respect to any claim brought by Buyer against such Person (whether
such claim is pursuant to this Agreement, applicable Law, or otherwise).

        6.5     Certain Determinations. Notwithstanding anything to the contrary contained in
this Agreement, for purposes of determining the amount of any Losses that are the subject matter
of a claim for indemnification hereunder, each representation, warranty and covenant in this
Agreement and each certificate or document delivered pursuant hereto shall be read without
regard and without giving effect to the term(s) “material” or “Material Adverse Effect” or similar
qualifiers as if such words and surrounding related words (e.g. “reasonably be expected to,”
“could have” and similar restrictions and qualifiers) were deleted from such representation,
warranty or covenant. The right to indemnification, payment of Losses of an Indemnified Party
or for other remedies based on any representation, warranty or covenant contained in or made
pursuant to this Agreement shall not be affected by any investigation conducted with respect to,



{M0647321.4 }                                 - 68 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 97 of 123



or any knowledge acquired (or capable or being acquired) at any time, with respect to the
accuracy or inaccuracy of or compliance with, any such representation, warranty or covenant.

                                         7.      TERMINATION

      7.1     Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:

                   (a)     by mutual written consent duly executed by each of the Sellers and Buyer;

                    (b)   by Buyer (on the one hand) or Sellers (on the other hand), upon notice to
            the other party, if the transactions contemplated by this Agreement have not been
            consummated on or prior to November 30, 2014 or such later date, if any, as Buyer and
            Sellers, may agree upon in writing (the “Outside Date”); provided, however, that no
            Person shall be entitled to terminate this Agreement pursuant to this Section 7.1(b) if
            such Person’s knowing or willful breach of this Agreement has prevented the
            consummation of the transactions contemplated hereby;

                    (c)     by Sellers if (i) Buyer has breached or failed to perform any of its
            covenants or other agreements contained in this Agreement to be complied with by it
            such that the closing condition set forth in Section 4.2(b) would not be satisfied or (ii)
            there exists a breach of any representation or warranty of Buyer contained in this
            Agreement such that the closing condition set forth in Section 4.2(a) would not be
            satisfied, and in the case of both (i) and (ii) above, such failure to perform or breach is not
            cured within thirty (30) days after receipt of written notice thereof from Sellers or is
            incapable of being cured by Buyer by the Outside Date; or

                    (d)     by Buyer, if (i) Sellers have breached or failed to perform any of their
            covenants or other agreements contained in this Agreement to be complied with by it
            such that the closing condition set forth in Section 4.1(b) would not be satisfied or (ii)
            there exists a breach of any representation or warranty of Sellers contained in this
            Agreement such that the closing condition set forth in Section 4.1(a) would not be
            satisfied, and in the case of both (i) and (ii) above, such failure to perform or breach is not
            cured within thirty (30) days after receipt of written notice thereof from Buyer or is
            incapable of being cured by Sellers by the Outside Date; or

                   (e)     by Buyer in accordance with Section 5.12.

         7.2     Effect of Termination. In the event of termination of this Agreement pursuant to
Section 7.1, this Agreement will become void and have no further force or effect, without any
liability or obligation on the part of Sellers or Buyer, other than the provisions of this Section 7.2
and Section 8 (to the extent applicable) which will each survive any termination of this
Agreement; provided, however, that nothing herein will relieve any Party from any liability for
any willful breach of this Agreement by such Party occurring prior to such termination. A
Party’s right to terminate this Agreement is in addition to, and not in lieu of, any other legal or
equitable rights or remedies which such party may have.

                                       8.      MISCELLANEOUS


{M0647321.4 }                                   - 69 -
                  Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 98 of 123



            8.1     Seller Representative.

                    (a)    Sellers hereby appoint EBGIBL, LLC, a Massachusetts limited liability
            company, as the “Seller Representative”; provided, however, that, the appointed
            representative of such company shall be L. William Waters, and such individual is
            subject to change at the discretion of the Seller Representative. The Seller Representative
            shall serve as representative of Sellers with full power and authority to take all actions
            under this Agreement and the Ancillary Agreements solely on behalf of each of such
            Sellers. Each Seller by approval of this Agreement, hereby irrevocably appoints the
            Seller Representative as the agent, proxy and attorney-in-fact for such Seller for all
            purposes of this Agreement, including full power and authority on such Seller’s behalf (i)
            to consummate the transactions contemplated herein, (ii) to execute and deliver on behalf
            of such Seller any amendment or waiver hereto, (iii) to take all other actions to be taken
            by or on behalf of such Seller in connection herewith, (iv) to negotiate, settle,
            compromise and otherwise handle all disputes under Section 2.3 and claims made under
            Sections 5.9 or 6 hereof, and (v) to do each and every act and exercise any and all rights
            which such Seller or Sellers collectively are permitted or required to do or exercise under
            this Agreement or the Ancillary Agreements. Each Seller agrees that such agency and
            proxy are coupled with an interest, are therefore irrevocable without the consent of the
            Seller Representative and shall survive the death, incapacity or bankruptcy of any Seller.
            Neither the Seller Representative nor any agent employed by it shall incur any liability to
            any Seller relating to the performance of its duties hereunder except for actions or
            omissions constituting fraud, bad faith, gross negligence or willful misconduct.

                    (b)     Any expenses or liabilities incurred by the Seller Representative in
            connection with the performance of its duties in such capacity under this Agreement or
            the Ancillary Agreements shall be reimbursed to the Seller Representative by the Sellers.
            The Seller Representative may from time to time submit invoices to Sellers covering their
            Pro Rata Portion of such expenses and/or liabilities and, upon the request of any Seller,
            shall provide such Seller with an accounting of all expenses paid. In addition to any
            other rights or remedies, the Seller Representative may, upon prior or contemporaneous
            written notice, offset any amounts determined by it to be owed by any Seller to the Seller
            Representative against any amounts to be paid to Sellers.

                    (c)      Each Seller shall severally, but not jointly, based on their respective Pro
            Rata Portion, indemnify and hold harmless, the Seller Representative from any and all
            losses, liabilities and expenses (including the reasonable fees and expenses of counsel)
            arising out of or in connection with the Seller Representative’s execution and
            performance (solely in its capacity as the Seller Representative and not in its capacity as a
            Seller) of this Agreement and the Ancillary Agreements, except for fraud or willful
            misconduct by the Seller Representative. This indemnification will survive the
            termination of this Agreement and the Ancillary Agreements. The Seller Representative
            may, in all questions arising under this Agreement, rely on the advice of counsel and for
            anything done, omitted or suffered in good faith by the Seller Representative in
            accordance with such advice, the Seller Representatives will not be liable to Sellers. In
            no event will the Seller Representative (solely in its capacity as the Seller Representative



{M0647321.4 }                                  - 70 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 99 of 123



            and not in its capacity as a Seller) be liable hereunder or in connection herewith to any of
            the Sellers for any indirect, punitive, special or consequential damages.

                    (d)     Each Seller (including, in each case for purposes of this Section 8.1(d), the
            Seller Representative) agrees that Buyer and, following the Closing, the Pharmalucence
            Companies, shall be entitled to rely on any action taken by the Seller Representative, on
            behalf of each Seller (each, an “Authorized Action”), and that each Authorized Action
            shall be binding on each Seller as fully as if such Seller had taken such Authorized
            Action. Each Seller agrees to pay, and to indemnify and hold harmless, each of the
            Buyer Indemnified Parties from and against any Losses which they may suffer, sustain,
            or become subject to, as the result of any claim by any Person that an Authorized Action
            is not binding on, or enforceable against, any Seller. In addition, each Seller hereby
            releases and discharges Buyer and, following the Closing, the Pharmalucence
            Companies, from and against any Losses arising out of or in connection with the Seller
            Representative’s failure to distribute any amounts received by the Seller Representative
            on Sellers’ behalf to Sellers. Payment of all amounts paid by or on behalf of Buyer to the
            Seller Representative shall constitute payment by Buyer to each of the Sellers and
            satisfaction of the Buyer’s obligation to pay such amount hereunder (notwithstanding any
            withholding by the Seller Representative).

        8.2    Press Releases and Announcements. Prior to Closing, no Party shall, nor shall it
permit any of its managers, directors, officers, employees, agents, or representatives to, issue any
press release or public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Parties hereto. Following the Closing, Sellers shall not, nor
shall they permit any of their agents or representatives to, issue any press release or public
announcement relating to the subject matter of this Agreement without the prior written approval
of Buyer; provided, however, that both prior to and following Closing, any Party may make any
public disclosure it believes in good faith is required by Law, in which case the disclosing Party
will advise the other Party prior to making the disclosure and shall insofar as may be practicable
reflect on such disclosure substantially all reasonable comments of the other Parties.

       8.3     Specific Performance. Sellers acknowledge that the Pharmalucence Companies’
business is unique and recognizes and affirms that in the event of a breach of this Agreement by
such Person, money damages may be inadequate and Buyer may have no adequate remedy at
law. Accordingly, Sellers agree that Buyer shall have the right, in addition to any other rights
and remedies existing in its favor, to enforce its rights and Sellers’ obligations hereunder not
only by an action or actions for damages but also by an action or actions for specific
performance, injunctive and/or other equitable relief, in each case without the requirement of
posting a bond or proving actual damages. If any such action is brought by Buyer to enforce this
Agreement, Sellers hereby waive the defense that there is an adequate remedy at law.

       8.4   No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors and permitted
assigns.

       8.5    Entire Agreement. This Agreement (including the other documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any prior


{M0647321.4 }                                  - 71 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 100 of 123



understandings, agreements, or representations by or between the Parties, written or oral, that
may have related in any way to the subject matter hereof.

        8.6     Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and permitted assigns. No
Party may assign this Agreement or any of such Party’s rights, interests, or obligations hereunder
without the prior written approval of the other Parties, except that Buyer may assign (a) its rights
and obligations hereunder to any of its Affiliates, (b) as collateral security its rights pursuant
hereto to any Person providing financing to Buyer or any of its Affiliates, and (c) its rights and
obligations hereunder to any subsequent purchaser of Buyer, such permitted transferee or a
material portion of their assets (whether such sale is structured as a sale of stock, sale of assets,
merger, recapitalization or otherwise).

       8.7     Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute one and the same
Agreement. It is the express intent of the Parties hereto to be bound by the exchange of
signatures on this Agreement via facsimile or electronic mail via the portable document format
(PDF).

         8.8    Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (i) three (3) Business Days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, (ii) one day after receipt is electronically
confirmed, if sent by fax (provided that a hard copy shall be promptly sent by first class mail), or
(iii) one (1) Business Day following deposit with a recognized national overnight courier service
for next day delivery, charges prepaid, and, in each case, addressed to the intended recipient as
set forth below:

If to Sellers:

Glenn Alto
132 Cold Spring Road
Westford, MA 01886                                        With a copy (which shall not constitute
                                                          notice) to:
Edward J. Connolly and/ or
The Connolly 2014 Grantor Retained Annuity Trust
105 Warren Road                                           Morse, Barnes-Brown & Pendleton, P.C.
Townsend, MA 01469                                        City Point
                                                          230 Third Avenue
L. William Waters and/or                                  4th Floor
Lewis William Waters III 2014 Qualified Annuity           Waltham, MA 02451
Trust                                                     Attention: Carl F. Barnes, Esq.
5 McMahon road
Bedford, MA 01730

If to the Seller Representative:                          With a copy (which shall not constitute
                                                          notice) to:


{M0647321.4 }                               - 72 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 101 of 123



EBGIBL, LLC
c/o L. William Waters                                   Morse, Barnes-Brown & Pendleton, P.C.
5 McMahon road                                          City Point
Bedford, MA 01730                                       230 Third Avenue
                                                        4th Floor
                                                        Waltham, MA 02451
                                                        Attention: Carl F. Barnes, Esq.

If to Buyer:

Mr.    Kalyanasundaram      Subramanian,        Chief
Executive Officer
Caraco Pharmaceutical Laboratories Ltd.
c/o Taro Pharmaceuticals U.S.A., Inc.
3 Skyline Drive, Hawthorne, NY 10532
Phone: 914-345-9001 ext.6905
Fax: 914-345*0823                                       With a copy (which shall not constitute
                                                        notice) to:
and
                                                        Reed Smith LLP
GP Singh Sachdeva                                       1717 Arch Street, Suite 3100
Sun Pharma USA                                          Philadelphia PA 19103
Caraco Pharmaceutical Laboratories Ltd.
                                                        Attention: Margaret S. Jones, Esq.
1 Commerce Drive
Cranbury, NJ
Phone: 609 819 8200
Fax: 609 655 7448

Any Party may give any notice, request, demand, claim, or other communication hereunder using
any other means (including personal delivery, expedited courier, messenger service, telecopy,
telex, ordinary mail, or electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it actually is delivered
to the individual for whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.

        8.9     Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction other than the State
of New York.

     8.10 CONSENT TO JURISDICTION.       BUYER AND SELLERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE APPLICABLE STATE OR FEDERAL COURTS SITTING IN NEW
YORK, NEW YORK, FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF


{M0647321.4 }                             - 73 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 102 of 123



OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, AND EACH OF BUYER AND SELLERS AGREE NOT TO COMMENCE ANY
LEGAL PROCEEDING RELATED THERETO EXCEPT IN SUCH COURTS. EACH OF
BUYER AND SELLERS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH HE OR IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH COURT OR
THAT SUCH ACTION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

      8.11 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY LAW,
SELLERS AND BUYER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE ANCILLARY AGREEMENTS OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY IN CONNECTION HEREWITH. SELLERS
HEREBY EXPRESSLY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BUYER TO ENTER INTO THIS AGREEMENT.

       8.12 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and the Seller
Representative. No waiver by any Party of any default, misrepresentation or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant hereunder or affect in
any way any rights arising by virtue of any prior or subsequent occurrence of such kind.

        8.13 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of the invalid or
unenforceable term or provision in any other situation or in any other jurisdiction. If a final
judgment of a court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the Parties agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within which the judgment
may be appealed.

        8.14 Expenses. Except as otherwise explicitly provided in this Agreement, each of the
Parties will bear such Party’s own direct and indirect costs and expenses (including fees and
expenses of legal counsel, investment bankers, brokers or other representatives or consultants)
incurred in connection with the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby, whether or not such transactions are consummated.

        8.15 Construction. The Parties have jointly participated in the negotiation and drafting
of this Agreement. In the event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no presumptions or burdens


{M0647321.4 }                              - 74 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 103 of 123



of proof shall arise favoring any Party by virtue of the authorship of any of the provisions of this
Agreement. Any reference to “Pharmalucence Companies” herein shall be deemed to refer both
to each Pharmalucence Company on an individual basis and also to the Pharmalucence
Companies on a collective basis, and any reference to “Sellers” herein shall be deemed to refer
both to each Seller on an individual basis and also to Sellers on a collective basis. As used in
this Agreement, the word “including” means without limitation, the word “or” is not exclusive
and the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as
a whole. Each defined term used in this Agreement shall have a comparable meaning when used
in its plural or singular form. Unless the context otherwise requires, references herein: (a) to
Articles, Sections, Exhibits and Schedules mean the Articles and Sections of and the Exhibits
and Schedules attached to this Agreement, (b) to an agreement, instrument or document means
such agreement, instrument or document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and not prohibited by this Agreement and
(c) to a Law means such Law as amended from time to time and includes any successor
legislation thereto. The headings and captions used in this Agreement, or in any Schedule or
Exhibit hereto are for convenience of reference only and do not constitute a part of this
Agreement and shall not be deemed to limit, characterize or in any way affect any provision of
this Agreement or any Schedule or Exhibit hereto. Any capitalized terms used in any Schedule or
Exhibit attached hereto and not otherwise defined therein shall have the meanings set forth in
this Agreement (or, in the absence of any ascribed meaning, the meaning customarily ascribed to
any such term in pharmaceutical industry or in general commercial usage). All amounts payable
hereunder and set forth in this Agreement are expressed in U.S. dollars, and all references to
dollars (or the symbol “$”) contained herein shall be deemed to refer to United States dollars.
Where any provision in this Agreement refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether the action in
question is taken directly or indirectly by such Person. The Parties agree that the original of this
Agreement will be written in the English language, and each Party waives any rights it may have
under the laws of its country of residence to have such Agreement written in its local language. If
a local language version is provided, it is for convenience only and the English language version
shall be the binding document.

       8.16 Incorporation of Exhibits and Schedules. The Exhibits, Schedules and Disclosure
Schedules identified in this Agreement are incorporated herein by reference and made a part
hereof. The Exhibits, Schedules and Disclosure Schedules to this Agreement, and any
supplements or modifications thereof, relate only to the representations and warranties in the
Section of the Agreement to which they expressly relate, and not to any other representation or
warranty in this Agreement. The Exhibits, Schedules and Disclosure Schedules do not modify
the Agreement except to the extent specifically provided in the Agreement.

        8.17 Conflict of Interest. If the Seller Representative so desires, acting on behalf of the
Sellers and without the need for any consent or waiver by the Buyer, the Pharmalucence
Companies or any other Person, Morse, Barnes-Brown & Pendleton, P.C. LLP (“MBBP”) shall
be permitted to represent the Seller Representative and/or the Sellers after the Closing in
connection with any matter related to the transactions contemplated by this Agreement and any
other agreements referenced herein or any disagreement or dispute relating thereto. Without
limiting the generality of the foregoing, after the Closing, MBBP shall be permitted to represent
the Sellers, any of their agents and affiliates, or any one or more of them, in connection with any


{M0647321.4 }                              - 75 -
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 104 of 123



negotiation, transaction, claim or dispute (which includes litigation, arbitration or any other
adversary proceeding) with the Buyer, the Pharmalucence Companies, the Sellers, or any of their
agents or affiliates under or relating to this Agreement, any transaction contemplated by this
Agreement, and any related matter, such as claims or disputes arising under other agreements
entered into in connection with this Agreement. Upon and after the Closing, the Pharmalucence
Companies shall cease to have any attorney-client relationship with MBBP, unless and to the
extent MBBP is specifically engaged in writing by either Pharmalucence Company or to
represent the such Pharmalucence Company after Closing and either such engagement involves
no conflict of interest with respect to the Sellers or the Seller Representative consents in writing
at the time to such engagement. Any such representation of a Pharmalucence Company by
MBBP after the Closing shall not affect the foregoing provisions hereof.

        8.18 Attorney-Client Privilege. Notwithstanding the transactions contemplated hereby,
Buyer and the Sellers agree that neither Buyer nor the Pharmalucence Companies shall have the
right to assert the attorney-client privilege as to pre-closing and post-closing communications
between the Sellers or the Pharmalucence Companies (for the Pharmalucence Companies, only
with respect to pre-closing communications), on one hand, and its counsel, MBBP, on the other
hand, to the extent that the privileged communications relate to this Agreement or any of the
ancillary agreements or to the transactions contemplated hereby and thereby. The parties agree
that only the Sellers shall be entitled to assert or waive such attorney-client privilege in
connection with such communications following the Closing. The files generated and maintained
by MBBP as a result of the law firm’s representation of the Sellers and the Pharmalucence
Companies in connection with this Agreement or any of the ancillary agreements or any of the
transactions contemplated hereby or thereby shall be and become the exclusive property of the
Sellers. The attorney-client privilege may be waived on behalf of the Sellers only by the Sellers
or the Seller Representative.

                   [remainder of page intentionally left blank – signature page follows]




{M0647321.4 }                                 - 76 -
Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 105 of 123
Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 106 of 123




                  EXHIBIT B
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 107 of 123



                                               SCHEDULE 2.4

                                            Earn-Out Payments

        Buyer will inform Sellers in writing with applicable supporting documents after the achievement
of each of the milestone events set forth below. Buyer will pay to Sellers the corresponding amounts as
specified in the table below within thirty (30) Business Days after achievement of such milestone. Each
of the milestone payments set forth in this Schedule 2.4 will be made only once. The aggregate payments
due under this Schedule 2.4 will not exceed Thirty Million Dollars ($30,000,000).


                                   Milestone Event                                Amount (USD)


    1. Receipt from the FDA of an approval letter in response to filing of a         5 Million
       Prior Approval Supplement for the manufacturing site transfer from
       the Bedford Facility to the Billerica Facility of a Pharmalucence
       Existing Product.


    2. Acceptance by FDA of Pharmalucence’s ANDA submission for                    3.125 Million
       mertiatide (generic MAG-3) by December 31, 2015.


    3. Acceptance by FDA of Pharmalucence’s ANDA submission for                    3.125 Million
       tetrofosmin, 30 cc vial (generic Myoview) by December 31, 2016.


    4. Acceptance by FDA of the Pharmalucence or its co-development                3.125 Million
       partner’s ANDA submission for In-111 pentetreotide (generic
       Octreoscan) by December 31, 2017.


    5. Acceptance by any ex-US regulatory body of the submission of                3.125 Million
       Pharmalucence ANDA or equivalent for tetrofosmin, 10 cc vial
       (generic Myoview) by June 30, 2017.


    6. Upon receipt of the written and final Regulatory Approval for the           3.125 Million
       MAG-3 product being developed by Pharmalucence in the US from
       the FDA by December 31, 2018. For the avoidance of doubt, such
       final, written approval will not be a tentative or conditional approval.


    7. Upon receipt of the written and final Regulatory Approval for the           3.125 Million
       tetrofosmin 30 cc vial product being developed by Pharmalucence in
       the US from the FDA by December 31, 2018. For the avoidance of
       doubt, such final, written approval will not be a tentative or
       conditional approval.




{M0646368.3 }
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 108 of 123




    8. Upon receipt of the written and final Regulatory Approval for the           3.125 Million
       octreoscan product being developed by Pharmalucence in the US
       from the FDA by December 31, 2019. For the avoidance of doubt,
       such final, written approval will not be a tentative or conditional
       approval.


    9. Upon receipt of the written and final Regulatory Approval for the           3.125 Million
       tetrofosmin 10 cc vial product being developed by Pharmalucence in
       any market outside the U.S. by June 30, 2019. For the avoidance of
       doubt, such final, written approval will not be a tentative or
       conditional approval.


For purposes of this Schedule 2.4, “Acceptance” means a written notice from the FDA, or in the case of
the generic tetrofosmin product an ex-U.S. regulatory authority which is a counterpart to the FDA, that
the Registration Application has been determined to be acceptable for filing.

For purposes of this Schedule 2.4, “a Prior Approval Supplement” means a filing with the FDA as
required under the §314.70 of the FDCA in order to gain approval of a change that has a substantial
potential to have an adverse effect on the identity, strength, quality, purity, or potency of a drug product
as these factors may relate to the safety or effectiveness of the drug product.

Additionally, Buyer, in Buyer’s sole discretion, upon prior written notice to Sellers, may reprioritize and
substitute for any of the products set forth in the table immediately above. If Buyer substitutes a product,
whether that is an existing Buyer product that is transferred into the Facilities or a new product developed
in the Facilities, those substituted products qualify for the milestone payments. In the event a product
substitution occurs, the milestone timing and milestone payments associated with the product that was
replaced (“PL Product”) apply to the product that was substituted in its place (“Sun Replacement
Product”). For clarification, the first four products that are filed from the facility are subject to the
milestones (“Product 1, Product 2, Product 3, and Product 4”). If, for example, the PL Product in the
Product 1 slot is substituted by a Sun Replacement Product, the Sun Replacement Product triggers the
Product 1 milestone payments (both upon filing and approval) and the PL Product that was originally in
the Product 1 slot moves to the Product 2 slot and is therefore subject to the milestone timing and
milestone payments associated with the Product 2 slot. For the avoidance of doubt, the milestones set
forth above shall be payable based on the first four products submitted for approval (whether PL Products
or Sun Replacement Products).

In the event that Sun takes any action that materially diminishes the manufacturing and/or development
capacity of the Facilities to the extent the ability to file four (4) PL or Sun Replacement Products is
materially affected, Buyer shall continue in good faith, the development and filing of remaining PL
Products and make any remaining Earn Out Payments on the earlier of (1) when the milestones are
achieved within the specified time period, or (2) the deadline specified above as applicable to each
milestone, regardless of whether or not milestone has been achieved.

In the event (i) Buyer terminates the employment of the Individual Seller who remains employed with
Buyer for the longest period following the Closing without Cause (as defined in the applicable
Employment Agreement between Buyer and such employee), (ii) fails to renew the employment of such
Individual Seller following the expiration of the term set forth in such Individual Seller’s employment
agreement with Buyer or (iii) such Individual Seller resigns his employment with Buyer for Good

{M0646368.3 }                                       -2-
                Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 109 of 123



Reason, in either case prior to the earlier of (x) the achievement of the milestones set forth herein, or (y)
the expiration of the time in which such milestones may be achieved, then Buyer shall pay the full amount
of all potential remaining Earn-Out Payments hereunder, at the time such milestones are achieved, but
disregarding any time limitations on the achievement of such milestones.




{M0646368.3 }                                       -3-
Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 110 of 123




                  EXHIBIT C
            Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 111 of 123



                      EXECUTIVE EMPLOYMENT AGREEMENT

        This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the date last executed by and between Pharmalucence, Inc. (“Pharmalucence” or the
“Company”) and Glenn Alto (the “Executive”).

                                       RECITALS

      WHEREAS, the Company desires to employ Executive as its Vice President and
General Manager under the terms and conditions hereinafter provided; and

       WHEREAS, Executive desires to be employed by the Company as Vice President and
General Manager under the terms and conditions hereinafter provided.

       NOW, THEREFORE, in consideration of the mutual covenants and conditions herein,
and other good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree as follows:

                                     AGREEMENT

       1.      Employment Term, Position, and Duties and Responsibilities

        1.1    Term The employment of Executive by the Company pursuant to this
Agreement shall commence on July 15, 2014 (the “Effective Date”) and continue for a term
not to exceed twelve (12) months unless otherwise terminated by either party in accordance
with the provisions of Section 4 of this Agreement (the “Term”).

         1.2    Position and Duties Executive shall be employed as the Company’s Vice
President and General Manager and, during the Term of this Agreement, shall devote his full
time, attention, energies and abilities in these capacities to the proper management and conduct
of the Company’s business, to the exclusion of any other occupation. Executive shall report to
Kal Subramanian, Chief Executive Officer, Caraco Pharmaceutical Laboratories Ltd. and shall
have direct responsibility for providing strategic leadership for the Company by working with
the Executive Management Team to establish future, long-range goals, strategies, plans and
policies and perform such other duties as are otherwise delegated to him from time-to-time by
the Company and not inconsistent with Executive’s role as a Vice President and General
Manager of the Company. Executive acknowledges that the general purpose for his
employment under this Agreement is to ensure a smooth and efficient transition of the
aforementioned responsibilities to Executive’s successor(s) as the Company deems necessary
in its sole discretion. The Company acknowledges that Executive’s duties shall specifically
including taking all reasonable actions to assist the Company in achieving on a timely basis
each of the milestone events identified in Schedule 2.4 to the Equity Purchase Agreement
dated as of May 15, 2014 between Caraco Pharmaceutical Laboratories Ltd. and Executive,
among other Sellers listed on the signature page thereto (the “EPA”).

       1.3    Location and Schedule During the Term of this Agreement, Executive will be
based at the Company’s facility located at 29 Dunham Road, Billerica, MA 01821 (the
            Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 112 of 123



“Billerica Facility”). Executive understands and agrees, however, that from time to time, it
will be necessary for him to travel domestically and/or internationally in the fulfillment of his
duties and responsibilities and otherwise as business needs may require.

         1.4     Exclusive Services and Best Efforts Executive agrees to devote his best efforts,
energies, and skills to the full discharge of the duties and responsibilities attributable to his
position and, to this end and excluding any periods of paid time off to which Executive is
entitled, he agrees he will devote his full professional time and attention exclusively to the
business and affairs of the Company. It is expressly understood and agreed that, during the
Term of this Agreement, Executive will not be employed by, retained by, or represent any
other person, firm or company engaged in a business of a similar nature or in competition with
the Company without the Company’s prior written consent. Executive also agrees that he
shall not take personal advantage of any business opportunities (other than passive investments
that do not violate Paragraph 5.2 of this Agreement) which arise during his employment and
which may benefit the Company. All material facts regarding such opportunities must be
promptly reported to the Chief Executive Officer, Caraco Pharmaceutical Laboratories, Ltd.
(“CEO”) for consideration by the Company. Notwithstanding the foregoing, Executive may:
(a) participate in charitable and civic affairs (including service on charitable or civic boards
and committees); and (b) with the prior written consent of the CEO, serve on the Board of
unaffiliated companies, but in all cases such activities shall be permitted only so long as such
activities, either individually or in the aggregate, do not interfere with the substantial
performance of Executive’s duties under this Agreement and/or compete with the business
affairs of the Company.

        1.5    Compliance with Company Policies and Procedures Executive agrees to abide
by all Bylaws, policies, practices, procedures and rules of the Company and adhere to the
Company’s professional standards, including but not limited to those policies and procedures
explained in the Company’s Employee Handbook and any other manuals or Code of Conduct,
as the same may be amended from time to time in the Company’s sole discretion, and/or
otherwise stated within this Agreement.

       2.      Compensation

        2.1    Base Salary During the Term of this Agreement, the Company hereby agrees
to pay to Executive an annualized base salary of Three Hundred Thousand and 00/100 Dollars
($300,000.00) (the “Base Salary”), less all applicable federal, state and local income and
employment taxes and other required or elected withholdings, to be tendered in equal
installments on the Company’s regularly-scheduled paydays as it is earned but not less
frequently than monthly. Executive’s Base Salary will either be direct deposited in any
account he designates or mailed to him at any address he designates.

       2.2    Exempt Status Executive’s position is considered exempt from the overtime pay
requirements of applicable federal and state law and, as such, Executive will not be entitled to
earn any overtime compensation for any hours worked over forty (40) hours in any given
workweek.



                                               -2-
            Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 113 of 123



        2.3     Yearly Bonuses During the Term of this Agreement, Executive will be eligible
to earn an annual cash bonus equal to twenty percent (20%) of his Base Salary for that year
contingent upon the fulfillment of Company and individual performance objectives and the
achievement of annual target goals related to the same which are set by the Company at the
beginning of each fiscal year (the “Fiscal Year Bonus”). If Executive’s employment by the
Company terminates without Cause pursuant to Paragraph 4.5 prior to the expiration of the
twelve (12) month Term period established under Paragraph 1.1, the Fiscal Year Bonus will
be prorated based on the duration of Executive’s actual employment. Fiscal Year Bonuses are
subject to the terms of the Company’s bonus plans, policies and practices in effect from time
to time, and will be calculated and paid in accordance with the terms of the applicable bonus
plans, policies and practices at the same time as the same are calculated and paid to other
eligible employees; provided, however, that Executive need not be employed by the Company
as of the date the Fiscal Year Bonus is calculated or paid in order to be eligible to receive the
Fiscal Year Bonus following a termination of Executive’s employment without Cause during
the Term.

       3.      Fringe Benefits and Perquisites

        3.1    Participation in Employee Benefit Plans Executive may participate in and
receive benefits under any and all health and welfare benefit plans (including but not limited to
group healthcare (medical, prescription, vision and dental), life insurance, long-term disability
plans, family leave insurance, and other benefit plans (including but not limited to 401(k)) that
are offered to other executive employees of the Company, to the extent he is eligible
thereunder and in accordance with all terms and conditions of such plans, policies, and
practices. The health and welfare benefit plans in effect at the inception of this Agreement in
which Executive participates shall not be reduced or discontinued at any time during the Term
of this Agreement.

        3.2     Vacation During the Term, Executive shall be entitled to five (5) weeks of paid
vacation per year of the Term, such vacation to accrue and be available for use during the
Term in accordance with the Company’s previously-existing vacation policy and other
practices in effect from time-to-time. Executive shall schedule vacation time in accordance
with the Company’s vacation policy and practices and in a manner that will not unreasonably
interfere with the performance of his duties and with the approval of the CEO, which approval
shall not be unreasonably withheld or delayed.

        3.3     Reimbursement of Expenses The Company will reimburse Executive for all
reasonable, ordinary and necessary business and travel expenses (including business class
travel on all international flights over five (5) hours) incurred in the performance of his job
duties and the promotion of the Company’s business, subject to his keeping and submitting to
the Company accurate and complete records and a full accounting of all such expenses as
required by Company policies, procedures and practices.

        3.4    Other Perquisites Executive shall be provided such additional perquisites and
fringe benefits as are generally made available to other similarly-situated executives of the
Company, including but not limited to paid time away from work for Company-observed


                                              -3-
            Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 114 of 123



holidays, sick days and bereavement in accordance with the provisions of the Company’s
applicable policies and practices.

       4.      Termination

       4.1     Generally Upon the termination of this Agreement by way of Executive’s
resignation for any reason, the Company’s termination of Executive’s employment for any
reason, or upon mutual agreement of the parties, Executive will receive payment for any and
all unpaid Base Salary earned through the effective date of such resignation, termination or
agreement (the “Termination Date”) in a lump sum, subject to all applicable income and
employment taxes and other required and elected withholdings, as soon as required by law but
in no event later than the first regularly-scheduled paydate after the Termination Date.

        4.2   By Executive’s Death Executive’s employment under this Agreement shall
terminate automatically upon his death. Upon the termination of this Agreement due to
Executive’s death, the Company shall have no further obligations under this Agreement except
that the Company shall pay to Executive’s estate, no later than the next regularly-scheduled
paydate following notice to the Company of Executive’s death or upon such earlier date as
required by law, all remaining earned Base Salary.

        4.3     By Executive’s Disability The Company reserves the right to terminate
Executive’s employment under this Agreement if Executive suffers any physical or mental
illness or incapacity that, in the Company’s reasonable business judgment, would prevent
Executive from performing substantially all of his duties under this Agreement with or without
a reasonable accommodation for a total of one hundred and eighty (180) calendar days,
whether or not continuous and whether or not due to one or more disabilities, during any
twelve (12) month period. Upon the termination of this Agreement due to Executive’s
disability, the Company shall have no further obligations under this Agreement except that the
Company shall pay to Executive, no later than the next regularly-scheduled paydate following
Executive’s termination or upon such earlier date as required by law, all remaining earned
Base Salary.

         4.4     By Company for Cause The Company may terminate Executive’s employment
under this Agreement at any time by action of the CEO for Cause. For purposes of this
Agreement, “Cause” shall mean: (i) Executive’s willful failure to devote substantially all of
his business time and reasonable best efforts to the performance of his job duties; (ii)
Executive’s gross negligence or other misconduct which is demonstrably and materially
injurious to the Company and/or its affiliates, monetarily or otherwise, including but not
limited to fraud, theft, dishonesty, embezzlement, falsification of records or moral turpitude
by Executive; (iii) Executive’s conviction (or entering into a plea bargain admitting guilt or
nolo contendre) of any felony in any federal or state court of competent jurisdiction; (iv)
Executive’s willful and material breach of any term of this Agreement; (v) Executive’s willful
violation or refusal to follow specific and lawful directions from the CEO, provided such
directions are not inconsistent with Executive's duties and responsibilities Executive is holding
at the time of the directives; (vi) Executive’s willful failure to perform (other than by reason of
disability) his job duties, or his gross negligence in the performance of his job duties; (vii)


                                               -4-
          Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 115 of 123



Executive’s breach of his fiduciary obligations to the Company; (viii) Executive’s violation of
the Company’s Code of Conduct or other professional standards, including but not limited to
its policies against discrimination and harassment; (ix) Executive’s knowing and intentional
engagement in behavior that endangers the safety or welfare of the Company’s employees,
customers or other third parties; and/or (x) Executive’s excessive absenteeism, alcoholism or
drug abuse. Upon the termination of this Agreement by the Company for Cause, the
Company shall have no further obligations under this Agreement except that the Company
shall pay to Executive, no later than the next regularly-scheduled paydate following
Executive’s termination or upon such earlier date as required by law, all remaining earned
Base Salary. Executive shall remain eligible to receive Earn-Out Payments on the schedule set
forth in Schedule 2.4 to the EPA, subject to the achievement of the milestone specified therein
within the specified time periods stated therein.

         4.5    By Company Without Cause The Company shall have the option to terminate
this Agreement at any time without Cause upon six (6) months advance written notice to
Executive (the “Notice Period”), provided, however, that if the Company terminates this
Agreement pursuant to this Paragraph 4.5 within the last six (6) months of the Term, the Notice
Period shall be deemed to be equal to the remainder of the Term. Notwithstanding the foregoing,
in the event the Company terminates this Agreement without Cause as defined in Section 4.4
above, the Company shall retain the right to relieve Executive of any or all of his job duties and
instruct him not to report to work for all or any part of the Notice Period (the “Garden Leave”),
or alternatively pay him the amount, in one lump sum, that he would have earned in Base Salary
for the Notice Period in lieu of continuing his employment during such period, subject to all
applicable income and employment taxes and other required and elected withholdings. Upon the
Company’s tendering of all remaining earned Base Salary to Executive, including payment for his
Notice Period, the Company shall have no further obligations to Executive under this Agreement,
except that the Company shall pay to Executive the prorated portion of the Fiscal Year Bonus for
the year of Executive’s termination in accordance with Paragraph 2.3, treating, for such purpose,
the last day of the Notice Period as Executive’s Termination Date. Executive shall remain
eligible to receive Earn-Out Payments on the schedule set forth in Schedule 2.4 to the EPA,
subject to the achievement of the milestones specified therein at the time such milestones are
achieved but disregarding any time limitations on the achievement of such milestones.

        4.6     By Executive Executive retains his right to, at any time, resign from his
employment and terminate this Agreement, for any reason or no reason, upon three (3) months
advance written notice to the Company (the “Resignation Notice Period”). Notwithstanding
the foregoing, the Company shall retain the right, upon receipt of Executive’s written resignation
and/or notice to terminate this Agreement, to relieve Executive of any or all of his job duties and
instruct him not to report to work for all or any part of the Resignation Notice Period, or
alternatively pay him the amount, in one lump sum, that he would have earned in Base Salary for
the Resignation Notice Period in lieu of continuing his employment during such period, subject to
all applicable income and employment taxes and other required and elected withholdings. Upon
the Company’s tendering of all remaining earned Base Salary to Executive, including payment for
his Resignation Notice Period, the Company shall have no further obligations to Executive under
this Agreement.


                                               -5-
            Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 116 of 123



       5.      Secrecy and Protection of Confidential Information, Invention
               Assignment, and Agreement Not to Compete with or Raid the Company

       5.1     Secrecy and Ownership of Confidential Information.

               (a)     Definition of Confidential Information. As used in this Employment
Agreement, the term “Confidential Information” means all technical, non-technical and other
business data including but not limited to processes or services plans, correspondence, orders,
contracts, computer records, mailing, contact and customer lists, wherever or however stored.
“Confidential Information” also includes all tangible and intangible property belonging to the
Company, including intellectual property related to the Company’s business or services, which
is known, which becomes known by, used or disclosed to Executive during the Term of this
Employment Agreement and/or at any other time in connection with his performing or having
performed services for the Company, whether or not generated by or for Executive, or
discovered or developed by Executive during his employment with the Company including,
but not limited to, trade secrets, designs, devices, techniques, sketches, drawings, models,
inventions, improvements, ideas, concepts, discoveries, processes, methods of operation,
know-how, expressions of ideas and systems, software, software source documents, microcode
and source code, routines, sub-routes and algorithms, structure, sequence and organization of
computer programs, specifications, and information related to research, development,
purchasing, accounting, systems development, marketing, merchandising and selling, business
plans or forecasts, software and know-how, and other related data, whether or not patentable
or copyrightable. “Confidential Information” shall not include information which is:

                      (i)     generally known or readily available to the trade or public or
                              which becomes so known or readily available without the fault of
                              Executive;

                      (ii)    known or possessed by Executive without restriction as to
                              disclosure or use prior to its receipt hereunder;

                      (iii)   disclosed in any publication or other source from and after the
                              time it becomes generally available to the public; or

                      (iv)    disclosed pursuant to governmental, regulatory or judicial order;
                              provided, however, that Executive shall have first given the
                              Company written notice thereof and provided reasonable
                              opportunity to seek a protective order.

                (b)    Non-Disclosure of Confidential Information. Executive agrees that
during his employment with the Company, and at all times thereafter, he will not, except
pursuant to his employment responsibilities or provision of services to the Company, directly
or indirectly, use, disclose, or cause to be used or disclosed, any Confidential Information
belonging to the Company; make, use, download, upload, transmit, release, print, copy,
retain, or disclose documents or copies of documents containing such Confidential Information
for his own use; or assist any unrelated third parties in obtaining, using, transmitting, copying
or disclosing such Confidential Information. Executive acknowledges and agrees that the

                                              -6-
          Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 117 of 123



foregoing restrictions include restrictions against disclosures being made via the internet, in
any email, on any website, on any online journal or web log (“blog”), on any social media or
social networking sites (including but not limited to Twitter, Facebook, LinkedIn, YouTube,
MySpace and the like), or in or through any cloud, file sharing or file hosting service
(including but not limited to Dropbox Free, Dropbox Pro, Dropbox for Business, and the
like).

               (c)     Return of Confidential Information. Executive agrees that all
Confidential Information and all other documents made, compiled, acquired or otherwise
accessed by Executive during the course of Executive’s employment with and/or at any other
time in connection with his provision of services to the Company, regardless of media or
location (including but not limited to documents, files and records, lists, notebooks, software,
disks, cloud or file shares, and all copies thereof), is and shall remain the sole property of the
Company. Executive further agrees that all originals and copies thereof shall be delivered to
the Company immediately upon termination of his employment (whether voluntary or
involuntary), and at any other time upon the request of the Company, regardless of the reason
for the request. To the extent that Executive transfers any Confidential Information to any
personal electronic storage device or has or maintains any Confidential Information on any
personal removable or non-removable magnetic media owned by Executive (for example, a
computer’s hard disk drive), or transfers, saves or maintains any Confidential Information on
any cloud or file sharing service or system (including but not limited to Dropbox Free,
Dropbox Pro, Dropbox for Business and the like) Executive agrees that immediately upon the
Termination Date of this Employment Agreement or at any other time requested by the
Company, he will provide the Company with a complete, true and accurate copy of all such
Confidential Information and other documents and data and then appropriately and completely
purge his computer, other personal electronic devices, removable or non-removable magnetic
media, and cloud and file sharing accounts of the Confidential Information and other
documents and data belonging to the Company in a manner reasonably performed to
effectively prevent the disclosure to any third parties of any Confidential Information
belonging to the Company. Executive also agrees to cooperate with the Company if the
Company requests to confirm the removal or return of the data on Executive’s personal
computer, personal electronic storage devices, removable or non-removable magnetic media,
and file hosting and file sharing accounts and acknowledges and agrees that any personal
information stored on any of the same shall be subject to review by the Company for
confirmation of the removal of the Confidential Information described herein.

        5.2     Restrictions Against Competition, Solicitation and Raiding. Executive agrees
that at all times while he is employed by the Company and, regardless of the reason for
termination of his employment or this Agreement, for a period of twelve (12) months from his
Termination Date (the “Restricted Period”), whether With or Without Cause, he will not, as
an officer, director, manager, employee, partner, sole proprietor, agent, representative,
independent contractor, consultant, franchisor, franchisee, creditor, owner or otherwise, or
co-partner of any person, firm, company or business entity other than the Company, or in any
individual or representative capacity whatsoever, directly or indirectly, without the express
prior written consent of the Company:


                                               -7-
          Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 118 of 123



              (i)     directly or indirectly engage, participate or invest in any Restricted
Business. For purposes of this Agreement, (A) the term “participate” shall not include a
cumulative ownership of less than two percent (2%) of a class of stock of a publicly-held
corporation which is traded on a national securities exchange or in the over-the-counter
market, so long as such Restricted Party does not have any active participation in the business
or management of such entity; and (B) the term “Restricted Business” means any enterprise,
business or venture anywhere within North America, and/or any other geographic areas in
which any of the Pharmalucence Companies transacted business within the twenty-four (24)
month period prior to the termination of Executive’s employment, which is engaged in or
which proposes to engage in the manufacture and sale of radiopharmaceutical kits;

                (ii)    directly or indirectly approach, contact or solicit the Company’s
customers or prospective customers to engage in business or provide services or products in
direct or indirect competition with the Company’s business in the manufacture and sale of
radiopharmaceutical kits, or encourage any customer or prospective customer of the Company
to terminate, alter or in any way reduce, limit or restrict its business relationship or
prospective business relationship with the Company for any reason or no reason. For
purposes of this Agreement, (A) “customer” means any person, company, business,
association, organization, partnership, or other private or governmental entity with whom the
Company has and/or had a business relationship any time within the twelve (12) months
preceding his Termination Date, regardless of the reason therefor, (B) “prospective customer”
means such persons or entities to whom or which the Company, at any time within the twelve
(12) months preceding his Termination Date, was or is in the process of responding to
business inquiries from or with whom or which the Company has substantial plans to solicit, is
in the process of soliciting the development of a new business relationship and/or has quoted,
proposed or solicited any products or services, and (C) “solicit” means the direct or indirect
soliciting, inducing, attempting to induce or assisting any other person, business, company,
association, organization, partnership or other entity in any such solicitation, inducement or
attempted inducement, in all cases regardless of whether the initial contact was by Executive
or any other person or entity; or

              (iii) directly or indirectly approach, contact or solicit the services of, employ
or agree to employ, engage or otherwise retain the services of any person who is or was an
employee of the Company, or encourage any employee of the Company to terminate his or her
employment with the Company for any reason or no reason.

       Notwithstanding the foregoing, to the extent Executive, at the Termination Date,
remains bound by the restrictions set forth in Paragraph 5.7(b) and its subparagraphs of the
EPA, for a Non-Competition Period (as defined therein) that exceeds the Restricted Period (as
defined above), the Non-Competition Period shall control.

        5.3    Executive's Acknowledgements. Executive acknowledges (i) that his position with
the Company requires the performance of services which are special, unique, and extraordinary
in character and places him in a position of confidence and trust with the customers and
employees of the Company, through which, among other things, he shall obtain knowledge of the
Company's Confidential Information and become acquainted with its customers, in which matters

                                             -8-
          Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 119 of 123



the Company has substantial proprietary interests; (ii) that the restrictive covenants set forth
above are reasonable and necessary in order to protect and maintain such proprietary interests and
the other legitimate business interests of the Company; and (iii) that the Company would not have
entered into this Agreement unless such covenants were included herein. Executive also
acknowledges that the business of the Company presently extends throughout the United States
and worldwide, and that he will personally supervise and engage in such business on behalf of
Company and, accordingly, that it is reasonable that the restrictive covenants set forth above are
not more limited as to geographic area then is set forth therein. Executive further acknowledges
and agrees that his employment by the Company under this Employment Agreement, along
with the benefits and attributes of that employment, is fair, adequate and valid consideration to
compensate him for agreeing to all the restrictions contained in this Employment Agreement,
including but not limited to his agreements as more specifically stated in Paragraph 5.2 and its
subparagraphs above not to compete with the Company, not to raid the Company, and not to
solicit the Company’s customers and prospective customers during the portion of the
Restricted Period that extends beyond his Termination Date. Executive represents and
warrants that his knowledge, skills and abilities are sufficient to permit him, in the event of
termination of his employment for any reason, whether voluntary or involuntary, to earn a
satisfactory livelihood without violating the restrictions agreed to within this Employment
Agreement, including but not limited to the agreement not to perform or be engaged to provide
services for any competitor of the Company. Executive also represents to the Company that the
enforcement of such covenants will not prevent him from earning a livelihood or impose an
undue hardship on him during the period of the restrictions.

        5.4      Assignment of Rights to Intellectual Property. Executive shall promptly and fully
disclose all Intellectual Property to the Company. Executive hereby assigns and agrees to assign
to the Company (or as otherwise directed by the Company) Executive's full right, title and
interest in and to all Intellectual Property. Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to do such other acts
(including without limitation the execution and delivery of instruments of further assurance or
confirmation) requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. Executive will not charge the Company for time spent, although the
Company will reimburse Executive for any expenses Executive reasonably incurs, in complying
with these obligations. All copyrightable works that Executive creates shall be considered "work
made for hire". "Intellectual Property" means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or copyrightable
or constituting trade secrets) conceived, made, created, developed or reduced to practice by
Executive (whether alone or with others, whether or not during normal business hours or on or
off Company premises) during Executive's employment that relate to either the Products or any
prospective activity of the Company under active consideration. “Products” means all products
planned, researched, developed, tested, manufactured, sold, licensed, leased or otherwise
distributed or put into use by the Company or any of its affiliates, together with all services
provided or planned by the Company, during Executive's employment.




                                               -9-
          Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 120 of 123



       6.      Severability This Agreement shall be deemed to consist of a series of separate
covenants, the invalidity or unenforceability of any individual covenant shall in no way affect
the continued validity or enforceability of any other covenant hereof.

        7.      Notices Except as otherwise specifically provided herein, any notice, consent,
demand or other communication to be given under or in connection with this Agreement shall
be in writing and shall be deemed duly given when delivered personally, when transmitted by
facsimile transmission, one (1) calendar day after being deposited with any nationally
recognized overnight delivery service, or three (3) calendar days after being mailed by First
Class U.S. mail, charges or postage prepaid, properly addressed, if to the Company, at its
Billerica Facility, presently located at 29 Dunham Road, Billerica, MA 01821, directed to the
attention of the Chief Executive Officer, Caraco Pharmaceutical Laboratories, Ltd., and, if to
Executive, at his residential address set forth following his signature below. Either party may
change such address from time to time by providing adequate notice to the other of such
change.

        8.      Governing Law This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts, exclusive of
any choice of law rules.

        9.      Amendments; Waivers This Agreement may not be modified or amended or
terminated except by an instrument in writing, signed by Executive and a duly-authorized
officer of the Company other than Executive. By an instrument in writing similarly executed,
either party may waive compliance by the other party with any provision of this Agreement
that such other party was or is obligated to comply with or perform provided, however, that
such waiver shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, or power hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, or power provided herein or by law or in equity.

        10.     Assignment Except as otherwise specifically provided herein, neither party
shall assign this Agreement nor any rights hereunder without the consent of the other party,
and any attempted or purported assignment without such consent shall be void. This
Agreement shall otherwise bind and inure to the benefit of the parties hereto and their
respective successors, assigns, heirs, legatees, devisees, executors, administrators and legal
representatives.

        11.    Voluntary Execution; Representations Executive acknowledges that (A) he has
consulted with or has had the opportunity to consult with independent counsel of his own
choosing concerning this Agreement and has been advised to do so by the Company and (B)
that he has read and understands this Agreement, is competent and of sound mind to execute
this Agreement, is fully aware of the legal effect of this Agreement, and has entered into it
freely based on his own judgment and without duress. Executive represents and covenants that
his employment hereunder and compliance with the terms and conditions hereof will not
conflict with or result in the breach by him of any agreement to which he is a party or by


                                             - 10 -
          Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 121 of 123



which he may be bound, he had not violated and in connection with his employment with the
Company will not violated any non-solicitation or other similar covenant or agreement by
which he is or may be bound, and in connection with his employment with the Company he
will not engage in any unauthorized use of any confidential or proprietary information he may
have obtained in connection with his employment with any other employer.

       12.    Entire Agreement This Agreement contains the entire agreement of the parties
and supersedes all prior or contemporaneous negotiations, correspondence, understandings and
agreements between the parties, regarding the subject matter of this Agreement.




        [THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]




                                            - 11 -
Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 122 of 123
Case 1:19-cv-09758 Document 1 Filed 10/22/19 Page 123 of 123
